Exhibit 10.1
Confidential Treatment will be requested for the redacted portions of this
agreement. The redactions are indicated with six asterisks (******). A complete
version of this agreement will be filed separately with the Securities and
Exchange Commission.
EXECUTION VERSION
 
SENIOR SECURED CREDIT AGREEMENT
Dated as of July 8, 2011
Among
EXTERRAN HOLDINGS, INC.,
as Borrower,
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent,
BNP PARIBAS,
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,
ROYAL BANK OF CANADA
and
THE ROYAL BANK OF SCOTLAND PLC,
as Co-Syndication Agents,
AND
THE LENDERS SIGNATORY HERETO
Arranged by:
WELLS FARGO SECURITIES, LLC,
BNP PARIBAS SECURITIES CORP.,
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,
RBC CAPITAL MARKETS, LLC
and
RBS SECURITIES INC.
as Joint Lead Arrangers and Joint Book Runners
$1,100,000,000 Senior Secured Credit Facility
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
 
       
ARTICLE I Definitions and Accounting Matters
    1  
 
       
Section 1.01 Terms Defined Above
    1  
Section 1.02 Certain Defined Terms
    1  
Section 1.03 Types of Loans and Borrowings
    30  
Section 1.04 Terms Generally; Rules of Construction
    30  
Section 1.05 Accounting Terms and Determinations; GAAP
    30  
 
       
ARTICLE II The Credits
    31  
 
       
Section 2.01 Commitments
    31  
Section 2.02 Revolving Loans and Borrowings
    31  
Section 2.03 Requests for Revolving Borrowings
    32  
Section 2.04 Interest Elections
    33  
Section 2.05 Funding of Borrowings
    34  
Section 2.06 Termination, Reduction and Increase of Aggregate Commitments
    35  
Section 2.07 Letters of Credit
    38  
Section 2.08 Swingline Loans
    44  
 
       
ARTICLE III Payments of Principal and Interest; Prepayments; Fees
    45  
 
       
Section 3.01 Repayment of Revolving Loans
    45  
Section 3.02 Interest
    45  
Section 3.03 Alternate Rate of Interest
    46  
Section 3.04 Prepayments
    46  
Section 3.05 Fees
    47  
 
       
ARTICLE IV Payments; Pro Rata Treatment; Sharing of Set-offs
    48  
 
       
Section 4.01 Payments Generally; Pro Rata Treatment; Sharing of Set-offs
    48  
Section 4.02 Presumption of Payment by the Borrower
    50  
Section 4.03 Certain Deductions by the Administrative Agent; Defaulting Lenders
    50  
 
       
ARTICLE V Increased Costs; Break Funding Payments; Taxes; Illegality
    52  
 
       
Section 5.01 Increased Costs
    52  
Section 5.02 Break Funding Payments
    53  
Section 5.03 Taxes
    54  
Section 5.04 Mitigation Obligations; Replacement of Lenders
    57  
Section 5.05 Illegality
    58  
 
       
ARTICLE VI Conditions Precedent
    59  
 
       
Section 6.01 Effective Date
    59  
Section 6.02 Each Credit Event
    61  
 
       
ARTICLE VII Representations and Warranties
    62  
 
       
Section 7.01 Legal Existence
    62  

i



--------------------------------------------------------------------------------



 



         
Section 7.02 Financial Condition
    62  
Section 7.03 Litigation
    62  
Section 7.04 No Breach
    62  
Section 7.05 Authority
    62  
Section 7.06 Approvals
    63  
Section 7.07 Use of Loans and Letters of Credit
    63  
Section 7.08 ERISA
    63  
Section 7.09 Taxes
    63  
Section 7.10 Title, Etc.
    64  
Section 7.11 No Material Misstatements
    64  
Section 7.12 Investment Company Act
    64  
Section 7.13 Subsidiaries
    65  
Section 7.14 Location of Business and Offices
    65  
Section 7.15 Defaults
    65  
Section 7.16 Environmental Matters
    65  
Section 7.17 Compliance with Laws
    66  
Section 7.18 Insurance
    66  
Section 7.19 Hedging Agreements
    66  
Section 7.20 Restriction on Liens
    67  
Section 7.21 Anti-Terrorism Law
    67  
Section 7.22 Security Instruments
    68  
 
       
ARTICLE VIII Affirmative Covenants
    69  
 
       
Section 8.01 Reporting Requirements
    69  
Section 8.02 Litigation
    70  
Section 8.03 Maintenance, Etc.
    70  
Section 8.04 Environmental Matters
    72  
Section 8.05 Further Assurances
    72  
Section 8.06 Performance of Obligations under Loan Documents
    72  
Section 8.07 Collateral and Guarantees
    72  
Section 8.08 Notice of an ERISA Event
    75  
Section 8.09 Ownership of the General Partner
    76  
 
       
ARTICLE IX Negative Covenants
    76  
 
       
Section 9.01 Debt
    76  
Section 9.02 Liens
    78  
Section 9.03 Investments
    78  
Section 9.04 Dividends, Distributions and Redemptions
    79  
Section 9.05 Nature of Business
    80  
Section 9.06 Mergers, Etc.
    80  
Section 9.07 Proceeds of Loans; Letters of Credit
    80  
Section 9.08 Sale or Discount of Receivables
    80  
Section 9.09 Fiscal Year Change
    81  
Section 9.10 Certain Financial Covenants
    81  
Section 9.11 Transfer of Properties
    81  
Section 9.12 Environmental Matters
    82  
Section 9.13 Transactions with Affiliates
    82  

ii



--------------------------------------------------------------------------------



 



         
Section 9.14 Subsidiaries; Unrestricted Subsidiaries
    82  
Section 9.15 Restrictive Agreements
    84  
Section 9.16 The General Partner
    85  
Section 9.17 Convertible Notes
    85  
 
       
ARTICLE X Events of Default; Remedies
    85  
 
       
Section 10.01 Events of Default
    85  
Section 10.02 Remedies
    87  
 
       
ARTICLE XI The Agents
    88  
 
       
Section 11.01 Appointment; Powers
    88  
Section 11.02 Duties and Obligations of Administrative Agent
    88  
Section 11.03 Action by Administrative Agent
    89  
Section 11.04 Reliance by Administrative Agent
    89  
Section 11.05 Subagents
    90  
Section 11.06 Resignation or Removal of Administrative Agent
    90  
Section 11.07 Agents as Lenders
    90  
Section 11.08 No Reliance
    90  
Section 11.09 Administrative Agent May File Proofs of Claim
    91  
Section 11.10 Authority of Administrative Agent to Release Collateral and Liens
    91  
Section 11.11 The Joint Lead Arrangers and the Co-Syndication Agents
    92  
 
       
ARTICLE XII Miscellaneous
    92  
 
       
Section 12.01 Notices
    92  
Section 12.02 Waivers; Amendments
    93  
Section 12.03 Expenses, Indemnity; Damage Waiver
    94  
Section 12.04 Successors and Assigns
    97  
Section 12.05 Survival; Revival; Reinstatement
    99  
Section 12.06 Counterparts; Integration; Effectiveness
    100  
Section 12.07 Severability
    100  
Section 12.08 Right of Setoff
    100  
Section 12.09 Governing Law; Jurisdiction; Consent to Service of Process
    101  
Section 12.10 Headings
    102  
Section 12.11 Confidentiality
    102  
Section 12.12 Interest Rate Limitation
    103  
Section 12.13 Exculpation Provisions
    104  
Section 12.14 Collateral Matters; Hedging Agreements; Treasury Management
Agreements
    104  
Section 12.15 No Third Party Beneficiaries
    104  
Section 12.16 USA PATRIOT Act Notice
    104  
Section 12.17 No Fiduciary Duty
    105  

iii



--------------------------------------------------------------------------------



 



EXHIBITS AND SCHEDULES

     
Annex I
  Aggregate Commitments  
Exhibit A
  Form of Note
Exhibit B
  Form of Borrowing Request
Exhibit C
  Form of Interest Election Request
Exhibit D-1
  Form of Effective Date Compliance Certificate
Exhibit D-2
  Form of Ongoing Compliance Certificate
Exhibit E
  Form of Assignment and Assumption
Exhibit F
  Security Instruments
Exhibit G-1
  Form of Commitment Increase Certificate
Exhibit G-2
  Form of Additional Lender Certificate
Exhibit H-1
  Form of U.S. Tax Certificate
Exhibit H-2
  Form of U.S. Tax Certificate
Exhibit H-3
  Form of U.S. Tax Certificate
Exhibit H-4
  Form of U.S. Tax Certificate
 
   
Schedule 1.01(a)
  Specified Foreign Asset Transfers
Schedule 1.01(b)
  Unrestricted Subsidiaries
Schedule 1.02
  Existing Letters of Credit
Schedule 6.01(c)
  Excepted Property
Schedule 7.03
  Litigation
Schedule 7.09
  Taxes
Schedule 7.10
  Titles, Etc.
Schedule 7.13
  Subsidiaries
Schedule 7.19
  Hedging Agreements
Schedule 7.20
  Restriction on Liens
Schedule 7.22
  Jurisdictions for Security Instrument Filings
Schedule 8.07
  Excluded Collateral
Schedule 9.01
  Debt
Schedule 9.02
  Liens
Schedule 9.03
  Investments, Loans and Advances
Schedule 9.11(h)
  Permitted Transfers of Property
Schedule 9.13
  Transactions with Affiliates

iv



--------------------------------------------------------------------------------



 



     THIS SENIOR SECURED CREDIT AGREEMENT dated as of July 8, 2011, is among:
EXTERRAN HOLDINGS, INC., a corporation formed under the laws of the state of
Delaware (the “Borrower”), WELLS FARGO BANK, NATIONAL ASSOCIATION (“Wells
Fargo”), individually and as administrative agent for the Lenders (together with
its successors in such capacity, the “Administrative Agent”); BNP PARIBAS (“BNP
Paribas”), CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK (“Credit Agricole”),
ROYAL BANK OF CANADA (“RBC”) and THE ROYAL BANK OF SCOTLAND PLC (“RBS”), as
co-syndication agents (together with their successors in such capacity, the
“Co-Syndication Agents”); each of the Lenders from time to time party hereto;
and WELLS FARGO SECURITIES, LLC (“Wells Fargo Securities”), BNP PARIBAS
SECURITIES CORP. (“BNP Paribas Securities”), CREDIT AGRICOLE, RBC CAPITAL
MARKETS, LLC (“RBC Capital Markets”) and RBS SECURITIES INC. (“RBS Securities”),
as joint lead arrangers (together with their successors in such capacity, the
“Joint Lead Arrangers”).
R E C I T A L S
     A. The Borrower has requested that the Lenders provide certain loans to and
extensions of credit on behalf of the Borrower.
     B. Subject to the terms and conditions of this Agreement, the Lenders have
agreed to make such loans and extensions of credit.
     C. In consideration of the mutual covenants and agreements herein contained
and of the loans, extensions of credit and commitments hereinafter referred to,
the parties hereto agree as follows:
ARTICLE I
Definitions and Accounting Matters
Section 1.01 Terms Defined Above. As used in this Agreement, each term defined
above has the meaning indicated above.
Section 1.02 Certain Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:
     “ABR”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Base Rate.
     “ABS Facility” means any asset-backed securitization facility of an ABS
Subsidiary.
     “ABS Subsidiary” means any Subsidiary involved in or created in connection
with any asset-backed securitization facility.
     “Additional Lender” has the meaning assigned to such term in
Section 2.06(c)(i).

- 1 -



--------------------------------------------------------------------------------



 



     “Additional Lender Certificate” has the meaning assigned to such term in
Section 2.06(c)(ii)(G).
     “Adjusted EBITDA” means, for any Testing Period, the sum (without
duplication) of (a) EBITDA of the Borrower and its Consolidated Subsidiaries
(excluding all Subsidiary EBITDA) for such Testing Period, (b) cash from
distributions attributable to the ownership of GP Interests, LP Units,
Subordinated Units and IDRs received by the Borrower or its Restricted
Subsidiaries during the last fiscal quarter of such Testing Period, multiplied
by four (4), and (c) cash from distributions actually received during such
Testing Period from other Unrestricted Subsidiaries (excluding EXLP and its
Subsidiaries) to the extent the EBITDA of such Unrestricted Subsidiary is
included in Subsidiary EBITDA; provided that the amounts calculated under clause
(a) above are to be adjusted on a pro forma basis for any individual
acquisitions and dispositions with a sale price in excess of $50,000,000,
including projected synergies.
     “Administrative Agent” has the meaning assigned to such term in the
preamble hereto.
     “Administrative Agent Fee Letter” means that certain letter agreement from
Wells Fargo to the Borrower dated June 10, 2011, concerning certain fees to be
paid by the Borrower in connection with this Agreement, as the same may be
amended or replaced from time to time.
     “Administrative Questionnaire” means an Administrative Questionnaire in a
standard form supplied by the Administrative Agent.
     “Affected Loans” has the meaning assigned to such term in Section 5.05.
     “Affiliate” means with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
     “Agents” means, collectively, the Administrative Agent, the Co-Syndication
Agents, and “Agent” means any of the Administrative Agent or a Co-Syndication
Agent, as the context requires.
     “Aggregate Commitments” at any time shall equal the sum of the Commitments
at such time. As of the Effective Date, the Aggregate Commitments are
$1,100,000,000.
     “Agreement” means this Senior Secured Credit Agreement, as the same may
from time to time be amended, modified, supplemented or restated.
     “Anti-Terrorism Laws” has the meaning assigned to such term in
Section 7.21(a).
     “Applicable Lending Office” means, for each Lender and for each Type of
Loan, the lending office of such Lender designated for such Type of Loan on the
signature pages hereof or such other offices of such Lender as such Lender may
from time to time specify to the Administrative Agent and the Borrower as the
office from which its Loans of such Type are to be made and maintained.
     “Applicable Margin” means: the rate per annum set forth in the table below,
determined by reference to the Total Leverage Ratio as of the most recent date
of determination:

- 2 -



--------------------------------------------------------------------------------



 



Applicable Margin

                                              Revolving Loans             LIBOR
  ABR Loans   Commitment Level   Total Leverage Ratio   Loans (bps)   (bps)  
Fees (bps)   I    
Less than or equal to 3.0 to 1.0
    150.0       50.0       25.0          
 
                        II  
Less than or equal to 3.5 to 1.0 but greater than 3.0 to 1.0
    175.0       75.0       30.0          
 
                        III  
Less than or equal to 4.0 to 1.0 but greater than 3.5 to 1.0
    200.0       100.0       35.0          
 
                        IV  
Less than or equal to 4.5 to 1.0 but greater than 4.0 to 1.0
    225.0       125.0       40.0          
 
                          V    
Greater than 4.5 to 1.0
    250.0       150.0       50.0  

     For purposes of determining the Applicable Margin for the period commencing
on the Effective Date and ending upon the date of the first delivery after the
Effective Date of financial statements and compliance calculations pursuant to
Section 8.01(a) and (g), the Total Leverage Ratio will be deemed to be that
which corresponds to Level II. Each change in the Applicable Margin resulting
from a change in the Total Leverage Ratio (which shall be calculated quarterly)
shall take effect as of the fifth Business Day following the receipt of the
compliance certificate delivered pursuant to Section 8.01(g).
     “Applicable Percentage” means, with respect to any Lender at any time, the
percentage of the Aggregate Commitments represented by such Lender’s Commitment
at such time.
     “Assignment and Assumption” means an assignment and assumption entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 12.04), and accepted by the Administrative Agent, in the
form of Exhibit E or any other form reasonably approved by the Administrative
Agent.
     “Availability Period” means the period from and including the Effective
Date to but excluding the Maturity Date.
     “Bankruptcy Code” means the Bankruptcy Code in Title 11 of the United
States Code, as amended, modified, succeeded or replaced from time to time.
     “Base Rate” means, for any day, a rate per annum equal to the greatest of
(a) the Prime Rate in effect on such day, (b) the Federal Funds Effective Rate
in effect on such day plus 1/2 of 1% and (c) the LIBO Rate for a one month
interest period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%; provided that, for purposes of

- 3 -



--------------------------------------------------------------------------------



 



this definition, the LIBO Rate for any day shall be based on the rate appearing
on the Reuters Screen LIBOR01 Page (or on any successor or substitute page of
such service, or any successor to or substitute for such service, providing rate
quotations comparable to those currently provided on such page of such service,
as determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to dollar deposits in the
London interbank market) at approximately 11:00 a.m., London time, on such day.
Any change in the Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the LIBO Rate shall be effective from and including the
effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the LIBO Rate, respectively.
     “BNP Paribas” has the meaning assigned to such term in the preamble hereto.
     “BNP Paribas Securities” has the meaning assigned to such term in the
preamble hereto.
     “Board” means the Board of Governors of the Federal Reserve System of the
United States of America or any successor Governmental Authority.
     “Borrower” has the meaning assigned to such term in the preamble hereto.
     “Borrowing” means either a Revolving Borrowing or a Swingline Borrowing.
     “Borrowing Request” means a request by the Borrower for a Revolving
Borrowing in accordance with Section 2.03.
     “Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in Houston, Texas are authorized or required by law to
remain closed; and if such day relates to a Borrowing or continuation of, a
payment or prepayment of principal of or interest on, or a conversion of or
into, or the Interest Period for, a Eurodollar Loan or a notice by the Borrower
with respect to any such Borrowing or continuation, payment, prepayment,
conversion or Interest Period, any day which is also a day on which dealings in
dollar deposits are carried out in the London interbank market.
     “Capital Lease” means a lease of (or other arrangement conveying the right
to use) real and/or personal Property, or a combination thereof, with respect to
which the lessee is required concurrently to recognize the acquisition of an
asset and the incurrence of a Debt in accordance with GAAP.
     “Capital Lease Obligations” means, as to any Person, all obligations of
such Person as lessee under any Capital Lease, which obligations are required to
be classified and accounted for as capital leases on a balance sheet of such
Person under GAAP, and the amount of such obligations shall be the capitalized
amount thereof determined in accordance with GAAP.
     “Cash Equivalents” means:
          (a) securities issued or directly and fully guaranteed or insured by
the government of the United States or any other country whose sovereign debt
has a rating of at least A3 from Moody’s and at least A- from S&P or any agency
or instrumentality thereof having maturities of not more than twelve (12) months
from the date of acquisition;

- 4 -



--------------------------------------------------------------------------------



 



          (b) certificates of deposit and Eurodollar time deposits with
maturities of one year or less from the date of acquisition, bankers’
acceptances with maturities not exceeding one year and overnight bank deposits,
in each case with any commercial bank organized under the laws of any country
that is a member of the Organization for Economic Cooperation and Development
having capital and surplus in excess of $500,000,000 (or the equivalent thereof
in any other currency or currency unit) and has a short term deposit rating of
no lower than A2 or P2, as such rating is set forth from time to time by S&P or
Moody’s, respectively;
          (c) repurchase obligations with a term of not more than thirty
(30) days for underlying securities of the types described in clauses (a) and
(b) above entered into with any financial institution meeting the qualifications
specified in clause (b) above;
          (d) commercial paper rated at least P2 or A2 from Moody’s or S&P, or
carrying an equivalent rating by a nationally recognized rating agency, if both
of the two named rating agencies cease publishing ratings of investments, and in
each case maturing within one year after the date of acquisition;
          (e) deposits available for withdrawal on demand with any commercial
bank not meeting the qualifications specified in clause (b) above; and
          (f) money market mutual funds substantially all of the assets of which
are of the type described in the foregoing clauses (a) through (d).
     “CERCLA” has the meaning given such term in the definition of
“Environmental Laws”.
     “CFC” means any Subsidiary of an Obligor that is a “controlled foreign
corporation” within the meaning of Section 957 of the Code.
     “Change in Control” means the occurrence of one or more of the following
events: (a) the approval by the holders of Equity Interests in the Borrower of
any plan or proposal for the liquidation or dissolution of the Borrower (whether
or not otherwise in compliance with the provisions of this Agreement); (b) any
Person or “group” (within the meaning of Section 13(d) of the Exchange Act as in
effect on the date hereof) shall become the “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act as in effect on the date hereof), of shares
representing more than 50% of the aggregate ordinary voting power represented by
the issued and outstanding Equity Interests of the Borrower; or (c) during any
period of 24 consecutive months, a majority of the members of the board of
directors of the Borrower ceases to be composed of individuals (i) who were
members of such board on the first day of such period, (ii) whose election or
nomination to such board was approved by individuals referred to in clause
(i) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body or (iii) whose election or
nomination to such board was approved by individuals referred to in clauses (i)
and (ii) above constituting at the time of such election or nomination at least
a majority of that board or equivalent governing body.
     “Change in Law” means (a) the adoption of any law, rule or regulation by
any Governmental Authority after the date of this Agreement, (b) any change in
any law, rule or regulation or in the interpretation or application thereof by
any Governmental Authority after the date of this Agreement or (c) compliance by
any Lender or any Issuing Bank (or, for purposes of

- 5 -



--------------------------------------------------------------------------------



 



Section 5.01(b)), by any lending office of such Lender or by such Lender’s or
such Issuing Bank’s holding company, if any) with any request, guideline or
directive (whether or not having the force of law) of any Governmental Authority
made or issued after the date of this Agreement; provided that, notwithstanding
anything herein to the contrary, (i) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives made
or issued by any Governmental Authority thereunder or in connection therewith
and (ii) all requests, rules, guidelines or directives concerning capital
adequacy (A) promulgated by the Bank for International Settlements or the Basel
Committee on Banking Regulations and Supervisory Practices (or any successor
similar authority) and made or issued by any Governmental Authority or (B) made
or issued by the United States financial regulatory authorities, in each case
pursuant to Basel III, shall be deemed to be a “Change in Law”, regardless of
the date enacted, adopted, promulgated, made or issued.
     “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and any successor statute.
     “Co-Syndication Agents” has the meaning assigned to such term in the
preamble hereto.
     “Collateral” means all Property of the Borrower and the Guarantors that is
subject to a Lien in favor of the Administrative Agent, for the benefit of the
Secured Parties, under one or more of the Security Instruments.
     “Collateral Agreement” means that certain Collateral Agreement, dated as of
the date hereof, among the Borrower, the Guarantors and the Administrative
Agent.
     “Commitment” means, with respect to each Lender, the amount set forth
opposite such Lender’s name on Annex I hereto, or in the Assignment and
Assumption pursuant to which such Lender shall have assumed its Commitment, as
applicable, as the same may be (a) reduced or terminated from time to time in
connection with a reduction or termination of the Aggregate Commitments pursuant
to Section 2.06(b), (b) increased from time to time pursuant to Section 2.06(c)
or (c) reduced or increased from time to time pursuant to any assignment
permitted by Section 12.04.
     “Commitment Fee” has the meaning assigned to such term in Section 3.05(a).
     “Commitment Increase Certificate” has the meaning assigned to such term in
Section 2.06(c)(ii)(F).
     “Confidential Information” has the meaning assigned to such term in Section
12.11.
     “Consolidated Net Income” means, with respect to any Person, for any
Testing Period, the aggregate of the net income (or loss) of such Person and its
Consolidated Subsidiaries after allowances for taxes for such period, determined
on a consolidated basis in accordance with GAAP; provided that there shall be
excluded from such net income (to the extent otherwise included therein) the
following (without duplication): (a) the net income (or loss) of any Person in
which such Person or any of its Consolidated Subsidiaries has an interest (which
interest does not cause the net income of such other Person to be consolidated
with the net income of such Person and its Consolidated Subsidiaries in
accordance with GAAP), except to the extent of the

- 6 -



--------------------------------------------------------------------------------



 



amount of cash dividends or distributions actually paid during such period by
such other Person to such Person or to a Consolidated Subsidiary of such Person,
as the case may be; (b) an amount equal to the portion of the net income (but
not loss) of any Consolidated Subsidiary of such Person that is not at the time
permitted (whether by operation of the terms of its charter or any agreement,
instrument or Governmental Requirement applicable to such Consolidated
Subsidiary or otherwise) to be distributed, paid, repaid, loaned or otherwise
transferred to such Person or any of such Person’s other Consolidated
Subsidiaries that are not direct or indirect Subsidiaries of such Consolidated
Subsidiary; provided that upon the removal of such restriction, the aggregate
net income of such Consolidated Subsidiary previously excluded within the
immediately preceding four (4) fiscal quarters shall be added to the net income
of such Person and its Consolidated Subsidiaries for the same quarters; (c) any
extraordinary gains or losses, including gains or losses attributable to
Property sales not in the ordinary course of business; (d) the cumulative effect
of a change in accounting principles and any gains or losses attributable to
writeups or write downs of assets; (e) gains, losses or other charges as a
result of the early retirement of Debt, including obligations under Hedging
Agreements; (f) non-cash gains or losses as a result of foreign currency
adjustments; and (g) costs related to the issuance of long term debt to the
extent such costs are paid from the proceeds of such debt or are paid
substantially concurrently with the issuance of such debt.
     “Consolidated Net Tangible Assets” means, with respect to the Borrower as
of any date, the sum of the amounts that would appear on a consolidated balance
sheet of the Borrower and its Consolidated Subsidiaries as the total assets of
the Borrower and its Consolidated Subsidiaries, determined on a consolidated
basis in accordance with GAAP and after deducting therefrom, to the extent
otherwise included, unamortized debt discount and expenses and other unamortized
deferred charges, goodwill, patents, trademarks, service marks, trade names,
copyrights, licenses, organization or development expenses and other intangible
items.
     “Consolidated Subsidiary” of a Person means each Subsidiary of such Person,
the financial statements of which are (or should be) consolidated with the
financial statements of such Person in accordance with GAAP.
     “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
     “Convertible Notes” means collectively, the Existing 4.25% Notes and the
Existing 4.75% Notes.
     “Credit Agricole” has the meaning assigned to such term in the preamble
hereto.
     “Credit Exposure” means, with respect to any Lender at any time, the sum of
the aggregate principal amount of such Lender’s Revolving Loans, LC Exposure and
Swingline Exposure outstanding at such time.
     “Debt” means, for any Person the sum of the following (without
duplication): (a) all obligations of such Person (whether created or assumed)
for borrowed money or evidenced by bonds, debentures, notes or other similar
instruments; (b) all obligations of such Person (whether

- 7 -



--------------------------------------------------------------------------------



 



contingent or otherwise) in respect of bankers’ acceptances, letters of credit,
surety or other bonds and similar instruments; (c) all obligations of such
Person to pay the deferred purchase price of Property or services (other than
accrued pension costs and other employee benefit and compensation obligations
arising in the ordinary course of business); (d) all Capital Lease Obligations
in respect of which such Person is liable (whether contingent or otherwise);
(e) all Debt (as described in the other clauses of this definition) of others
secured by a Lien on any asset of such Person, whether or not such Debt is
assumed by such Person; provided that the amount of Debt for purposes of this
clause (e) shall be an amount equal to the lesser of the unpaid amount of such
Debt and the fair market value of the encumbered Property; (f) all obligations
or undertakings of such Person to maintain or cause to be maintained the
financial position of others or to purchase the Debt of others; (g) all Debt (as
described in the other clauses of this definition) of others guaranteed by such
Person or in respect of which such Person otherwise assures a creditor against
loss; (h) Disqualified Capital Stock of such Person; (i) any Debt (as described
in the other clauses of this definition) of a Special Entity for which such
Person is liable either by agreement or because of a Governmental Requirement
but only to the extent of the maximum liability of such Person under such
agreement or Governmental Requirement; and (j) all net mark to market
obligations of such Person under Hedging Agreements; provided that any agreement
by the Borrower or any of its Restricted Subsidiaries to repurchase equipment in
a Permitted Sale for Lease Transaction at a price not greater than its fair
market value shall not constitute Debt.
     “Default” means any event or condition which constitutes an Event of
Default or which upon notice, lapse of time or both would, unless cured or
waived, become an Event of Default.
     “Defaulting Lender” means, at any time, any Lender that has (a) failed to
fund any portion of its Loans or participations in Letters of Credit or
Swingline Loans within three (3) Business Days of the date required to be funded
by it hereunder, unless, in the case of a failure by such Lender to fund any
portion of its Loans, such Lender notifies the Administrative Agent in writing
prior to the date on which such funding is required to be made by it hereunder
that such failure is the result of such Lender’s good faith determination that a
condition precedent to funding (specifically identified and including the
particular default, if any) has not been satisfied, (b) notified any Obligor,
the Administrative Agent, any Issuing Bank, the Swingline Lender or any Lender
in writing, or has made a public statement to the effect, that it does not
intend or expect to comply with any of its funding obligations under this
Agreement (unless such writing or public statement indicates that such position
is based on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a Loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) failed, within three
(3) Business Days after request by the Borrower or the Administrative Agent, to
confirm in writing that it will comply with the terms of this Agreement relating
to its obligations to fund prospective Loans and participations in then
outstanding Letters of Credit (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Borrower or the Administrative Agent in form and substance
satisfactory to the Borrower or the Administrative Agent, as the case may be,
(d) otherwise failed to pay over to the Administrative Agent, any Issuing Bank
or any Lender any other amount required to be paid by it hereunder within three
(3) Business Days of the date when due, unless the subject of a good faith
dispute, or (e) become the subject of a bankruptcy or insolvency proceeding, or
has had a

- 8 -



--------------------------------------------------------------------------------



 



receiver, conservator, administrator, trustee, custodian or similar Person
appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in any such proceeding or appointment,
or has a parent company that has become the subject of a bankruptcy or
insolvency proceeding, or has had a receiver, conservator, administrator,
trustee, custodian or similar Person appointed for it, or has taken any action
in furtherance of, or indicating its consent to, approval of or acquiescence in
any such proceeding or appointment; provided that a Lender shall not become a
Defaulting Lender solely as the result of (A) the acquisition or maintenance of
an ownership interest in such Lender or its parent company or (B) the exercise
of control over such Lender or its parent company, by a Governmental Authority
or an instrumentality thereof.
     “Disclosing Parties” has the meaning assigned to such term in
Section 12.11.
     “Disqualified Capital Stock” means any Equity Interest that, by its terms
(or by the terms of any security into which it is convertible or for which it is
exchangeable) or upon the happening of any event, matures or is mandatorily
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock), pursuant to a sinking fund
obligation or otherwise, or is convertible or exchangeable for Debt or
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock) at the option of the holder thereof,
in whole or in part, on or prior to the date that is one year after the earlier
of (a) the Maturity Date and (b) the date on which there are no Loans, LC
Exposure or other obligations hereunder outstanding and all of the Commitments
are terminated.
     “Dissolved Subsidiary” has the meaning assigned to such term in
Section 8.07(c)(ii).
     “dollars” or “$” refers to lawful money of the United States of America.
     “Domestic Subsidiary” means each Restricted Subsidiary of the Borrower
which is not a Foreign Subsidiary.
     “EBITDA” means, with respect to any Person, for any Testing Period, the sum
of Consolidated Net Income of such Person for such period plus the following
consolidated expenses or charges to the extent deducted from Consolidated Net
Income of such Person for such period: total interest expense (as reflected on
the consolidated income statement of such Person for such period), taxes,
depreciation, amortization and other non-cash charges, provided that any cash
actually paid with respect to such non-cash charges shall be deducted from
EBITDA when paid.
     “Effective Date” means the date on which the conditions specified in
Section 6.01 are satisfied (or waived in accordance with Section 12.02).
     “Environmental Laws” means any and all Governmental Requirements pertaining
in any way to health, safety, the environment or the preservation or reclamation
of natural resources, in effect in any and all jurisdictions in which the
Borrower or any Subsidiary is conducting, or at any time has conducted,
business, or where any Property of the Borrower or any Subsidiary is located,
including without limitation, the Oil Pollution Act of 1990 (“OPA”), the Clean
Air Act, the Comprehensive Environmental, Response, Compensation, and Liability
Act of 1980

- 9 -



--------------------------------------------------------------------------------



 



(“CERCLA”), the Federal Water Pollution Control Act, the Occupational Safety and
Health Act of 1970, the Resource Conservation and Recovery Act of 1976 (“RCRA”),
the Safe Drinking Water Act, the Toxic Substances Control Act, the Superfund
Amendments and Reauthorization Act of 1986, the Hazardous Materials
Transportation Act, Texas Natural Resources Code Chapter 91, Subchapter D
(Prevention of Pollution), as each of these laws are amended from time to time,
and other environmental conservation or Governmental Requirements. The term
“oil” shall have the meaning specified in OPA, the terms “hazardous substance”
and “release” (or “threatened release”) have the meanings specified in CERCLA,
the terms “solid waste” and “disposal” (or “disposed”) have the meanings
specified in RCRA and the term “oil and gas waste” shall have the meaning
specified in Section 91.1011 of the Texas Natural Resources Code
(“Section 91.1011”); provided, however, that to the extent the laws of the state
or other jurisdiction in which any Property of the Borrower or any Subsidiary is
located establish a meaning for “oil,” “hazardous substance,” “release,” “solid
waste,” “disposal” or “oil and gas waste” which is broader than that specified
in either OPA, CERCLA, RCRA or Section 91.1011, such broader meaning shall
apply.
     “Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
Equity Interests.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.
     “ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower or any Subsidiary, is treated as a single
employer under Section 414(b) or (c) of the Code or, solely for purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.
     “ERISA Event” means (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder with respect to a Plan (other than
an event for which the 30 day notice period is waived); (b) failure to satisfy
the minimum funding standards under Section 412 of the Code or Section 302 of
ERISA, whether or not waived; (c) the filing pursuant to Section 412(d) of the
Code or Section 303(d) of ERISA of an application for a waiver of the minimum
funding standard with respect to any Plan; (d) the incurrence by the Borrower,
any Subsidiary or any of its ERISA Affiliates of any liability under Title IV of
ERISA with respect to the termination of any Plan; (e) the receipt by the
Borrower, any Subsidiary or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower, any Subsidiary or any of its ERISA Affiliates of any liability with
respect to the withdrawal or partial withdrawal from any Plan subject to
Section 4063 of ERISA during a plan year in which such entity was a “substantial
employer” as defined in Section 4001(a)(2) of ERISA; or (g) the receipt by the
Borrower, any Subsidiary or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower, any Subsidiary or any ERISA Affiliate
of any notice, concerning the imposition of Withdrawal Liability or receipt by
the Borrower, any Subsidiary or any ERISA Affiliate of any notice that a
Multiemployer Plan is insolvent or in reorganization, within the meaning of
Title IV of ERISA.

- 10 -



--------------------------------------------------------------------------------



 



     “Eurodollar”, when used in reference to any Revolving Loan or Revolving
Borrowing, refers to whether such Revolving Loan, or the Revolving Loans
comprising such Revolving Borrowing, are bearing interest at a rate determined
by reference to the LIBO Rate.
     “Event of Default” has the meaning assigned to such term in Section 10.01.
     “Excepted Liens” means (a) Liens for Taxes, assessments, public or
statutory obligations or other governmental charges or levies which (i) are not
delinquent or which are being contested in good faith by appropriate action and
for which adequate reserves have been maintained in accordance with GAAP or
(ii) could not reasonably be expected to have a Material Adverse Effect
individually or in the aggregate for all Excepted Liens contained in clauses
(a), (b), (c), (d) and (e) of this definition; (b) Liens in connection with
workmen’s compensation, unemployment insurance or other social security, old age
pension or public liability obligations not yet due or which are being contested
in good faith by appropriate action and for which adequate reserves have been
maintained in accordance with GAAP or which could not reasonably be expected to
have a Material Adverse Effect individually or in the aggregate for all Excepted
Liens contained in clauses (a), (b), (c), (d) and (e) of this definition;
(c) operators’, vendors’, carriers’, warehousemen’s, repairmen’s, mechanics’,
workmen’s, materialmen’s, construction or other like Liens arising by operation
of law in the ordinary course of business or statutory landlord’s liens, each of
which (i) is in respect of obligations that have not been overdue more than
90 days or (ii) is being contested in good faith by appropriate proceedings and
for which adequate reserves have been maintained in accordance with GAAP or
(iii) could not reasonably be expected to have a Material Adverse Effect
individually or in the aggregate for all Excepted Liens contained in clauses
(a), (b), (c), (d) and (e) of this definition; (d) any Liens reserved in leases
for rent or royalties and for compliance with the terms of the leases in the
case of leasehold estates, if such Lien (i) does not materially impair the use
of the Property covered by such Lien for the purposes for which such Property is
held by the Borrower or any Subsidiary, (ii) is being contested in good faith by
appropriate proceedings and for which adequate reserves have been maintained in
accordance with GAAP or (iii) such Lien could not reasonably be expected to have
a Material Adverse Effect individually or in the aggregate for all Excepted
Liens contained in clauses (a), (b), (c), (d) and (e) of this definition;
(e) encumbrances (other than to secure the payment of borrowed money or the
deferred purchase price of Property or services), easements, restrictions,
servitudes, permits, conditions, covenants, exceptions or reservations in any
rights of way or other Property of the Borrower or any Subsidiary for the
purpose of roads, pipelines, transmission lines, transportation lines,
distribution lines for the removal of gas, oil, coal, minerals, timber, metals,
steam or other natural resources or timber, and other like purposes, or for the
joint or common use of real estate, rights of way, facilities and equipment, and
defects, irregularities, zoning restrictions and deficiencies in title of any
rights of way or other Property which in the aggregate do not materially impair
the use of such rights of way or other Property for the purposes of which such
rights of way and other Property are held by the Borrower or any Subsidiary or
materially impair the value of such Property subject thereto or which could not
reasonably be expected to have a Material Adverse Effect individually or in the
aggregate for all Excepted Liens contained in clauses (a), (b), (c), (d) and
(e) of this definition; (f) Liens on cash, securities or, for Foreign
Subsidiaries only, Property pledged to secure the performance of bids, trade
contracts, leases, performance bonds, return-of-money or payment bonds, surety
and appeal bonds, contracts or leases to which the Borrower or any of its
Subsidiaries is a party, statutory obligations, regulatory obligations, and
other obligations of a like nature incurred in the ordinary

- 11 -



--------------------------------------------------------------------------------



 



course of business; provided that, with respect to Liens on Property of Foreign
Subsidiaries, such Property shall be the subject of, or used in connection with,
the contracts, bonds or other obligations so secured; (g) Liens permitted by the
Security Instruments; (h) judgment and attachment Liens not giving rise to an
Event of Default; (i) Liens for the Borrower’s or any Subsidiary’s title to
Property leased under Capital Leases; (j) Liens resulting from the deposit of
funds or evidence of Debt in trust for the purpose of defeasing Debt of the
Borrower or any of its Subsidiaries to the extent any such defeasance is
permitted by this Agreement; (k) customary Liens on cash or cash equivalents
held by a trustee for fees, costs and expenses of such trustee pursuant to an
indenture; (l) Liens pursuant to merger agreements, stock purchase agreements,
asset sale agreement and similar agreements on earnest money deposits, good
faith deposits, purchase price adjustment escrows and similar deposits and
escrow arrangements made or established thereunder; (m) Limited Recourse Equity
Pledges; and (n) Liens arising solely by virtue of any statutory or common law
provision relating to banker’s liens, rights of set-off or similar rights and
remedies (including any such banker’s liens, rights of set-off or similar rights
and remedies that are contractually agreed upon in deposit account agreements,
securities account agreements or commodities account agreements entered into in
the ordinary course of business) and burdening only deposit accounts or other
funds maintained with a creditor depository institution, provided that no such
deposit account is a dedicated cash collateral account or is subject to
restrictions against access by the depositor in excess of those set forth by
regulations promulgated by the Board and no such deposit account is intended by
the Borrower or any other Obligor to provide collateral to the depository
institution; provided that no intention to subordinate the first priority Lien
granted in favor of the Administrative Agent and the Lenders is to be hereby
implied or expressed by the permitted existence of such Excepted Liens.
     “Excepted Subsidiary” means each of Universal Compression Services, LLC,
Enterra Global Holdings LLC and Hanover Ecuador LLC; provided that in each case,
such Subsidiary will be an Excepted Subsidiary only if (i) such Subsidiary is
disregarded as an entity separate from its owner for U.S. federal income tax
purposes, and (ii) all of such Subsidiary’s assets consist solely of equity
interests in CFCs.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended, or
any successor statute or statutes thereto.
     “Exchange Rate” means, with respect to any Offshore Currency on a
particular date, the rate at which such Offshore Currency may be exchanged into
dollars, as set forth at 11:00 a.m., London time, on such date on the applicable
Reuters currency page with respect to such Offshore Currency. If such rate does
not appear on the applicable Reuters currency page, the Exchange Rate with
respect to such Offshore Currency shall be determined by reference to such other
publicly available service for displaying exchange rates as may be agreed upon
by the Administrative Agent and the Borrower or, in the absence of such
agreement, such Exchange Rate shall instead be the spot rate of exchange of the
Administrative Agent in the London Interbank market or other market where its
foreign currency exchange operations in respect of such Offshore Currency are
then being conducted, at or about 11:00 a.m., London time, at such date for the
purchase of dollars with such Offshore Currency, for delivery two Business Days
later.
     “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender, any Issuing Bank or any other recipient of any payment to be made by or
on account of any

- 12 -



--------------------------------------------------------------------------------



 



obligation of the Borrower or any Guarantor hereunder or under any other Loan
Document, (a) Taxes imposed on (or measured by) its net income, however
denominated (including backup withholding), and franchise Taxes or gross margin
taxes imposed on it (in lieu of net income taxes) by the United States of
America or such other jurisdiction under the laws of which such recipient is
organized, or in which its principal office is located (or, in the case of any
Lender, in which its Applicable Lending Office is located), or with which the
recipient has a present or former connection (other than connections arising
solely on account of the execution, delivery, performance, filing, recording and
enforcement of, perfection of any Lien and the other activities contemplated in,
any Loan Document, including the sale or assignment of any interest in a Loan or
Loan Document), (b) any branch profits Taxes imposed by the United States of
America or any similar Tax imposed by any other jurisdiction in which the
Borrower is located or which is described in clause (a) above, (c) in the case
of any recipient (other than an assignee pursuant to a request by the Borrower
under Section 5.04(b)), any withholding Tax that is imposed on amounts payable
to or for the account of such recipient pursuant to applicable law in force at
the time such recipient becomes a party to this Agreement (or designates a new
lending office) or is attributable to such recipient’s failure or inability
(other than as a result of a change in applicable law after such recipient
becomes a party hereto) to comply with Section 5.03(f) (or to any inaccuracy or
deficiency of any documentation provided by such recipient under
Section 5.03(f)), except to the extent that such recipient (or its assignor, if
any) was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts from the Borrower with respect to
such withholding tax pursuant to Section 5.03(a), and (d) any United States
withholding Tax that is imposed by FATCA.
     “Executive Order” has the meaning assigned to such term in Section 7.21(a).
     “Existing Credit Agreement” means that certain Senior Secured Credit
Agreement dated as of August 20, 2007 among the Borrower, Exterran Canada,
Limited Partnership, Wells Fargo Bank, N.A. (successor to Wachovia Bank,
National Association), as US Administrative Agent, Wells Fargo Capital Finance
Corporation (Canada), as Canadian Administrative Agent, and the other agents and
lenders party thereto (as heretofore amended, restated, supplemented or
otherwise modified).
     “Existing Letters of Credit” means, collectively, those certain letters of
credit set forth on Schedule 1.02.
     “Existing 4.25% Notes” means the Borrower’s 4.25% Convertible Senior Notes
due 2014 issued pursuant to the Existing 4.25% Notes Indenture.
     “Existing 4.25% Notes Indenture” means the Indenture, dated as of June 10,
2009, between the Borrower and Wells Fargo Bank, National Association, as
trustee, as supplemented by the First Supplemental Indenture dated as of
June 10, 2009, as the same may be amended, restated, modified or further
supplemented from time to time.
     “Existing 4.75% Notes” means Hanover Compressor Company’s 4.75% Convertible
Senior Notes due 2014 issued pursuant to the Existing 4.75% Notes Indenture.
     “Existing 4.75% Notes Indenture” means the Indenture, dated as of
December 15, 2003, between Hanover Compressor Company, the guarantors party
thereto and Wachovia Bank,

- 13 -



--------------------------------------------------------------------------------



 



National Association, as trustee, as supplemented by the Second Supplemental
Indenture dated as of December 15, 2003 and the Eighth Supplemental Indenture
dated as of August 20, 2007, as the same may be amended, restated, modified or
further supplemented from time to time.
     “Existing 7.25% Notes” means the Borrower’s 7.25% Senior Notes due 2018
issued pursuant to the Existing 7.25% Notes Indenture.
     “Existing 7.25% Notes Indenture” means the Indenture, dated as of
November 23, 2010, between the Borrower and Wells Fargo Bank, National
Association, as trustee, as the same may be amended, restated, modified or
further supplemented from time to time.
     “Existing Senior Notes” means (i) the Existing 4.25% Notes, (ii) the
Existing 4.75% Notes and (iii) the Existing 7.25% Notes.
     “EXLP” Exterran Partners, L.P., a limited partnership formed under the laws
of the state of Delaware.
     “FASB” means the Financial Accounting Standards Board.
     “FATCA” means Sections 1471 through 1474 of the Code, as of the date of
this Agreement (and any amended or successor version of such provisions that is
substantively comparable and not materially more onerous to comply with), and
any regulations or official interpretations thereof.
     “Federal Funds Effective Rate” means, for any day, the weighted average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.
     “Fee Letter” means that certain letter agreement from Wells Fargo, Wells
Fargo Securities, BNP Paribas, BNP Paribas Securities, Credit Agricole, RBC, RBC
Capital Markets, RBS and RBS Securities to the Borrower dated June 29, 2011,
concerning certain fees to be paid by the Borrower in connection with this
Agreement, as the same may be amended or replaced from time to time.
     “Financial Officer” means, for any Person, the chief financial officer,
principal accounting officer, treasurer or controller of such Person. Unless
otherwise specified, all references herein to a Financial Officer means a
Financial Officer of the Borrower.
     “Financial Statements” means the financial statement or statements of the
Borrower most recently delivered pursuant to Section 8.01(a)(i) and, prior to
the initial delivery of such financial statement or statements pursuant to
Section 8.01(a)(i), the financial statement or statements of the Borrower for
the Fiscal Year ended December 31, 2010.

- 14 -



--------------------------------------------------------------------------------



 



     “Fiscal Quarter” means a fiscal quarter of the Borrower.
     “Fiscal Year” means a fiscal year of the Borrower; provided that, for
purposes of Section 2.06(b)(ii), the Fiscal Year ending December 31, 2011 shall
be deemed to be the period commencing on the Effective Date and ending
December 31, 2011.
     “Foreign Credit Facility” means any debt facility (including, without
limitation, any credit agreement or ABS facility), commercial paper facilities
or secured capital markets financings of a Foreign Subsidiary that derives
substantially all of its income from jurisdictions other than the United States
of America, in each case with banks or other institutional lenders or
institutional investors providing for revolving credit loans, term loans,
receivables financing (including through the sale of receivables to such lenders
or to special purpose entities formed to borrow from such lenders against such
receivables), letters of credit or secured capital markets financings, in each
case, as the same may be amended, restated, modified, renewed, refunded,
replaced or refinanced (including refinancing with any capital markets
transaction) in whole or in part from time to time.
     “Foreign Lender” means any Lender that is organized (or that is otherwise
resident for tax purposes) under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes. For purposes of this
definition, the United States of America, each State thereof and the District of
Columbia shall be deemed to constitute a single jurisdiction.
     “Foreign Subsidiary” means each Restricted Subsidiary that is organized
under the laws of any jurisdiction other than the United States of America, any
State thereof, or any territory thereof, and any Restricted Subsidiary of any
Foreign Subsidiary, whether or not such Restricted Subsidiary is incorporated
under the laws of the United States of America, any State thereof, or any
territory thereof.
     “GAAP” means generally accepted accounting principles in the United States
of America as in effect from time to time, subject to the terms and conditions
set forth in Section 1.05.
     “General Partner” means Exterran General Partner, L.P., a Delaware limited
partnership and the general partner of EXLP.
     “Governmental Authority” means the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government over the Borrower, any Subsidiary, any of their Properties, any
Agent, any Issuing Bank or any Lender.
     “Governmental Requirement” means any law, statute, code, ordinance, order,
determination, rule, regulation, judgment, decree, injunction, franchise,
permit, certificate, license, authorization or other directive or requirement of
any Governmental Authority, whether now or hereinafter in effect, including
Environmental Laws, energy regulations and occupational, safety and health
standards or controls, of any Governmental Authority.

- 15 -



--------------------------------------------------------------------------------



 



     “GP Interests” means the general partner units in EXLP held by the General
Partner in its capacity as general partner of EXLP.
     “Guarantors” means (a) each Significant Domestic Subsidiary that is a party
to the Guarantee Agreement on the Effective Date, (b) each Significant Domestic
Subsidiary that guarantees the Indebtedness after the Effective Date pursuant to
Section 8.07 and (c) any other Person that voluntarily becomes a Guarantor, in
each case other than those released from their obligations under the Guarantee
Agreement pursuant to Section 8.07(c) hereof or otherwise.
     “Guaranty Agreement” means that certain Guaranty Agreement, dated as of the
date hereof, executed by the Guarantors in favor of the Administrative Agent.
     “Hedging Agreement” means any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement, whether
exchange traded, “over-the-counter” or otherwise, involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or its
Subsidiaries shall be a Hedging Agreement.
     “Highest Lawful Rate” means, with respect to each Lender, the maximum
nonusurious interest rate, if any, that at any time or from time to time may be
contracted for, taken, reserved, charged or received on the Notes or on other
Obligations under laws applicable to such Lender which are presently in effect
or, to the extent allowed by law, under such applicable laws which may hereafter
be in effect and which allow a higher maximum nonusurious interest rate than
applicable laws allow as of the date hereof.
     “IDR” means an Incentive Distribution Right as defined in the partnership
agreement of EXLP.
     “Indemnified Parties” has the meaning assigned to such term in
Section 12.03(a)(ii).
     “Indemnified Taxes” means Taxes other than Excluded Taxes.
     “Index Debt” means senior, unsecured, long-term indebtedness for borrowed
money of the Borrower.
     “Information Memorandum” means the Confidential Information Memorandum
dated June, 2011 relating to the Borrower and the Transactions.
     “Interest Coverage Ratio” means, as of the last day of any Testing Period,
the ratio of (a) Adjusted EBITDA for such Testing Period to (b) Total Interest
Expense for such Testing Period.
     “Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.04.

- 16 -



--------------------------------------------------------------------------------



 



     “Interest Payment Date” means (a) with respect to any ABR Loan, the last
day of each March, June, September and December, (b) with respect to any
Eurodollar Loan, the last day of the Interest Period applicable to the Borrowing
of which such Loan is a part and, in the case of a Eurodollar Borrowing with an
Interest Period of more than three months’ duration, each day prior to the last
day of such Interest Period that occurs at intervals of three months’ duration
after the first day of such Interest Period and (c) with respect to a Swingline
Loan, the day that such Loan is required to be repaid pursuant to
Section 2.08(a).
     “Interest Period” means with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, with the consent of each Lender, nine or twelve months) thereafter, as the
Borrower may elect; provided that (a) if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day, (b) any Interest Period pertaining to a Eurodollar
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period and (c) no Interest Period may end after
the Maturity Date. For purposes hereof, the date of a Borrowing initially shall
be the date on which such Borrowing is made and thereafter shall be the
effective date of the most recent conversion or continuation of such Borrowing.
     “Investment” means, as applied to any Person, any direct or indirect
(a) purchase or other acquisition by such Person of any Equity Interests, Debt
or other securities (including any option, warrant or other right to acquire any
of the foregoing) of any other Person, (b) loan or advance made by such Person
to any other Person, (c) guarantee, assumption or other incurrence of liability
by such Person of or for any Debt of any other Person, (d) capital contribution
or other investment by such Person in any other Person or (e) purchase or other
acquisition (in one transaction or a series of transactions) of any assets of
any other Person constituting a business unit. The amount of any Investment
shall be the original cost of such Investment plus the cost of all additions
thereto, without any adjustments for increases or decreases in value, or
write-ups, write-downs or write-offs with respect to such Investment or interest
earned on such Investment. The term “Investment” shall exclude extensions of
trade credit by the Borrower and the Subsidiaries on commercially reasonable
terms in accordance with normal trade practices of the Borrower or such
Subsidiary, as the case may be.
     “Investment Grade Rating” means, with respect to the Borrower’s Index Debt,
(a) (i) a rating of Baa3 or better by Moody’s or a rating of BBB- or better by
S&P and (ii) a rating no lower than one notch below that specified in clause
(a)(i) of this definition from the other agency, and (b) a stable outlook or
better from both Moody’s and S&P.
     “Issuing Bank” means each of Wells Fargo, JPMorgan Chase Bank, N.A., The
Bank of Nova Scotia, and any other Lender that agrees to issue Letters of Credit
hereunder (as designated by the Borrower and approved by the Administrative
Agent in its reasonable discretion), in each case in its capacity as an issuer
of Letters of Credit hereunder, and its successors in such capacity as provided
in Section 2.07(f). Each Issuing Bank may, in its discretion, arrange for one or
more

- 17 -



--------------------------------------------------------------------------------



 



Letters of Credit to be issued by Affiliates of the Issuing Bank, in which case
the term “Issuing Bank” shall include any such Affiliate with respect to Letters
of Credit issued by such Affiliate.
     “Joint Lead Arrangers” has the meaning assigned to such term in the
preamble hereto.
     “Joint Venture” means (a) a joint venture with a third party so long as
such entity would not constitute a Subsidiary or (b) a Subsidiary formed with
the intention of establishing a joint venture; provided that if such entity
still constitutes a Subsidiary ninety (90) days after formation it shall no
longer constitute a Joint Venture; provided, that in the case of (a) or (b), all
Investments by the Borrower or any Restricted Subsidiary are made pursuant to
and are permitted by Section 9.03(g) or Section 9.03(i).
     “Joint Venture Obligations” means, with respect to any Joint Venture owned
in part by an Obligor or any Restricted Subsidiary, (a) obligations owed by such
Obligor or Restricted Subsidiary to the other holders of the Equity Interests in
such Joint Venture (other than a holder that is an Affiliate of an Obligor or
any Restricted Subsidiary) and (b) Debt of such Joint Venture that is
non-recourse to any Obligor or any Restricted Subsidiary or to any Property of
any Obligor or Restricted Subsidiary other than the Equity Interests in such
Joint Venture.
     “LC Disbursement” means a payment made by any Issuing Bank pursuant to a
Letter of Credit.
     “LC Exposure” means, at any time, the sum of (a) the US Dollar Equivalent
of the aggregate undrawn amount of all outstanding Letters of Credit at such
time plus (b) the US Dollar Equivalent of the aggregate amount of all LC
Disbursements that have not yet been reimbursed by or on behalf of the Borrower
at such time. The LC Exposure of any Lender at any time shall be its Applicable
Percentage of the total LC Exposure at such time.
     “Lenders” means the Persons listed in Annex I hereto and any other Person
that shall have become a party hereto pursuant to an Assignment and Assumption
or as an Additional Lender pursuant to Section 2.06(c), other than any such
Person that ceases to be a party hereto pursuant to an Assignment and
Assumption. Unless the context otherwise requires, the term “Lenders” includes
the Swingline Lender.
     “Letter of Credit” means each Existing Letter of Credit and any letter of
credit issued pursuant to this Agreement, and shall include Offshore Currency
Letters of Credit.
     “Letter of Credit Agreements” means all letter of credit applications and
other agreements submitted by the Borrower, or entered into by the Borrower,
with any Issuing Bank relating to any Letter of Credit.
     “Letter of Credit Request” means a request by the Borrower for the
issuance, amendment, renewal or extension, as the case may be, of a Letter of
Credit by any Issuing Bank in accordance with Section 2.07(b), which shall be in
any form approved by or acceptable to such Issuing Bank.

- 18 -



--------------------------------------------------------------------------------



 



     “LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) LIBOR for such Interest Period multiplied by
(b) the Statutory Reserve Rate.
     “LIBOR” means, with respect to any Eurodollar Borrowing for any Interest
Period, the per annum rate appearing on the Reuters Screen LIBOR01 Page (or on
any successor or substitute page of such service, or any successor to or
substitute for such service, providing rate quotations comparable to those
currently provided on such page of such service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Interest Period, as the rate for dollar deposits with a
maturity comparable to such Interest Period. In the event that such rate does
not appear on such page, then “LIBOR” with respect to such Eurodollar Borrowing
for such Interest Period shall be the average of the respective rates per annum
at which deposits in dollars are offered by reference banks selected by the
Administrative Agent in the London interbank market to the Administrative Agent
at approximately 11:00 a.m. (London time) two (2) Business Days prior to the
first day of such Interest Period for a period comparable to such Interest
Period and in an amount substantially equal to the amount of such Eurodollar
Borrowing.
     “Lien” means any interest in Property securing an obligation owed to, or a
claim by, a Person other than the owner of the Property, whether such interest
is based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including but not limited to the lien or
security interest arising from a mortgage, encumbrance, pledge, security
agreement, conditional sale or trust receipt or a lease, consignment or bailment
for security purposes. The term “Lien” shall include reservations, exceptions,
encroachments, easements, rights of way, covenants, conditions, restrictions,
leases and other title exceptions and encumbrances affecting Property. For the
purposes of this Agreement, the Borrower or any Subsidiary shall be deemed to be
the owner of any Property which it has acquired or holds subject to a
conditional sale agreement, or leases under a financing lease or other
arrangement pursuant to which title to the Property has been retained by or
vested in some other Person in a transaction intended to create a financing.
     “Limited Recourse Equity Pledge” means the pledge of Equity Interests in
any Unrestricted Subsidiary to secure Non-Recourse Debt of such Unrestricted
Subsidiary pursuant to an agreement that expressly states that the pledgee shall
have no recourse to the pledgor or any of its assets or revenues under any
circumstance other than recourse to the Equity Interests of the Unrestricted
Subsidiary that are described in such pledge.
     “Loan Documents” means this Agreement, the Notes, the Letter of Credit
Agreements, the Commitment Increase Certificates, the Additional Lender
Certificates, the Letters of Credit, the Fee Letter, the Administrative Agent
Fee Letter, the Security Instruments and each consent, waiver, subordination
agreement, intercreditor agreement, compliance certificate, Borrowing Request,
Letter of Credit Request or Interest Election Request executed by the Borrower
pursuant to this Agreement.
     “Loans” means the Revolving Loans and the Swingline Loans.

- 19 -



--------------------------------------------------------------------------------



 



     “LP Unit” means any ownership unit representing a limited partnership
interest in EXLP.
     “Majority Lenders” means, at any time while no Loans are outstanding or LC
Exposure is outstanding, Lenders having at least a majority of the Aggregate
Commitments; and at any time while any Loans or LC Exposure is outstanding,
Lenders holding at least a majority of the outstanding aggregate principal
amount of the Loans (other than Swingline Loans) and participation interests in
Letters of Credit and Swingline Loans (without regard to any sale by a Lender of
a participation in any Loan under Section 12.04); provided that the Commitment
and the principal amount of the Credit Exposure of each Defaulting Lender (if
any) shall be excluded from the determination of Majority Lenders to the extent
set forth in Section 4.03(c)(ii).
     “Material Adverse Effect” means any material and adverse effect on (a) the
assets, liabilities, financial condition, business or operations of the Borrower
and its Restricted Subsidiaries, taken as a whole, as reflected in the Financial
Statements after eliminating the financial condition and results of the
Unrestricted Subsidiaries, or (b) the ability of the Borrower and the other
Obligors, taken as a whole, to perform their obligations under the Loan
Documents in accordance with the terms thereof.
     “Maturity Date” means July 8, 2016.
     “Moody’s” means Moody’s Investors Service, Inc. and any successor thereto
that is a nationally recognized rating agency.
     “Mortgage” means each mortgage, deed of trust or any other document
creating and evidencing a Lien on real or immovable Property to secure the
Obligations, which shall be in a form reasonably satisfactory to the
Administrative Agent.
     “Multiemployer Plan” means a Plan which is a multiemployer plan as defined
in Section 3(37) or 4001 (a)(3) of ERISA.
     “Net Proceeds” means, with respect to any Transfer (other than any lease),
the gross amount of cash received by the Borrower or any of its Subsidiaries
from such Transfer minus the sum of (a) the amount, if any, of all Taxes paid or
payable by the Borrower or any of its Subsidiaries directly resulting from such
Transfer (including the amount, if any, estimated by the Borrower in good faith
at the time of such Transfer for Taxes payable by the Borrower or any of its
Subsidiaries on or measured by net income or gain resulting from such Transfer),
(b) the out-of-pocket costs, fees and expenses incurred by the Borrower or such
Subsidiary in connection with such Transfer (including brokerage, investment
banking, legal, accounting and other professional fees paid to a Person other
than an Affiliate of the Borrower, but excluding any fees or expenses paid to an
Affiliate of the Borrower, other than for the purpose of reimbursing such
Affiliate for any fees or expenses paid by such Affiliate to a third party),
(c) appropriate amounts required to be reserved (in accordance with GAAP) for
post-closing adjustments by the Borrower or any of its Subsidiaries in
connection with such Transfer, against any liabilities retained by the Borrower
or any of its Subsidiaries after such Transfer, which liabilities are associated
with the Property being disposed, including pension and other post-employment
benefit liabilities and liabilities related to environmental matters or against
any indemnification obligations associated with such Transfer and (d) the amount
of any Debt secured by the Property being disposed, which Debt is repaid as a
result of such Transfer. Any proceeds

- 20 -



--------------------------------------------------------------------------------



 



received in a currency other than dollars shall, for purposes of the calculation
of the amount of Net Proceeds, be in an amount equal to the US Dollar Equivalent
thereof as of the date of receipt thereof by the Borrower or any of its
Subsidiaries.
     “Non-Defaulting Lender” means, at any time, each Lender that is not a
Defaulting Lender at such time.
     “Non-Recourse Debt” means Debt of any Subsidiary:
     (a) as to which neither the Borrower nor any Restricted Subsidiary
(i) provides credit support of any kind (including any guaranty, undertaking,
agreement or instrument that would constitute Debt), other than a Limited
Recourse Equity Pledge, (ii) is directly or indirectly liable as a guarantor or
otherwise or (iii) is the lender; and
     (b) no default with respect to which (including any rights that the holders
thereof may have to take an enforcement action against an Unrestricted
Subsidiary) would permit upon notice, lapse of time or both any holder of Debt
of the Borrower or any Restricted Subsidiary to declare a default on such Debt
or cause the payment thereof to be accelerated or payable prior to its stated
maturity.
     “Non-Recourse Foreign Debt” means Debt of any Foreign Subsidiary as to
which neither the Borrower nor any Domestic Subsidiary (a) provides credit
support of any kind (including any guaranty, undertaking, agreement or
instrument that would constitute Debt), other than a Limited Recourse Equity
Pledge, (b) is directly or indirectly liable as a guarantor or otherwise or
(c) is the lender.
     “Note” means a promissory note of the Borrower in favor of a Lender
evidencing the Revolving Loans made by such Lender, substantially in the form of
Exhibit A.
     “Obligations” means, without duplication, any and all amounts owing by any
Obligor or any Restricted Subsidiary (including interest accruing at any
post-default rate and interest accruing after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to any Obligor or any Restricted Subsidiary, whether or not
a claim for post-filing or post-petition interest is allowed in such
proceeding): (a) to the Administrative Agent, any Issuing Bank or any Lender
under any Loan Document; (b) to any Secured Hedging Provider under a Hedging
Agreement; (c) to any Secured Treasury Management Counterparty under a Treasury
Management Agreement; and (d) all renewals, extensions and/or rearrangements of
any of the foregoing, in each case whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising.
     “Obligors” means the Borrower and the Guarantors.
     “OFAC” has the meaning assigned to such term in Section 7.21(b)(v).
     “Offshore Currency” means any lawful currency (other than dollars) that the
relevant Issuing Bank with respect to any Offshore Currency Letter of Credit, in
its sole reasonable

- 21 -



--------------------------------------------------------------------------------



 



opinion, at any time determines to be (a) freely traded in the offshore
interbank foreign exchange markets, (b) freely transferable and (c) freely
convertible into dollars.
     “Offshore Currency Letter of Credit” means any Letter of Credit denominated
in an Offshore Currency.
     “Omnibus Agreement” means that certain Third Amended and Restated Omnibus
Agreement dated June 10, 2011 among the Borrower, Exterran Energy Solutions,
L.P., Exterran GP LLC, the General Partner, EXLP, and EXLP Operating LLC, as
amended, modified, supplemented or restated from time to time, and all exhibits
and schedules thereto.
     “OPA” has the meaning assigned to such term in the definition of
Environmental Laws.
     “Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-US jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and the operating agreement or limited liability
company agreement (or equivalent or comparable constitutive documents with
respect to any non-US jurisdiction); and (c) with respect to any partnership,
joint venture, trust or other form of business entity, the partnership, joint
venture or other applicable agreement of formation or organization and any
agreement, instrument, filing or notice with respect thereto filed in connection
with its formation or organization with the applicable Governmental Authority in
the jurisdiction of its formation or organization and, if applicable, any
certificate or articles of formation or organization of such entity (or
equivalent or comparable constitutive documents with respect to any non-US
jurisdiction).
     “Other Taxes” means any and all present or future stamp or documentary
taxes or any other excise or Property taxes, charges or similar levies arising
from any payment made hereunder or any other Loan Document or from the
execution, delivery or enforcement of, or otherwise with respect to, this
Agreement and any other Loan Document.
     “PBGC” means the Pension Benefit Guaranty Corporation, or any successor
thereto.
     “Permitted Liens” has the meaning assigned to such term in Section 9.02.
     “Permitted Refinancing Debt” means Debt (for purposes of this definition,
“new Debt”) incurred in exchange for, or proceeds of which are used to extend,
refinance, renew, replace, defease, discharge, refund or otherwise retire for
value, in whole or in part, any other Debt (the “Refinanced Debt”); provided
that (a) such new Debt is in an aggregate principal amount not in excess of the
sum of (i) the aggregate principal amount then outstanding of the Refinanced
Debt (or, if the Refinanced Debt is exchanged or acquired for an amount less
than the principal amount thereof to be due and payable upon a declaration of
acceleration thereof, such lesser amount) and (ii) an amount necessary to pay
all accrued (including, for purposes of defeasance, future accrued) and unpaid
interest on the Refinanced Debt and any fees and expenses, including premiums,
related to such exchange or refinancing; (b) such new Debt has a stated maturity
no earlier than the date that is 91 days after the Maturity Date (as in effect
on the date of incurrence of such new Debt); (c) such new Debt has a Weighted
Average Life to Maturity at the time such new Debt is incurred no shorter than
the period beginning on the date of incurrence of such new

- 22 -



--------------------------------------------------------------------------------



 



Debt and ending on the date that is 91 days after the Maturity Date (as in
effect on the date of incurrence of such new Debt); (d) such new Debt either
(i) has terms substantially similar to those customary in high-yield debt
offerings or (ii) does not contain financial covenants that are materially more
restrictive, taken as a whole, than those contained in Section 9.10; and (e) if
the Refinanced Debt was subordinated in right of payment to the Obligations or
the guarantees under the Guaranty Agreement, such new Debt (and any guarantees
thereof) is subordinated in right of payment to the Obligations (or, if
applicable, the Guaranty Agreement) to at least the same extent as the
Refinanced Debt.
     “Permitted Sale for Lease Transaction” means a transaction involving (a) a
sale by the Borrower or a Restricted Subsidiary of equipment to a financial
institution that in turn leases such assets to its customer and (b) an agreement
by the Borrower or a Restricted Subsidiary to repurchase such equipment from
such financial institution (or any of its successor and assigns) upon the
occurrence of certain events.
     “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
     “Plan” means any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which the Borrower, any Subsidiary or
any ERISA Affiliate is (or, if such plan were terminated, would under
Section 4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5)
of ERISA.
     “Pledge Agreement” means that certain Pledge Agreement dated as of the date
hereof, executed by the pledgors party thereto in favor of the Administrative
Agent.
     “Post-Default Rate” means, in respect of any principal of any Loan or any
other amount payable by the Borrower under this Agreement or any other Loan
Document, a rate per annum equal to 2% per annum above the LIBO Rate for
Eurodollar Borrowings with an Interest Period of one month as in effect from
time to time plus the Applicable Margin (if any), but in no event to exceed the
Highest Lawful Rate; provided, however, if any amount of principal of any
Eurodollar Loan is not paid when due, the “Post-Default Rate” for such principal
amount shall be 2% per annum above the interest rate for such Loan as provided
in Section 3.02(a), but in no event to exceed the Highest Lawful Rate.
     “Prime Rate” means the rate of interest per annum publicly announced from
time to time by Wells Fargo as its prime rate; each change in the Prime Rate
shall be effective from and including the date such change is publicly announced
as being effective. Such rate is set by the Administrative Agent as a general
reference rate of interest, taking into account such factors as the
Administrative Agent may deem appropriate; it being understood that many of the
Administrative Agent’s commercial or other loans are priced in relation to such
rate, that it is not necessarily the lowest or best rate actually charged to any
customer and that the Administrative Agent may make various commercial or other
loans at rates of interest having no relationship to such rate.

- 23 -



--------------------------------------------------------------------------------



 



     “Property” means any interest in any kind of property or asset, whether
real, personal or mixed, or tangible or intangible, including, without
limitation, cash, securities, accounts and contract rights.
     “Purchase Money Indebtedness” means debt, the proceeds of which are used to
finance the acquisition, construction or improvement of inventory, equipment or
other property.
     “RBC” has the meaning assigned to such term in the preamble hereto.
     “RBC Capital Markets” has the meaning assigned to such term in the preamble
hereto.
     “RBS” has the meaning assigned to such term in the preamble hereto.
     “RBS Securities” has the meaning assigned to such term in the preamble
hereto.
     “RCRA” has the meaning assigned to such term in the definition of
Environmental Laws.
     “Refinanced Debt” has the meaning assigned to such term in the definition
of “Permitted Refinancing Debt”.
     “Register” has the meaning assigned to such term in Section 12.04(c).
     “Regulation D” means Regulation D of the Board, as the same may be amended,
supplemented or replaced from time to time.
     “Related Parties” means, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees,
representatives, trustees, agents and advisors (including attorneys, accountants
and experts) of such Person and such Person’s Affiliates.
     “Responsible Officer” means, as to any Person, the Chief Executive Officer,
the President, any Financial Officer or any Vice President of such Person.
Unless otherwise specified, all references to a Responsible Officer herein means
a Responsible Officer of the Borrower.
     “Restricted Person” has the meaning assigned to such term in Section 12.11.
     “Restricted Subsidiaries” means all Subsidiaries of the Borrower that are
not Unrestricted Subsidiaries.
     “Revolving Borrowing” means Revolving Loans of the same Type, made,
converted or continued on the same date and, in the case of Eurodollar Loans, as
to which a single Interest Period is in effect.
     “Revolving Loan” has the meaning assigned to such term in Section 2.01. For
the avoidance of doubt, the term “Revolving Loan” does not include Swingline
Loans.
     “S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc., and any successor thereto that is a nationally recognized
rating agency.

- 24 -



--------------------------------------------------------------------------------



 



     “SEC” means the Securities and Exchange Commission or any successor
Governmental Authority.
     “Secured Hedging Provider” means any Person that is party to a Hedging
Agreement with the Borrower or any Restricted Subsidiary (excluding any ABS
Subsidiary) that entered into such Hedging Agreement while such Person was, or
before such Person became, a Lender or an Affiliate of a Lender, as the case may
be; provided that such person shall not be a Secured Hedging Provider as to any
amounts owing in respect of any additional transactions or confirmations under
such Hedging Agreement entered into after such Secured Hedging Provider ceases
to be a Lender or an Affiliate of a Lender.
     “Secured Parties” means, collectively, the Administrative Agent, each
Issuing Bank, each Lender, each Secured Hedging Provider and each Secured
Treasury Management Counterparty.
     “Secured Treasury Management Counterparty” means any Person that is party
to a Treasury Management Agreement with the Borrower or any Restricted
Subsidiary that entered into such Treasury Management Agreement while such
Person was, or before such Person became, a Lender or Affiliate of a Lender, as
the case may be; provided that if such Person at any time ceases to be a Lender
or an Affiliate of a Lender, as the case may be, such Person shall remain a
Secured Treasury Management Counterparty for 180 days after such time. After
180 days, such Person shall no longer be a Secured Treasury Management
Counterparty.
     “Security Instruments” means the Guaranty Agreement, the Collateral
Agreement, the Pledge Agreement, the Mortgages and the other agreements,
instruments or certificates described or referred to in Exhibit F, and any and
all other agreements and instruments now or hereafter executed and delivered by
the Borrower or any other Person (other than Hedging Agreements with the Lenders
or any Affiliate of a Lender or participation or similar agreements between any
Lender and any other lender or creditor with respect to any Obligations pursuant
to this Agreement or any Treasury Management Agreement) granting a Lien upon any
Property as security for the payment or performance of the Obligations.
     “Senior Secured Debt” means all Debt included in the calculation of Total
Debt (including the Obligations to the extent included in the calculation of
Total Debt) that is secured and that is not expressly subordinated by its terms
to the Obligations.
     “Senior Secured Leverage Ratio” means, as of the last day of any Testing
Period, the ratio of Senior Secured Debt as of such date to Adjusted EBITDA for
such Testing Period.
     “SG&A Expense” means, for any period, the selling, general and
administrative expenses of the Borrower and its Consolidated Subsidiaries for
such period, determined in accordance with GAAP.
     “Significant Domestic Subsidiary” means (a) each Wholly-Owned Domestic
Subsidiary the value of whose Specified US Assets as of the last day of any
Fiscal Year exceeds $50,000,000 individually, (b) each Wholly-Owned Domestic
Subsidiary (excluding any ABS Subsidiary) that guarantees any other third-party
Debt in a principal amount exceeding $50,000,000, (c) each Wholly-Owned Domestic
Subsidiary (other than the General Partner and Exterran GP LLC) that owns Equity
Interests in EXLP and (d) each Domestic Subsidiary

- 25 -



--------------------------------------------------------------------------------



 



designated or deemed designated as a Significant Domestic Subsidiary pursuant to
Section 8.07(b).
     “Significant Foreign Subsidiary” means any Foreign Subsidiary the value of
whose gross assets (excluding the value of the Equity Interests of the
Subsidiaries of such Foreign Subsidiary and any intercompany Debt owing to such
Foreign Subsidiary) exceeds $50,000,000 as of the most recent Fiscal Year end
for which financial statements are available.
     “Special Entity” means any joint venture, limited liability company or
partnership, general or limited partnership or any other type of partnership or
company other than a corporation in which the Borrower or one or more of its
other Subsidiaries is a member, owner, partner or joint venturer and owns,
directly or indirectly, at least a majority of the equity of such entity or
controls such entity, but excluding any tax partnerships that are not classified
as partnerships under state law. For purposes of this definition, any Person
which owns directly or indirectly an equity investment in another Person which
allows the first Person to manage or elect managers who manage the normal
activities of such second Person will be deemed to “control” such second Person
(e.g. a sole general partner controls a limited partnership).
     “Specified Foreign Asset Transfer” means a Specified Transfer described on
Schedule 1.01(a).
     “Specified Transfer” means any Transfer of any Property of the Borrower or
any of its Restricted Subsidiaries to any Person, other than (a) any Transfer of
Property to the Borrower or any of its Restricted Subsidiaries, (b) any Transfer
of Property by way of a lease and (c) any Transfer of Property pursuant to any
of clauses (a) through (i) of Section 9.11.
     “Specified US Assets” of any Person means such Person’s gross assets in the
United States, excluding (a) the value of the Equity Interests of such Person’s
Subsidiaries, (b) any intercompany debt owing to such Person and (c) in the case
of Exterran Water Management Services, LLC, any intangible assets.
     “Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. Eurodollar Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.
     “Subordinated Units” shall have the meaning assigned to such term in the
partnership agreement of EXLP.
     “Subsidiary” of a Person means (a) any corporation, limited liability
company, joint venture, partnership or other business entity of which at least a
majority of the outstanding

- 26 -



--------------------------------------------------------------------------------



 



Equity Interests having by the terms thereof ordinary voting power to elect a
majority of the board of directors, managers or other governing body of such
Person (irrespective of whether or not at the time Equity Interests of any other
class or classes of such Person shall have or might have voting power by reason
of the happening of any contingency) is at the time directly or indirectly owned
or controlled by such Person or one or more of its Subsidiaries or by such
Person and one or more of its Subsidiaries and (b) any partnership of which such
Person or any of its Subsidiaries is a general partner. Unless otherwise
indicated herein, each reference to the term “Subsidiary” means a Subsidiary of
the Borrower.
     “Subsidiary EBITDA” means (a) for EXH MLP LP LLC, EXH GP LP LLC, the
General Partner and Exterran GP, LLC for any period, the aggregate EBITDA of
such Restricted Subsidiaries (without duplication) for such period and (b) for
any Unrestricted Subsidiary for any period, (i) EBITDA of such Unrestricted
Subsidiary for such period or (ii) to the extent that the Consolidated Net
Income of such Unrestricted Subsidiary for such period is not available, the
gross revenues of such Unrestricted Subsidiary for such period, less (without
duplication) (A) the cost of sales (excluding depreciation expenses to the
extent such expenses were included in cost of sales) associated with such gross
revenues and (B) without duplication of any amounts included in SG&A Expense
deducted when determining Consolidated Net Income of the Borrower and its
Consolidated Subsidiaries for such period, an amount equal to SG&A Expense for
such period (excluding non-cash expenses included in such consolidated SG&A
Expense) multiplied by a fraction, the numerator of which is the gross revenues
of such Unrestricted Subsidiary for such period and the denominator of which is
the gross revenues of the Borrower and its Consolidated Subsidiaries for such
period; provided that in no event shall the amount calculated pursuant to this
clause (ii) be less than zero.
     “Support Letter of Credit” shall mean an irrevocable standby letter of
credit, satisfactory in form to the Administrative Agent, and issued by a bank
or other financial institution having upon issuance a senior unsecured long-term
debt rating of (a) A- or better from S&P or (b) A3 or better from Moody’s.
     “Swingline Borrowing” means a borrowing of a Swingline Loan pursuant to
Section 2.08.
     “Swingline Exposure” means, at any time, the aggregate principal amount of
all Swingline Loans outstanding at such time. The Swingline Exposure of any
Lender at any time shall be its Applicable Percentage of the total Swingline
Exposure at such time.
     “Swingline Lender” means Wells Fargo, in its capacity as a lender of
Swingline Loans hereunder.
     “Swingline Loan” has the meaning assigned to such term in Section 2.08.
     “Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax and penalties
applicable thereto.

- 27 -



--------------------------------------------------------------------------------



 



     “Testing Period” means, at any date of determination, the period consisting
of the four consecutive fiscal quarters most recently ended (whether or not such
quarters are all within the same fiscal year).
     “Total Debt” means, at any time, the sum (without duplication) of (a) 100%
of the debt of the Borrower and its Restricted Subsidiaries reflected as
long-term debt on the consolidated balance sheet of the Borrower in accordance
with GAAP, plus (b) any Debt which is the functional equivalent of or takes the
place of borrowing but which does not constitute a liability on the balance
sheet of the Borrower and its Restricted Subsidiaries and to the extent the
proceeds of which have been used to finance assets that generate income included
in the EBITDA of the Borrower and its Restricted Subsidiaries, plus (c) the
current portion of the debt set forth in (a) above, minus (d) all net mark to
market obligations of the Borrower and its Restricted Subsidiaries under Hedging
Agreements to the extent included in the foregoing clauses (a), (b) or (c).
     “Total Interest Expense” means, for any period, the total consolidated
interest expense net of cash interest income of the Borrower and its Restricted
Subsidiaries for such period (including the cash equivalent of the interest
expense associated with Capital Lease Obligations, but excluding (a) upfront
fees paid in connection with this Agreement or any debt facility where the fees
are paid from the proceeds of such debt, (b) Debt or lease issuance costs, debt
discounts or premiums and other financing fees required to be amortized,
(c) lease payments on any office equipment or real property, (d) any principal
components paid on all lease payments, (e) gains, losses or other charges as a
result of the early retirement of Debt and (f) any other non-cash interest
expense). Total Interest Expense will be adjusted on a pro forma basis
(determined by the Borrower in a manner reasonably acceptable to the
Administrative Agent) for (i) interest expense associated with Debt, the
proceeds of which are to be used for any acquisition with a purchase price in
excess of $50,000,000 and (ii) interest expense associated with Debt that is
repaid with the proceeds of any disposition (including any disposition of Equity
Interests in EXLP) with a sale price in excess of $50,000,000 (in each case to
the extent not otherwise reflected in the calculation of Total Interest
Expense).
     “Total Leverage Ratio” means, as of the last day of any Testing Period, the
ratio of Total Debt as of such date to Adjusted EBITDA for such Testing Period.
     “Total Revolving Credit Exposure” means, at any time, the sum of the Credit
Exposures of all Lenders at such time.
     “Transactions” means the execution, delivery and performance by the
Obligors of the Loan Documents to which they are a party, the borrowing of
Loans, the use of the proceeds thereof and the issuance of Letters of Credit
hereunder, and the grant of Liens by the Obligors on Collateral pursuant to the
Security Instruments.
     “Transfer” means to sell, lease, assign, exchange, convey or otherwise
transfer (excluding the granting of a Lien on) any Property.
     “Transferred Subsidiary” has the meaning assigned to such term in
Section 8.07(c)(ii).

- 28 -



--------------------------------------------------------------------------------



 



     “Treasury Management Agreement” means any agreements regarding bank
services provided to the Borrower or any Restricted Subsidiary for commercial
credit cards, stored value cards and treasury management services, including
deposit accounts, auto-borrow, zero balance or cash concentration accounts,
returned check concentration, lockbox, controlled disbursements, automated
clearinghouse transactions, return items, overdrafts, interstate depository
network services and reporting and trade finance services provided by a Secured
Treasury Management Counterparty.
     “Type”, when used in reference to any Revolving Loan or Revolving
Borrowing, refers to whether the rate of interest on such Revolving Loan, or on
the Revolving Loans comprising such Revolving Borrowing, is determined by
reference to the Base Rate or the LIBO Rate.
     “UCC” means the Uniform Commercial Code as in effect from time to time in
the State of Texas or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.
     “Unrestricted Subsidiary” means (a) EXLP and its Subsidiaries, (b) the
Subsidiaries set forth on Schedule 1.01(b) and (c) any Subsidiary designated as
an Unrestricted Subsidiary in accordance with Section 9.14, and any of its
Subsidiaries, other than any Subsidiary referred to in clause (b) or (c) that is
designated a Restricted Subsidiary in accordance with Section 9.14.
     “US Dollar Equivalent” means, on any date of determination, (a) with
respect to any amount denominated in dollars, such amount and (b) with respect
to any amount denominated in an Offshore Currency, the equivalent in dollars of
such amount determined by the Administrative Agent in accordance with normal
banking industry practice using the Exchange Rate on such date of determination.
     “U.S. Person” means a United States person as defined in
Section 7701(a)(30) of the Code.
     “USA PATRIOT Act” has the meaning assigned to such term in Section 12.16.
     “Weighted Average Life to Maturity” means, when applied to any Debt at any
date, the number of years obtained by dividing (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment, by (b) the then outstanding principal amount of such
Debt.
     “Wells Fargo” has the meaning assigned to such term in the preamble hereto.
     “Wells Fargo Securities” has the meaning assigned to such term in the
preamble hereto.
     “Wholly-Owned Domestic Subsidiary” means any Domestic Subsidiary of which
all of the outstanding Equity Interests (other than any directors’ qualifying
shares mandated by applicable law), on a fully-diluted basis, are owned by the
Borrower or one or more of the other Wholly-Owned Domestic Subsidiaries or are
owned by the Borrower and one or more of the other Wholly-Owned Domestic
Subsidiaries.

- 29 -



--------------------------------------------------------------------------------



 



     “Withdrawal Liability” means liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.
Section 1.03 Types of Loans and Borrowings. For purposes of this Agreement,
Loans and Borrowings, respectively, may be classified and referred to by Type
(e.g., a “Eurodollar Loan” or a “Eurodollar Borrowing”).
Section 1.04 Terms Generally; Rules of Construction. The definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”. The word “will” shall be construed to have the same meaning and
effect as the word “shall”. Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented, restated or otherwise modified
(subject to any restrictions on such amendments, supplements, restatements or
modifications set forth in the Loan Documents), (b) any reference herein to any
law shall be construed as referring to such law as amended, modified, codified
or reenacted, in whole or in part, and in effect from time to time, (c) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns (subject to the restrictions contained in the Loan
Documents), (d) the words “herein”, “hereof” and “hereunder”, and words of
similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (e) with respect to the
determination of any time period, the word “from” means “from and including” and
the word “to” means “to and including” and (f) any reference herein to Articles,
Sections, Annexes, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Annexes, Exhibits and Schedules to, this
Agreement. No provision of this Agreement or any other Loan Document shall be
interpreted or construed against any Person solely because such Person or its
legal representative drafted such provision.
Section 1.05 Accounting Terms and Determinations; GAAP. Unless otherwise
specified herein, all accounting terms used herein shall be interpreted, all
determinations with respect to accounting matters hereunder shall be made, and
all financial statements and certificates and reports as to financial matters
required to be furnished to the Administrative Agent or the Lenders hereunder
shall be prepared, in accordance with GAAP, applied on a basis consistent with
the audited financial statements of the Borrower and its Consolidated
Subsidiaries referred to in Section 8.01(a) (except for changes concurred with
by the Borrower and its Consolidated Subsidiaries’ independent public
accountants); provided that, if the Borrower notifies the Administrative Agent
that it requests an amendment to any provision hereof to eliminate the effect of
any change occurring after the date hereof in GAAP or in the application thereof
or the operation of such provision (or if the Administrative Agent notifies the
Borrower that the Majority Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Notwithstanding
anything to the contrary in this Agreement or any other Loan Document, for
purposes of

- 30 -



--------------------------------------------------------------------------------



 



calculations made pursuant to the terms of this Agreement or any other Loan
Document, GAAP will be deemed to treat leases that would have been classified as
operating leases in accordance with generally accepted accounting principles in
the United States as in effect on December 31, 2010 in a manner consistent with
the treatment of such leases under generally accepted accounting principles in
the United States as in effect on December 31, 2010, notwithstanding any
modifications or interpretive changes thereto that may occur thereafter.
ARTICLE II
The Credits
     Section 2.01 Commitments. Subject to the terms and conditions set forth
herein, each Lender agrees to make loans to the Borrower (each such loan, a
“Revolving Loan”) during the Availability Period in an aggregate principal
amount that will not result in (a) such Lender’s Credit Exposure exceeding such
Lender’s Commitment and (b) the Total Revolving Credit Exposure exceeding the
Aggregate Commitments. Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, repay and reborrow the
Revolving Loans.
     Section 2.02 Revolving Loans and Borrowings.
          (a) Borrowings; Several Obligations. Each Revolving Loan shall be made
as part of a Borrowing consisting of Revolving Loans made by the Lenders ratably
in accordance with their respective Commitments. The failure of any Lender to
make any Loan required to be made by it shall not relieve any other Lender of
its obligations hereunder; provided that the Commitments are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required.
          (b) Types of Loans. Subject to Section 3.03, each Revolving Borrowing
shall be comprised entirely of ABR Loans or Eurodollar Loans as the Borrower may
request in accordance herewith. Each Lender at its option may make any
Eurodollar Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan; provided that any exercise of such option shall not
affect the obligation of the Borrower to repay such Loan in accordance with the
terms of this Agreement.
          (c) Minimum Amounts; Limitation on Number of Borrowings. At the
commencement of each Interest Period for any Eurodollar Borrowing, such
Borrowing shall be in an aggregate amount that is an integral multiple of
$500,000 and not less than $1,000,000. At the time that any ABR Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $250,000 and not less than $250,000; provided that an ABR Borrowing
may be in an aggregate amount that is equal to the entire unused balance of the
Aggregate Commitments or that is required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.07(e). Borrowings of more than one
Type may be outstanding at the same time; provided that there shall not at any
time be more than a total of twelve (12) Eurodollar Borrowings outstanding.
Notwithstanding any other provision of this Agreement, the Borrower shall not be
entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Maturity
Date.

- 31 -



--------------------------------------------------------------------------------



 



          (d) Notes. Any Lender may request that the Loans made by such Lender
be evidenced by a Note dated, in the case of (i) any Lender party hereto as of
the date of this Agreement, as of the date of this Agreement, (ii) any Lender
that becomes a party hereto pursuant to an Assignment and Assumption, as of the
effective date of such Assignment and Assumption or (iii) any Lender that
becomes a party hereto in connection with an increase in the Aggregate
Commitments pursuant to Section 2.06(c), as of the effective date of such
increase, payable to such Lender in a principal amount equal to its Commitment
as in effect on such date, and otherwise duly completed. In the event that any
Lender’s Commitment increases or decreases for any reason (whether pursuant to
Section 2.06, Section 12.04(c) or otherwise), at the request of such Lender, the
Borrower shall deliver or cause to be delivered on the effective date of such
increase or decrease, a new Note payable to such Lender in a principal amount
equal to its Commitment after giving effect to such increase or decrease, and
otherwise duly completed. The date, amount, Type, interest rate and, if
applicable, Interest Period of each Loan made by each Lender and all payments
made on account of the principal thereof, shall be recorded by such Lender on
its books for its Note, and, prior to any transfer, may be endorsed by such
Lender on a schedule attached to such Note or any continuation thereof or on any
separate record maintained by such Lender. Failure to make any such notation or
to attach a schedule shall not affect any Lender’s or the Borrower’s rights or
obligations in respect of such Loans or affect the validity of such transfer by
any Lender of its Note.
     Section 2.03 Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Borrower shall notify the Administrative Agent of such request by
telephone, facsimile or e-mail (a) in the case of a Eurodollar Borrowing, not
later than 12:00 p.m., Eastern time, three (3) Business Days before the date of
the proposed Borrowing or (b) in the case of an ABR Borrowing, not later than
12:00 p.m., Eastern time, on the date of the proposed Borrowing; provided that
no such notice shall be required for any deemed request of an ABR Borrowing to
finance the reimbursement of an LC Disbursement as provided in Section 2.07(e).
Each such Borrowing Request shall be irrevocable and, in the case of a
telephonic Borrowing request, shall be confirmed promptly by hand delivery,
facsimile or e-mail to the Administrative Agent of a written Borrowing Request
in substantially the form of Exhibit B and signed by the Borrower. Each such
telephonic and written Borrowing Request shall specify the following information
in compliance with Section 2.02:
               (i) the aggregate amount of the requested Borrowing;
               (ii) the date of such Borrowing, which shall be a Business Day;
               (iii) whether such Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing;
               (iv) in the case of a Eurodollar Borrowing, the initial Interest
Period to be applicable thereto, which shall be a period contemplated by the
definition of the term “Interest Period”; and
               (v) the location and number of the account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.05.

- 32 -



--------------------------------------------------------------------------------



 



If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Each request for a
Borrowing shall constitute a representation that the amount of the requested
Borrowing shall not cause the Total Revolving Credit Exposure to exceed the
Aggregate Commitments.
Promptly following receipt of a Borrowing Request in accordance with this
Section 2.03, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.
     Section 2.04 Interest Elections.
          (a) Conversion and Continuance. Each Borrowing initially shall be of
the Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request. Thereafter, the Borrower may elect to convert such Borrowing
to a different Type or to continue such Borrowing and, in the case of a
Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section 2.04. The Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing. This Section 2.04 shall not apply to Swingline Borrowings,
which may not be converted or continued.
          (b) Interest Election Requests. To make an election pursuant to this
Section 2.04, the Borrower shall notify the Administrative Agent of such
election by telephone, facsimile or e-mail by the time that a Borrowing Request
would be required under Section 2.03 if the Borrower were requesting a Borrowing
of the Type resulting from such election to be made on the effective date of
such election. Each such Interest Election Request shall be irrevocable and, in
the case of a telephonic Interest Election Request, shall be confirmed promptly
by hand delivery, facsimile or e-mail to the Administrative Agent of a written
Interest Election Request in substantially the form of Exhibit C and signed by
the Borrower.
          (c) Information in Interest Election Requests. Each telephonic and
written Interest Election Request shall specify the following information in
compliance with Section 2.03:
               (i) the Borrowing to which such Interest Election Request applies
and, if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to Section 2.04(c)(iii) and
(iv) shall be specified for each resulting Borrowing);
               (ii) the effective date of the election made pursuant to such
Interest Election Request, which shall be a Business Day;
               (iii) whether the resulting Borrowing is to be an ABR Borrowing
or a Eurodollar Borrowing; and

- 33 -



--------------------------------------------------------------------------------



 



               (iv) if the resulting Borrowing is a Eurodollar Borrowing, the
Interest Period to be applicable thereto after giving effect to such election,
which shall be a period contemplated by the definition of the term “Interest
Period”.
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
          (d) Notice to Lenders by the Administrative Agent. Promptly following
receipt of an Interest Election Request, the Administrative Agent shall advise
each Lender of the details thereof and of such Lender’s portion of each
resulting Borrowing.
          (e) Effect of Failure to Deliver Timely Interest Election Request and
Event of Default. If the Borrower fails to deliver a timely Interest Election
Request with respect to a Eurodollar Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
an ABR Borrowing. Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent so notifies
the Borrower, then, so long as an Event of Default is continuing: (i) no
outstanding Borrowing may be converted to or continued as a Eurodollar Borrowing
(and any Interest Election Request that requests the conversion of any Borrowing
to, or continuation of any Borrowing as, a Eurodollar Borrowing shall be
ineffective) and (ii) unless repaid, each Eurodollar Borrowing shall be
converted to an ABR Borrowing at the end of the Interest Period applicable
thereto.
     Section 2.05 Funding of Borrowings.
          (a) Funding by Lenders. Each Lender shall make each Loan to be made by
it hereunder on the proposed date thereof by wire transfer of immediately
available funds by 1:00 p.m., Eastern time, to the account of the Administrative
Agent most recently designated by it for such purpose by notice to the Lenders;
provided that Swingline Loans shall be made by the time specified in
Section 2.08(b). The Administrative Agent will make such Loans available to the
Borrower by promptly crediting the amounts so received, in like funds, to an
account designated by the Borrower in the applicable Borrowing Request; provided
that ABR Loans made to finance the reimbursement of an LC Disbursement as
provided in Section 2.07(e) shall be remitted by the Administrative Agent to the
applicable Issuing Bank. Nothing herein shall be deemed to obligate any Lender
to obtain the funds for its Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for its Loan in any particular place or manner.
          (b) Presumption of Funding by the Lenders. Except with respect to
Swingline Loans made pursuant to Section 2.08, unless the Administrative Agent
shall have received notice from a Lender prior to the proposed date of any
Borrowing that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.05(a) and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to the Administrative Agent,
then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such

- 34 -



--------------------------------------------------------------------------------



 



corresponding amount with interest thereon, for each day from and including the
date such amount is made available to the Borrower to but excluding the date of
payment to the Administrative Agent, at (i) in the case of such Lender, the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation or (ii) in the case of the Borrower, the interest rate applicable
to the Loans comprising such Borrowing. If the Borrower and such Lender shall
pay such interest to the Administrative Agent for the same or an overlapping
period, the Administrative Agent shall promptly remit to the Borrower the amount
of such interest paid by the Borrower for such period. If such Lender pays its
share of the applicable Borrowing to the Administrative Agent, then such amount
shall constitute such Lender’s Loan included in such Borrowing. Any payment made
by the Borrower pursuant to this Section 2.05(b) shall be without prejudice to
any claim the Borrower may have against a Lender that shall have failed to make
such payment to the Administrative Agent.
     Section 2.06 Termination, Reduction and Increase of Aggregate Commitments.
          (a) Scheduled Termination of Commitments. Unless previously
terminated, the Revolving Aggregate Commitments shall terminate on the Maturity
Date.
          (b) Optional or Mandatory Termination and Reduction of Aggregate
Commitments.
               (i) The Borrower may at any time terminate, or from time to time
reduce, the Aggregate Commitments; provided that (A) each reduction of the
Aggregate Commitments shall be in an amount that is an integral multiple of
$500,000 and not less than $1,000,000 and (B) the Borrower shall not terminate
or reduce the Aggregate Commitments if, after giving effect to any concurrent
prepayment of the Loans in accordance with Section 3.04(c), the Total Revolving
Credit Exposure would exceed the Aggregate Commitments.
               (ii) If (A) the Borrower or any of its Restricted Subsidiaries
receives any Net Proceeds from any Specified Transfer effected during any Fiscal
Year and (B) the amount of such Net Proceeds, together with the aggregate amount
of all Net Proceeds received by the Borrower and its Restricted Subsidiaries in
respect of all other Specified Transfers effected during such Fiscal Year, in
each case not used by the Borrower or any of its Restricted Subsidiaries to
purchase, maintain or improve Property used or to be used in the business of the
Borrower and its Restricted Subsidiaries during the period of 360 days (or, in
the case of any Specified Foreign Asset Transfer, 540 days) from the date of
receipt by the Borrower or such Restricted Subsidiary of such Net Proceeds,
exceeds an amount equal to (1) in the case of any Specified Transfer effected
during the Fiscal Year ending December 31, 2011, 2.5% of Consolidated Net
Tangible Assets as of the end of the Fiscal Year ended December 31, 2010 or
(2) in the case of any Specified Transfer effected during any Fiscal Year ending
thereafter, 5% of Consolidated Net Tangible Assets as of the end of the most
recently ended Fiscal Year (such excess, the “Excess Net Proceeds Amount”), then
the Aggregate Commitments shall be reduced, on the 361st day (or, in the case of
any Specified Foreign Asset Transfer, the 541st day) after the receipt by the
Borrower or such Restricted Subsidiary of such Net Proceeds, by an amount equal
to the Excess Net Proceeds Amount.

- 35 -



--------------------------------------------------------------------------------



 



               (iii) The Borrower shall notify the Administrative Agent of any
election to terminate or reduce the Aggregate Commitments under
Section 2.06(b)(i) or of any mandatory reduction under Section 2.06(b)(ii) not
later than 12:00 p.m., Eastern time on the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section 2.06(b)(iii) shall be irrevocable; provided that a notice of
termination of the Aggregate Commitments may state that such notice is
conditioned upon the effectiveness of other credit facilities or the closing of
a securities offering, in which case such notice may be revoked by the Borrower
(by notice to the Administrative Agent on or prior to the specified effective
date) if such condition is not satisfied. Any termination or reduction of the
Aggregate Commitments shall be permanent and may not be reinstated except
pursuant to Section 2.06(c). Each reduction of the Aggregate Commitments shall
be made ratably among the Lenders in accordance with each Lender’s Applicable
Percentage.
          (c) Optional Increase in Aggregate Commitments.
               (i) Subject to the conditions set forth in Section 2.06(c)(ii),
the Borrower may increase the Aggregate Commitments then in effect with the
prior consent of the Administrative Agent (not to be unreasonably withheld,
delayed or conditioned) by increasing the Commitment of one or more Lenders or
by causing one or more Persons that at such time are not already Lenders to
become Lenders (each, an “Additional Lender”).
               (ii) Any increase in the Aggregate Commitments shall be subject
to the following additional conditions:
                    (A) such increase shall be in an integral multiple of
$5,000,000 (unless the Administrative Agent shall otherwise consent);
                    (B) the aggregate amount of all such increases shall not
exceed $300,000,000;
                    (C) no Default shall have occurred and be continuing at the
effective date of such increase;
                    (D) with respect to any increase in the Aggregate
Commitments, on the effective date of such increase, no Eurodollar Borrowings
shall be outstanding or if any Eurodollar Borrowings are outstanding, then the
effective date of such increase shall be the last day of the Interest Period in
respect of such Eurodollar Borrowings unless the Borrower pays any compensation
required by Section 5.02;
                    (E) no Lender’s Commitment may be increased without the
consent of such Lender;
                    (F) if the Borrower elects to increase the Aggregate
Commitments by increasing the Commitment of a Lender, the Borrower and such
Lender shall execute and deliver to the Administrative Agent a certificate
substantially in the form of Exhibit G-1 (a “Commitment Increase Certificate”),
and, if requested by such Lender, the

- 36 -



--------------------------------------------------------------------------------



 



Borrower shall deliver a new Note payable to such Lender in a principal amount
equal to its Commitment after giving effect to such increase, and otherwise duly
completed;
                    (G) if the Borrower elects to increase the Aggregate
Commitments by causing an Additional Lender to become a party to this Agreement,
then the Borrower and such Additional Lender shall execute and deliver to the
Administrative Agent a certificate substantially in the form of Exhibit G-2 (an
“Additional Lender Certificate”), together with an Administrative Questionnaire,
and, if requested by such Additional Lender, the Borrower shall deliver a Note
payable to such Additional Lender in a principal amount equal to its Commitment,
and otherwise duly completed;
                    (H) the representations and warranties of the Borrower and
the Guarantors set forth in this Agreement and in the other Loan Documents shall
be true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any representation or warranty that is
already qualified or modified by materiality in the text thereof) on and as of
the effective date of such increase, except to the extent any such
representations and warranties are expressly limited to an earlier date, in
which case, on and as of the effective date of such increase, such
representations and warranties shall continue to be true and correct in all
material respects as of such specified earlier date;
                    (I) the receipt by the Administrative Agent and the Lenders
participating in the applicable increase in the Aggregate Commitments of all
fees and expenses payable by written agreement among the Borrower and the
Administrative Agent or under Section 12.03 hereof on or before the date on
which any increase in the Commitments shall be effective; and
                    (J) the receipt by the Administrative Agent of the following
documents which shall each be reasonably satisfactory to the Administrative
Agent in form and substance: (x) documents of the type required to be delivered
pursuant to clauses (i), (ii), (iii), (v), (vii) (if requested by the
Administrative Agent) and (x) (if a Borrowing is being requested in connection
with such increase) of Section 6.01(a), in each case to the extent relating to
any increases in the Aggregate Commitments, and (y) such other documents
relating to the applicable increase in the Aggregate Commitments as the
Administrative Agent or any Lender participating in such increase may reasonably
request.
               (iii) Subject to acceptance and recording thereof pursuant to
Section 2.06(c)(iv), from and after the effective date specified in each
Commitment Increase Certificate or the Additional Lender Certificate (or if any
Eurodollar Borrowings are outstanding, then the last day of the Interest Period
in respect of such Eurodollar Borrowings, unless the Borrower pays any
compensation required by Section 5.02), as the case may be: (A) the amount of
the Aggregate Commitments shall be increased as set forth therein, and (B) in
the case of an Additional Lender Certificate, any Additional Lender party
thereto shall be a party to this Agreement and the other Loan Documents and have
the rights and obligations of a Lender under this Agreement and the other Loan
Documents. In addition, in connection with an increase of the Aggregate
Commitments, each Lender and Additional Lender participating in such increase
shall purchase a pro rata portion of the outstanding Revolving Loans (and
participation interests in Letters of Credit) of each of the other Lenders (and
such Lenders hereby agree to sell and to take all such further action to
effectuate such sale) such that each Lender (including any

- 37 -



--------------------------------------------------------------------------------



 



Additional Lender, if applicable) shall hold its Applicable Percentage of the
outstanding Revolving Loans (and participation interests in Letters of Credit)
after giving effect to the increase in the Aggregate Commitments.
               (iv) Upon its receipt of a duly completed Commitment Increase
Certificate or an Additional Lender Certificate, as the case may be, executed by
the Borrower and the Lender or the Borrower and the Additional Lender party
thereto, as applicable, the Administrative Questionnaire referred to in
Section 2.06(c)(ii)(G), if applicable, the written consent of the Administrative
Agent to such increase required by Section 2.06(c)(i), and such documents
required under Section 2.06(c)(ii)(I), the Administrative Agent shall accept
such Commitment Increase Certificate or Additional Lender Certificate, as the
case may be, and record the information contained therein in the Register
required to be maintained by the Administrative Agent pursuant to
Section 12.04(c). No increase in the Aggregate Commitments shall be effective
for purposes of this Agreement unless it has been recorded in the Register as
provided in this Section 2.06(c)(iv).
     Section 2.07 Letters of Credit.
          (a) General. During the period from and including the Effective Date
to, but excluding, the 30th day prior to the Maturity Date, each Issuing Bank
agrees to extend credit for the account of the Borrower or any Restricted
Subsidiary at any time and from time to time by issuing, renewing, extending or
reissuing Letters of Credit; provided, however, that, after giving effect to the
issuance, renewal, extension or reissuance of any Letter of Credit, the LC
Exposure shall not exceed $500,000,000. The Lenders shall participate in such
Letters of Credit according to their respective Applicable Percentages. Each of
the Letters of Credit shall (i) be issued by the applicable Issuing Bank on a
sight basis only, (ii) contain such terms and provisions as are reasonably
required by the applicable Issuing Bank, (iii) be for the account of the
Borrower or any Restricted Subsidiary and (iv) subject to the immediately
succeeding paragraph, expire not later than five (5) Business Days before the
Maturity Date. The Borrower may request that one or more Letters of Credit be
issued in an Offshore Currency denomination as part of the LC Exposure. The
aggregate US Dollar Equivalent of all Offshore Currency Letters of Credit, as of
the issuance date of any such Offshore Currency Letter of Credit, shall not
exceed $500,000,000. No Issuing Bank shall be obligated to issue an Offshore
Currency Letter of Credit if such Issuing Bank has determined, in its sole
discretion, that it is unable to fund obligations in the requested Offshore
Currency; provided, however, the Administrative Agent shall use its commercially
reasonable efforts to locate suitable issuers if no Issuing Bank is able to fund
obligations in the requested Offshore Currency. From and after the Effective
Date, the Existing Letters of Credit shall be deemed to be Letters of Credit
issued pursuant to this Section 2.07.
          Notwithstanding anything to the contrary contained in this Agreement,
including, without limitation, this Section 2.07, the expiration date of one or
more Letters of Credit may extend beyond the Maturity Date; provided, however,
it is hereby expressly agreed and understood that:
               (i) the US Dollar Equivalent of the aggregate face amount of all
such Letters of Credit shall not at any time exceed $150,000,000;

- 38 -



--------------------------------------------------------------------------------



 



               (ii) the expiration dates of such Letters of Credit shall not
extend more than three (3) years beyond the Maturity Date;
               (iii) the Borrower shall, not later than five (5) Business Days
prior to the Maturity Date, deposit cash in an account with the Administrative
Agent, in the name of the Administrative Agent for the benefit of the
Administrative Agent and each applicable Issuing Bank, and/or provide one or
more Support Letters of Credit for the benefit of the Administrative Agent and
each applicable Issuing Bank, so that the aggregate amount of cash and the
aggregate face amount of such Support Letters of Credit is at least equal to the
aggregate amount available for drawing under all such Letters of Credit as of
such date; provided that for all Offshore Currency Letters of Credit, the
Borrower shall deposit cash in an account with the Administrative Agent for the
benefit of the Administrative Agent and each applicable Issuing Bank, and/or
provide one or more Support Letters of Credit for the benefit of the
Administrative Agent and each applicable Issuing Bank, so that the aggregate
amount of cash and the aggregate face amount of such Support Letters of Credit
is at least equal to 110% of the US Dollar Equivalent of the aggregate amount
available for drawing under all such Offshore Currency Letters of Credit and
will have a continuing obligation to maintain cash in an account with the
Administrative Agent for the benefit of the Administrative Agent and each
applicable Issuing Bank (and the Administrative Agent shall have exclusive
dominion and control (including the exclusive right of withdrawal) over any such
account) and/or one or more Support Letters of Credit for the benefit of the
Administrative Agent and each applicable Issuing Bank, so that the aggregate
amount of cash and the aggregate face amount of such Support Letters of Credit
is at least equal to 110% of the US Dollar Equivalent of the aggregate face
amount available for drawing under all such Offshore Currency Letters of Credit;
               (iv) if any Issuing Bank makes any disbursement in connection
with a Letter of Credit after the Maturity Date, such disbursement shall be an
advance on behalf of the Borrower under this Agreement and shall be reimbursed
to such Issuing Bank (A) first, by the Administrative Agent applying amounts in
the cash collateral account and/or proceeds of any drawing on any Support Letter
of Credit referred to in clause (iii) of this paragraph until reimbursed in
full, and (B) second, by the Borrower pursuant to Section 2.07(e) (except that
the Borrower shall not have the right to request that the Lenders make, and the
Lenders shall not have any obligation to make, a Loan under this Agreement after
the Maturity Date to fund any such disbursement); and
               (v) all such disbursements referred to in clause (iv) of this
paragraph shall be secured only by the cash collateral and Support Letters of
Credit referred to in clause (iii) of this paragraph and the Borrower hereby
grants to the Administrative Agent a first-priority security interest in all
such cash collateral (whether now or hereafter deposited in the cash collateral
account referred to in clause (iii) of this paragraph), without any further
action on the part of any Issuing Bank, the Borrower, the Administrative Agent,
any Lender or any other Person now or hereafter party hereto (other than any
action the Administrative Agent reasonably deems necessary to perfect such
security interest, which action the Borrower hereby authorizes the
Administrative Agent to take), until such disbursements are reimbursed in full.
If, on the Maturity Date (A) the Commitments have been terminated, (B) the
Loans, all interest thereon and all other amounts payable by the Borrower
hereunder or in connection herewith (other than the LC Exposure in connection
with any Letter of Credit having an expiration date

- 39 -



--------------------------------------------------------------------------------



 



extending beyond the Maturity Date as permitted by Section 2.07(a)) have been
paid in full, and (C) the conditions set forth in clause (iii) above have been
fully satisfied, then from and after such date the following provisions of this
Agreement shall not be operative: Sections 8.01 (other than Section 8.01(a),
which shall remain operative), 8.02 (except as the same may affect a Letter of
Credit), 8.03(b), 8.04, 8.05, 8.07, 8.08, 8.09, Section 9.01, Section 9.02
(except for cash collateral securing Letters of Credit), Section 9.03,
Section 9.04, Section 9.05, Section 9.06, Section 9.08, Section 9.09,
Section 9.10, Section 9.11, Section 9.12, Section 9.13, Section 9.14,
Section 9.15, 9.16 and 9.17.
          (b) Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions. To request the issuance of a Letter of Credit by any Issuing Bank
(or the amendment, renewal or extension of an outstanding Letter of Credit
issued by any Issuing Bank), the Borrower shall hand deliver or transmit by
facsimile or e-mail to such Issuing Bank and the Administrative Agent not later
than 12:00 p.m., Eastern time, (i) three (3) Business Days before the proposed
date such Letter of Credit is to be issued (or such shorter time as such Issuing
Bank may agree) and (ii) one (1) Business Day before the proposed date of any
amendment, renewal or extension of a Letter of Credit (or such shorter time as
such Issuing Bank may agree), a Letter of Credit Request requesting the issuance
of a Letter of Credit, or identifying the Letter of Credit to be amended,
renewed or extended, and specifying the date of issuance, amendment, renewal or
extension (which shall be a Business Day), the date on which such Letter of
Credit is to expire (which shall comply with paragraph (a) of this
Section 2.07), the amount of such Letter of Credit, the name and address of the
beneficiary thereof and such other information as shall be necessary to prepare,
amend, renew or extend such Letter of Credit. If requested by any Issuing Bank,
the Borrower shall submit a letter of credit application on such Issuing Bank’s
standard form in connection with any request for a Letter of Credit. A Letter of
Credit shall be issued, amended, renewed or extended only if (and with respect
to each notice provided by the Borrower above and any issuance, amendment,
renewal or extension of each Letter of Credit, the Borrower shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension (A) the LC Exposure does exceed $500,000,000, (B) the
aggregate US Dollar Equivalent of all Offshore Currency Letters of Credit does
not exceed $500,000,000, and (C) the Total Revolving Credit Exposure does not
exceed the Aggregate Commitments.
          (c) If, after payment in full of all Obligations of the Borrower under
the Loan Documents (including without limitation, reimbursement obligations with
respect to Letters of Credit, but excluding any indemnities and other contingent
obligations not then due and payable and as to which no claim has been made at
the time of determination) and the expiration or cancellation of all outstanding
Letters of Credit, there remains any amount on deposit in the cash collateral
account referred to in Section 2.07(a)(iii) above, the Administrative Agent
shall, within three (3) Business Days after all such Obligations are paid in
full and all outstanding Letters of Credit have expired or been cancelled,
return such amount to the Borrower.
          (d) Participations. In consideration and in furtherance of the
foregoing, each Lender hereby absolutely and unconditionally agrees to pay to
the Administrative Agent, for the account of the applicable Issuing Bank, such
Lender’s Applicable Percentage of each LC Disbursement made by such Issuing Bank
and not reimbursed by the Borrower on the date due as provided in Section
2.07(e), or of any reimbursement payment required to be refunded to the Borrower
for any reason. Each Lender acknowledges and agrees that its obligation to
acquire

- 40 -



--------------------------------------------------------------------------------



 



participations pursuant to this Section 2.07(d) in respect of Letters of Credit
is absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit, the occurrence and continuance of a Default, or the reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.
          (e) Reimbursement and Prepayment.
               (i) In connection with any Letter of Credit, the Borrower may
make funds available for disbursement by the applicable Issuing Bank in
connection with such Letter of Credit. In such cases, the Issuing Bank shall use
such funds which the Borrower has made available to fund such Letter of Credit.
In addition, the Borrower may give written instructions to an Issuing Bank and
the Administrative Agent to make a Loan under this Agreement to fund any Letters
of Credit issued by such Issuing Bank which may be drawn. In all such cases, the
Borrower shall give the appropriate notices required under this Agreement for an
ABR Loan or a Eurodollar Loan. If a disbursement by any Issuing Bank is made
under any Letter of Credit, in cases in which the Borrower has not either
provided its own funds to fund a draw on a Letter of Credit or given the
Administrative Agent prior notice for a Loan under this Agreement, then the
Borrower shall pay to the Administrative Agent within two (2) Business Days
after notice of any such disbursement is received by the Borrower, the amount
and, in the case of any Offshore Currency Letters of Credit, the US Dollar
Equivalent determined on the date of such disbursement, of each such
disbursement made by such Issuing Bank under such Letter of Credit (if such
payment is not sooner effected as may be required under this Section 2.07(e) or
under other provisions of the Letter of Credit), together with interest on the
amount disbursed from and including the date of disbursement until payment in
full of such disbursed amount at a varying rate per annum equal to (A) the then
applicable interest rate for ABR Loans through the second Business Day after
notice of such disbursement is received by the Borrower and (B) thereafter, the
Post-Default Rate for ABR Loans (but in no event to exceed the Highest Lawful
Rate) for the period from and including the third Business Day following the
date of such disbursement to and including the date of repayment in full of such
disbursed amount. The obligations of the Borrower under this Agreement with
respect to each Letter of Credit shall be absolute, unconditional and
irrevocable and shall be paid or performed strictly in accordance with the terms
of this Agreement under all circumstances whatsoever, including, without
limitation, but only to the fullest extent permitted by applicable law, the
following circumstances: (U) any lack of validity or enforceability of this
Agreement, any Letter of Credit or any of the Security Instruments; (V) any
amendment or waiver of (including any default), or any consent to departure from
this Agreement (except to the extent permitted by any amendment or waiver), any
Letter of Credit or any of the Security Instruments; (W) the existence of any
claim, set-off, defense or other rights which the Borrower may have at any time
against the beneficiary of any Letter of Credit or any transferee of any Letter
of Credit (or any Persons for whom any such beneficiary or any such transferee
may be acting), any Issuing Bank, the Administrative Agent, any Lender or any
other Person, whether in connection with this Agreement, any Letter of Credit,
the Security Instruments, the Transactions or any unrelated transaction; (X) any
statement, certificate, draft, notice or any other document presented under any
Letter of Credit proves to have been forged, fraudulent, insufficient or invalid
in any respect or any statement therein proves to have been untrue or inaccurate
in any respect whatsoever; (Y) payment by any Issuing Bank under any Letter of
Credit against presentation of a draft or certificate which

- 41 -



--------------------------------------------------------------------------------



 



appears on its face to comply, but does not comply, with the terms of such
Letter of Credit; and (Z) any other circumstance or happening whatsoever,
whether or not similar to any of the foregoing.
          Notwithstanding anything in this Agreement to the contrary, the
Borrower will not be liable for payment or performance with respect to any
Letter of Credit that results from the gross negligence or willful misconduct of
the applicable Issuing Bank or its officers, employees, agents or
representatives except, to the extent the Borrower or any Restricted Subsidiary
actually recovers the proceeds for itself or the Issuing Bank of any payment
made by the Issuing Bank in connection with such gross negligence or willful
misconduct, the Borrower will be liable for payment or performance of such
recovered amount minus costs and expenses associated with such recovery.
               (ii) If (A) any Event of Default shall occur and be continuing
and the Borrower receives notice from the Administrative Agent or the Majority
Lenders demanding the deposit of cash collateral pursuant to this
Section 2.07(e)(ii), or (B) the Borrower is required to pay to the
Administrative Agent the excess attributable to an LC Exposure in connection
with any prepayment pursuant to Section 3.04(c), then an amount equal to the LC
Exposure (except for any outstanding Offshore Currency Letters of Credit which
shall equal an amount equal to 110% of the aggregate face amount of all such
Offshore Currency Letters of Credit) shall be deemed to be forthwith due and
owing by the Borrower to the Administrative Agent, for the benefit of the
Issuing Banks and the Lenders as of the date of any such occurrence. So long as
the Borrower is required to maintain such cash collateral, the Borrower will
have a continuing obligation to maintain in such account at least an amount in
cash equal to 110% of the US Dollar Equivalent of the aggregate amount available
for drawing under all outstanding Offshore Currency Letters of Credit. Such
payments shall be held by the Administrative Agent for the benefit of the
Issuing Banks and the Lenders as cash collateral securing the LC Exposure in an
account or accounts at its principal office; and the Borrower hereby grants to,
and by its deposit with the Administrative Agent grants to, the Administrative
Agent a security interest in such cash collateral. In the event of any such
payment by the Borrower of amounts contingently owing under outstanding Letters
of Credit and in the event that thereafter drafts or other demands for payment
complying with the terms of such Letters of Credit are not made prior to the
respective expiration dates thereof, the Administrative Agent agrees, if no
Event of Default has occurred and is continuing or if no other amounts are
outstanding under this Agreement, the Notes or the Security Instruments, to
remit to the Borrower (i) amounts for which the contingent obligations evidenced
by the Letters of Credit have ceased and (ii) amounts on deposit as cash
collateral for Letters of Credit.
               (iii) Each Lender severally and unconditionally agrees that it
shall promptly reimburse each Issuing Bank in dollars an amount equal to such
Lender’s participation in any Letter of Credit issued by such Issuing Bank as
provided in Section 2.07(a) of any disbursement made by such Issuing Bank under
such Letter of Credit that is not reimbursed according to this Section 2.07
(other than with respect to disbursements described in the second paragraph of
Section 2.07(e)(i)) and such obligation to reimburse is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Letter of Credit or the
occurrence and continuance of a Default or reduction or termination of the
Aggregate Commitments, and that each such payment shall be made without

- 42 -



--------------------------------------------------------------------------------



 



any offset, abatement, withholding or reduction whatsoever. If the Borrower
fails to make such payment when due, the Administrative Agent shall notify each
Lender of the applicable disbursement, the payment then due from the Borrower in
respect thereof and such Lender’s Applicable Percentage thereof. Promptly
following receipt of such notice, each Lender shall pay to the Administrative
Agent its Applicable Percentage of the payment then due from the Borrower, in
the same manner as provided in Section 2.05 with respect to Loans made by such
Lender (and Section 2.05 shall apply, mutatis mutandis, to the payment
obligations of the Lenders), and the Administrative Agent shall promptly pay to
the applicable Issuing Bank the amounts so received by it from the Lenders.
Promptly following receipt by the Administrative Agent of any payment from the
Borrower pursuant to this paragraph, the Administrative Agent shall distribute
such payment to the applicable Issuing Bank or, to the extent that Lenders have
made payments pursuant to Section 2.07(e)(iii) to reimburse such Issuing Bank,
then to such Lenders and such Issuing Bank as their interests may appear. Any
payment made by a Lender pursuant to this paragraph to reimburse an Issuing Bank
for any disbursement shall constitute a Loan and shall not relieve the Borrower
of its obligation to reimburse such disbursement.
               (iv) If no Event of Default has occurred and is continuing, and
subject to availability under the Aggregate Commitments (after taking into
account the LC Exposure), to the extent the Borrower has not reimbursed any
Issuing Bank for any draw upon any Letter of Credit issued by such Issuing Bank
within one (1) Business Day after notice of such disbursement has been received
by the Borrower, the amount of such Letter of Credit reimbursement obligation
shall automatically be funded by the Lenders as a Revolving Loan hereunder and
used to pay such Letter of Credit reimbursement obligation in the percentages
referenced in paragraph (iii) above. If an Event of Default has occurred and is
continuing, or if the funding of such Letter of Credit reimbursement obligation
as a Revolving Loan would cause the aggregate amount of all Revolving Loans
outstanding to exceed the Aggregate Commitments (after taking into account the
LC Exposure), such Letter of Credit reimbursement obligation shall not be funded
as a Revolving Loan, but instead shall accrue interest as provided in
Section 2.07(e)(i) and be subject to reimbursement under Section 2.07(e)(iii).
          (f) Replacement of an Issuing Bank. Any Issuing Bank may at any time
be replaced by written agreement among the Borrower, the Administrative Agent,
the replaced Issuing Bank and the successor Issuing Bank. The Administrative
Agent shall notify the Lenders of any such replacement of an Issuing Bank. At
the time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 3.05(a). From and after the effective date of any replacement of an
Issuing Bank, (i) the successor Issuing Bank shall have all the rights and
obligations of the replaced Issuing Bank under this Agreement with respect to
Letters of Credit to be issued by such successor Issuing Bank thereafter and
(i) references herein to the term “Issuing Bank” shall be deemed to refer to any
successor to any replaced Issuing Bank or to any previous Issuing Bank, or to
any such successor Issuing Bank and all previous Issuing Banks, as the context
shall require. After the replacement of an Issuing Bank hereunder, the replaced
Issuing Bank shall remain a party hereto and shall continue to have all the
rights and obligations of an Issuing Bank under this Agreement with respect to
Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.

- 43 -



--------------------------------------------------------------------------------



 



     Section 2.08 Swingline Loans.
          (a) Subject to the terms and conditions set forth herein, the
Swingline Lender agrees to make loans to the Borrower (each such loan, a
“Swingline Loan”) from time to time during the period from and including the
Effective Date to, but excluding, the Maturity Date, in an aggregate principal
amount at any time outstanding that will not result in (i) the aggregate
principal amount of outstanding Swingline Loans exceeding $75,000,000,
notwithstanding the fact that such Swingline Loans, when aggregated with the
Credit Exposure of the Lender acting as the Swingline Lender, may exceed the
amount of such Lender’s Commitment, or (ii) the Total Revolving Credit Exposure
exceeding the Aggregate Commitments; provided that the Swingline Lender shall
not be required to make a Swingline Loan to refinance an outstanding Swingline
Loan. The Borrower shall pay to the Administrative Agent, for the account of the
Swingline Lender or each Lender, as applicable, pursuant to Section 2.08(c), the
outstanding aggregate principal and accrued and unpaid interest under each
Swingline Loan no later than thirty (30) days following such Swingline
Borrowing. Within the foregoing limits and subject to the terms and conditions
set forth herein, the Borrower may borrow, prepay and reborrow Swingline Loans.
          (b) To request a Swingline Loan, the Borrower shall notify the
Administrative Agent of such request by telephone, facsimile or e-mail not later
than 12:00 p.m., Eastern time, on the date of the proposed Swingline Loan (and,
in the case of telephonic notice, confirmed by hand delivery, facsimile or
e-mail). Each such notice shall be irrevocable and shall specify the requested
date (which shall be a Business Day) and amount of the requested Swingline Loan.
The Administrative Agent will promptly advise the Swingline Lender of any such
notice received from the Borrower. The Swingline Lender shall make each
Swingline Loan available to the Borrower by means of a credit to the general
deposit account of the Borrower with the Swingline Lender by 3:00 p.m., Eastern
time, on the requested date of such Swingline Loan. Each Swingline Borrowing
shall be in an amount that is an integral multiple of $250,000 and not less than
$250,000.
          (c) The Lenders shall participate in Swingline Loans according to
their respective Applicable Percentages. Upon any Swingline Borrowing, the
Administrative Agent shall give notice thereof to each Lender, specifying in
such notice such Lender’s Applicable Percentage of such Swingline Loan or Loans.
Each Lender hereby absolutely and unconditionally agrees, upon receipt of notice
as provided above, to pay to the Administrative Agent, for the account of the
Swingline Lender, such Lender’s Applicable Percentage of such Swingline Loan or
Loans. Each Lender acknowledges and agrees that its obligation to acquire
participations in Swingline Loans pursuant to this paragraph is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Aggregate Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever. Each
Lender shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.05 with
respect to Loans made by such Lender (and Section 2.05 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the Swingline Lender the amounts so received by it
from the Lenders and shall distribute the payments received from the Borrower to
the Swingline Lender and the other Lenders as their interests appear with

- 44 -



--------------------------------------------------------------------------------



 



respect to such Swingline Loans. The Administrative Agent shall notify the
Borrower of any participations in any Swingline Loan acquired pursuant to this
paragraph. The purchase of participations in a Swingline Loan pursuant to this
paragraph shall not relieve the Borrower of any default in the payment thereof.
Notwithstanding the foregoing, a Lender shall not have any obligation to acquire
a participation in a Swingline Loan pursuant to this paragraph if an Event of
Default shall have occurred and be continuing at the time such Swingline Loan
was made and such Lender shall have notified the Swingline Lender in writing, at
least one (1) Business Day prior to the time such Swingline Loan was made, that
such Event of Default has occurred and that such Lender will not acquire
participations in Swingline Loans made while such Event of Default is
continuing.
ARTICLE III
Payments of Principal and Interest; Prepayments; Fees
     Section 3.01 Repayment of Revolving Loans. On the Maturity Date, the
Borrower shall pay to the Administrative Agent, for the account of each Lender,
the outstanding aggregate principal amount of and accrued and unpaid interest on
the Revolving Loans.
     Section 3.02 Interest.
          (a) ABR Loans. The Loans comprising each ABR Borrowing shall bear
interest at the Base Rate plus the Applicable Margin, but in no event to exceed
the Highest Lawful Rate.
          (b) Eurodollar Loans. The Loans comprising each Eurodollar Borrowing
shall bear interest at the LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Margin, but in no event to exceed the Highest
Lawful Rate.
          (c) Swingline Loans. Swingline Loans shall bear interest at the LIBO
Rate for a one (1) month Interest Period that would be applicable to a Revolving
Loan, as that rate may fluctuate in accordance with changes in the LIBO Rate as
determined on a day-to-day basis, plus the Applicable Margin, but in no event to
exceed the Highest Lawful Rate.
          (d) Post-Default Rate. Notwithstanding the foregoing, (i) if any
amount of principal of any Loan is not paid when due (after giving effect to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, such amount shall thereafter bear interest at the Post-Default Rate,
(ii) if any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (after giving effect to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Majority Lenders, such amount shall
thereafter bear interest at the Post-Default Rate, and (iii) after an Event of
Default described in Section 10.01(a) has occurred and is continuing, upon the
request of the Majority Lenders, the Borrower shall pay interest on the
principal amount of all Obligations at the Post-Default Rate until but excluding
the date on which such Event of Default is cured or waived.
          (e) Interest Payment Dates. Accrued interest on each Loan shall be
payable in arrears on each Interest Payment Date for such Loan; provided that
(i) interest accrued pursuant to Section 3.02(d) shall be payable on demand,
(ii) in the event of any repayment or prepayment

- 45 -



--------------------------------------------------------------------------------



 



of any Loan (other than an optional prepayment of an ABR Loan prior to the
Maturity Date), accrued interest on the principal amount repaid or prepaid shall
be payable on the date of such repayment or prepayment and (iii) in the event of
any conversion of any Eurodollar Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion. Any accrued and unpaid interest on the Revolving Loans
shall be paid on the Maturity Date.
          (f) Interest Rate Computations. All interest with respect to
Eurodollar Loans hereunder shall be computed on the basis of a year of 360 days,
unless such computation would exceed the Highest Lawful Rate, in which case
interest shall be computed on the basis of a year of 365 days (or 366 days in a
leap year), and in each case shall be payable for the actual number of days
elapsed (including the first day but excluding the last day). All interest with
respect to ABR Loans hereunder shall be computed on the basis of a year of
365 days (or 366 days in a leap year), and in each case shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day). The applicable Base Rate, LIBO Rate or LIBOR shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error, and be binding upon the parties hereto.
     Section 3.03 Alternate Rate of Interest. If prior to the commencement of
any Interest Period for a Eurodollar Borrowing:
          (a) the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the LIBO Rate or LIBOR for such Interest Period; or
          (b) the Administrative Agent is advised by the Majority Lenders that
the LIBO Rate or LIBOR, as applicable, for such Interest Period will not
adequately and fairly reflect the cost to such Lenders of making or maintaining
their Loans included in such Borrowing for such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or facsimile as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing.
     Section 3.04 Prepayments.
          (a) Optional Prepayments. The Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to prior notice in accordance with Section 3.04(b).
          (b) Notice and Terms of Optional Prepayment. The Borrower shall notify
the Administrative Agent by telephone, facsimile or e-mail (and, in the case of
telephonic notice, confirmed by hand delivery, facsimile or e-mail) of any
prepayment hereunder not later than 12:00 p.m., Eastern time, on the date of
prepayment. Each such notice shall be irrevocable and

- 46 -



--------------------------------------------------------------------------------



 



shall specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid (which shall be (x) in the case of a prepayment of
any ABR Borrowing or Swingline Borrowing, in an amount that is an integral
multiple of $250,000 and not less than $250,000 or equal to the aggregate
principal balance outstanding of such ABR Borrowing and (y) in the case of a
prepayment of any Eurodollar Borrowing, in an amount that is an integral
multiple of $500,000 and not less than $1,000,000 or equal to the aggregate
principal balance outstanding of such Eurodollar Borrowing); provided that a
notice of prepayment delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities or the closing of
a securities offering, in which case such notice may be revoked by the Borrower
(by notice to the Administrative Agent on or prior to the specified prepayment
date) if such condition is not satisfied. Promptly following receipt of any such
notice relating to a Borrowing, the Administrative Agent shall advise the
Lenders of the contents thereof. Each partial prepayment of any Borrowing shall
be in an amount that would be permitted in the case of an advance of a Borrowing
of the same Type as provided in Section 2.02. Each prepayment of a Borrowing
shall be applied ratably to the Loans included in the prepaid Borrowing.
Prepayments shall be accompanied by accrued interest to the extent required by
Section 3.02.
          (c) Mandatory Prepayments.
               (i) If, after giving effect to any termination or reduction of
the Aggregate Commitments pursuant to Section 2.06(b) or if for any other
reason, the Total Revolving Credit Exposure exceeds the Aggregate Commitments,
then the Borrower shall (A) prepay the Borrowings on such date in an aggregate
principal amount equal to such excess, and (B) if any excess remains after
prepaying all of the Borrowings as a result of an LC Exposure, pay to the
Administrative Agent on behalf of the Lenders an amount equal to such excess to
be held as cash collateral as provided in Section 2.07(e)(ii).
               (ii) Each prepayment of Borrowings pursuant to this
Section 3.04(c) shall be applied, first, to any Swingline Loans then
outstanding, second, ratably to any ABR Borrowings then outstanding, and, third,
to any Eurodollar Borrowings then outstanding, and if more than one Eurodollar
Borrowing is then outstanding, to each such Eurodollar Borrowing in such order
as the Borrower shall elect.
               (iii) Prepayments pursuant to this Section 3.04(c) shall be
accompanied by accrued interest to the extent required by Section 3.02.
          (d) No Premium or Penalty. Prepayments permitted or required under
this Section 3.04 shall be without premium or penalty, except as required under
Section 5.02.
     Section 3.05 Fees.
          (a) Commitment Fees. The Borrower agrees to pay to the Administrative
Agent for the account of each Lender a commitment fee (the “Commitment Fee”),
which shall accrue at the applicable rate set forth under the heading
“Commitment Fees” in the table contained in the definition of “Applicable
Margin” on the average daily amount (before deducting any outstanding Swingline
Loans) of the unused amount of the Commitment of such Lender during the period
from and including the Effective Date to but excluding the Maturity Date.
Accrued Commitment Fees shall be payable in arrears on the last day of March,
June,

- 47 -



--------------------------------------------------------------------------------



 



September and December of each year and on the Maturity Date, commencing on the
first such date to occur after the date hereof. All Commitment Fees shall be
computed on the basis of a year of 360 days, unless such computation would
exceed the Highest Lawful Rate, in which case interest shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day).
          (b) Letter of Credit Fees. The Borrower agrees to pay (i) to the
Administrative Agent for the account of each Lender a participation fee with
respect to its participations in Letters of Credit, which shall accrue at the
same Applicable Margin used to determine the interest rate applicable to
Borrowings comprised of Eurodollar Loans on the average daily amount of such
Lender’s LC Exposure (excluding any portion thereof attributable to unreimbursed
LC Disbursements) during the period from and including the date of this
Agreement to but excluding the later of the date on which such Lender’s
Commitment terminates and the date on which such Lender ceases to have any LC
Exposure, (ii) to each Issuing Bank a fronting fee, which shall accrue at the
rate of 0.125% per annum on the average daily amount of the LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
attributable to Letters of Credit issued by such Issuing Bank during the period
from and including the date of this Agreement to but excluding the later of the
date of termination of the Aggregate Commitments and the date on which there
ceases to be any LC Exposure attributable to Letters of Credit issued by such
Issuing Bank and (iii) to each Issuing Bank, for its own account, its standard
fees with respect to the issuance, amendment, renewal or extension of any Letter
of Credit or processing of drawings thereunder. Participation fees and fronting
fees accrued through and including the last day of March, June, September and
December of each year shall be payable on the third Business Day following such
last day, commencing on the first such date to occur after the date of this
Agreement; provided that all such fees shall be payable on the Maturity Date and
any such fees accruing after the Maturity Date shall be payable on demand. Any
other fees payable to any Issuing Bank pursuant to this Section 3.05(a) shall be
payable within ten (10) days after demand. All participation fees and fronting
fees shall be computed on the basis of a year of 360 days, unless such
computation would exceed the Highest Lawful Rate, in which case such fees shall
be computed on the basis of a year of 365 days (or 366 days in a leap year), and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day).
          (c) Administrative Agent Fees. The Borrower agrees to pay to the
Administrative Agent, for its own account, fees payable in the amounts and at
the times separately agreed upon between the Borrower and the Administrative
Agent, including the fees set forth in the Administrative Agent Fee Letter.
ARTICLE IV
Payments; Pro Rata Treatment; Sharing of Set-offs
     Section 4.01 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
          (a) Payments by the Borrower. The Borrower shall make each payment
required to be made by it hereunder (whether of principal, interest, fees or
reimbursement of LC Disbursements, or of amounts payable under Section 5.01,
Section 5.02, Section 5.03 or otherwise) prior to 12:00 p.m., Eastern time, on
the date when due, in immediately available

- 48 -



--------------------------------------------------------------------------------



 



funds, without defense, deduction, recoupment, set-off or counterclaim. Fees,
once paid, shall be fully earned and shall not be refundable under any
circumstances. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent as specified in
Section 12.01, except payments to be made directly to any Issuing Bank as
expressly provided herein and except that payments pursuant to Section 5.01,
Section 5.02, Section 5.03 and Section 12.03 shall be made directly to the
Persons entitled thereto. The Administrative Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof. If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.
All payments hereunder (including reimbursement of disbursements made under any
Offshore Currency Letters of Credit) shall be made in dollars.
          (b) Application of Insufficient Payments. If at any time insufficient
funds are received by and available to the Administrative Agent to pay fully all
amounts of principal, unreimbursed LC Disbursements, interest and fees then due
hereunder, such funds shall be applied (i) first, towards payment of interest
and fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties and
(ii) second, towards payment of principal and unreimbursed LC Disbursements then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and unreimbursed LC Disbursements then due to such parties.
          (c) Sharing of Payments by Lenders. If any Lender shall, by exercising
any right of set-off or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of its Loans or participations in LC
Disbursements or Swingline Loans resulting in such Lender receiving payment of a
greater proportion of the aggregate amount of its Loans and participations in LC
Disbursements or Swingline Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
and participations in LC Disbursements or Swingline Loans of other Lenders to
the extent necessary so that the benefit of all such payments shall be shared by
the Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and participations in LC
Disbursements or Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest and (ii) the
provisions of this Section 4.01(c) shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements or Swingline Loans to any assignee or
participant, other than to the Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this Section 4.01(c) shall apply). The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

- 49 -



--------------------------------------------------------------------------------



 



     Section 4.02 Presumption of Payment by the Borrower. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or any Issuing Bank that the Borrower will not make such payment,
the Administrative Agent may assume that the Borrower has made such payment on
such date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or such Issuing Bank, as the case may be, the amount
due. In such event, if the Borrower has not in fact made such payment, then each
of the Lenders or such Issuing Bank, as the case may be, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender or Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.
     Section 4.03 Certain Deductions by the Administrative Agent; Defaulting
Lenders.
          (a) Certain Deductions by the Administrative Agent. If any Lender
shall fail to make any payment required to be made by it pursuant to
Section 2.05(b), Section 2.07(d), Section 2.07(e), Section 4.02 or
Section 12.03(b), then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Administrative Agent for the account of such Lender to satisfy
such Lender’s obligations under such Sections until all such unsatisfied
obligations are fully paid.
          (b) Payments to Defaulting Lenders. If a Defaulting Lender (or a
Lender who would be a Defaulting Lender but for the expiration of the relevant
grace period) as a result of the exercise of a set off shall have received a
payment in respect of such Lender’s Credit Exposure and fails to purchase
participations in the Loans and LC Disbursements pursuant to Section 4.01(c),
which results in such Lender’s Credit Exposure being less than its Applicable
Percentage of the Credit Exposure, then no payment will be made to such
Defaulting Lender until all amounts due and owing to the Lenders have been
equalized in accordance with each Lender’s respective pro rata share of the
Obligations. Further, if at any time prior to the acceleration or maturity of
the Loans, the Administrative Agent shall receive any payment in respect of
principal of a Loan or a reimbursement of an LC Disbursement while one or more
Defaulting Lenders shall be party to this Agreement, the Administrative Agent
shall apply such payment first to the Borrowing(s) for which such Defaulting
Lender(s) shall have failed to fund its pro rata share until such time as such
Borrowing(s) are paid in full or each Lender (including each Defaulting Lender)
is owed its Applicable Percentage of all Revolving Loans then outstanding. After
acceleration or maturity of the Loans, subject to the first sentence of this
Section 4.03(b), all principal will be paid ratably as provided in
Section 10.02(c).
          (c) Defaulting Lenders. Notwithstanding any provision of any Loan
Document to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
               (i) Fees otherwise payable pursuant to Section 3.05(a) shall
cease to accrue on the unfunded portion of the Commitment of such Defaulting
Lender.

- 50 -



--------------------------------------------------------------------------------



 



               (ii) The Commitment and the Credit Exposure of such Defaulting
Lender shall not be included in determining whether all Lenders, the Majority
Lenders or each adversely affected Lender have taken or may take any action
hereunder (including any consent to any amendment or waiver pursuant to
Section 12.02), and no consent of such Defaulting Lender shall be required to
take any action hereunder that requires the consent of all Lenders, the Majority
Lenders or each adversely affected Lender (including any consent to any
amendment or waiver pursuant to Section 12.02), provided that any waiver,
amendment or modification (A) that would increase the Commitment of such
Defaulting Lender, (B) reduce the principal of any Loan owed to such Defaulting
Lender or extend the final maturity thereof or (C) requiring the consent of all
Lenders or each adversely affected Lender which affects such Defaulting Lender
differently than all other Lenders or all other adversely affected Lenders, as
the case may be, shall require the consent of such Defaulting Lender; provided
further, that any amendment to the foregoing proviso shall require the consent
of all Lenders, including any Defaulting Lenders.
               (iii) If any LC Exposure or Swingline Exposure exists at the time
a Lender becomes a Defaulting Lender then:
                    (A) all or any part of such LC Exposure or Swingline
Exposure shall be reallocated (effective as of the date such Lender becomes a
Defaulting Lender) among the Non-Defaulting Lenders with Commitments in
accordance with their respective Applicable Percentages (for the purposes of
such reallocation the Defaulting Lender’s Commitment shall be disregarded in
determining the Non-Defaulting Lender’s Applicable Percentage) but only to the
extent (x) the sum of all Non-Defaulting Lenders’ Credit Exposures plus such
Defaulting Lender’s LC Exposure and Swingline Exposure does not exceed the total
of all Non-Defaulting Lenders’ Commitments, (y) the conditions set forth in
Section 6.02(a) and (c) are satisfied at such time and (z) the sum of each
Non-Defaulting Lender’s Credit Exposure plus its reallocated share of such
Defaulting Lender’s LC Exposure does not exceed such Non-Defaulting Lender’s
Commitment;
                    (B) if the reallocation described in clause (A) above
cannot, or can only partially, be effected, then the Borrower shall, within
three (3) Business Days following written notice from the Administrative Agent,
cash collateralize such Defaulting Lender’s LC Exposure and Swingline Exposure
(after giving effect to any partial reallocation pursuant to clause (A) above)
in accordance with the procedures set forth in Section 2.07(e)(ii) for so long
as such LC Exposure or Swingline Exposure is outstanding and the relevant
Defaulting Lender remains a Defaulting Lender;
                    (C) if the Borrower cash collateralizes any portion of such
Defaulting Lender’s LC Exposure pursuant to this Section 4.03, then the Borrower
shall not be required to pay any fees to such Defaulting Lender pursuant to
Section 3.05(b) with respect to such Defaulting Lender’s LC Exposure during the
period such Defaulting Lender’s LC Exposure is cash collateralized;
                    (D) if the applicable LC Exposure of the Non-Defaulting
Lenders is reallocated pursuant to this Section 4.03(c), then the fees payable
to the Lenders pursuant to Section 3.05(a) and Section 3.05(b) shall be adjusted
in accordance with such Non-Defaulting Lenders’ Applicable Percentages; and

- 51 -



--------------------------------------------------------------------------------



 



                    (E) if any Defaulting Lender’s LC Exposure is neither cash
collateralized nor reallocated pursuant to Section 4.03(c)(iii), then, without
prejudice to any rights or remedies of the Issuing Bank or any Lender hereunder,
all commitment fees that otherwise would have been payable to such Defaulting
Lender (solely with respect to the portion of such Defaulting Lender’s
Commitment that was utilized by such LC Exposure) under Section 3.05(a) and
letter of credit fees payable under Section 3.05(b) with respect to such
Defaulting Lender’s LC Exposure shall be payable to the applicable Issuing Banks
until such LC Exposure is cash collateralized and/or reallocated.
          (d) So long as any Lender is a Defaulting Lender, the Swingline Lender
shall not be required to fund any Swingline Loan and no Issuing Bank shall be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure will be one hundred percent (100%) covered
by the Commitments of the Non-Defaulting Lenders and/or cash collateral will be
provided by the Borrower in accordance with Section 4.03(c), and participating
interests in any such newly issued or increased Letter of Credit or newly made
Swingline Loan shall be allocated among Non-Defaulting Lenders in a manner
consistent with Section 4.03(c)(iii) (and Defaulting Lenders shall not
participate therein).
          (e) In the event that the Administrative Agent, the Borrower, the
Issuing Banks and the Swingline Lender agree that a Defaulting Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the LC Exposure and Swingline Exposure of the Lenders shall be
readjusted to reflect the inclusion of such Lender’s Commitment and on such
date, if necessary as a result of a Revolving Loan funding pursuant to
Section 2.07(e), such Lender shall purchase at par such of the Revolving Loans
of the other Lenders as the Administrative shall determine may be necessary in
order for such Lender to hold such Revolving Loans in accordance with its
Applicable Percentage.
ARTICLE V
Increased Costs; Break Funding Payments; Taxes; Illegality
     Section 5.01 Increased Costs.
          (a) Eurodollar Changes in Law. If any Change in Law shall:
               (i) impose, modify or deem applicable any reserve, special
deposit or similar requirement against assets of, deposits with or for the
account of, or credit extended by, any Lender (except any such reserve
requirement reflected in the LIBO Rate);
               (ii) subject any Lender to any Taxes (other than (A) Indemnified
Taxes to the extent covered by Section 5.03 and (B) Excluded Taxes) on its
loans, loan principal, letters of credit, commitments, or other obligations, or
its deposits, reserves, other liabilities or capital contributions thereto; or
               (iii) impose on any Lender or the London interbank market any
other condition affecting this Agreement or Eurodollar Loans made by such Lender
or any Letter of Credit or participation therein;

- 52 -



--------------------------------------------------------------------------------



 



and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or the
Issuing Lender of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender (whether of principal, interest or otherwise) with respect to such Loan
then, subject to paragraphs (c) and (d) of this Section, the Borrower will pay
to such Lender such additional amount or amounts as will compensate such Lender
for such additional costs incurred or reduction suffered.
          (b) Capital Requirements. If any Lender or any Issuing Bank determines
in good faith that any Change in Law regarding capital requirements has or would
have the effect of reducing the rate of return on such Lender’s or such Issuing
Bank’s capital or on the capital of such Lender’s or such Issuing Bank’s holding
company, if any, as a consequence of this Agreement or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by such Issuing Bank, to a level below that which such Lender or
such Issuing Bank or such Lender’s or such Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or such Issuing Bank’s policies and the policies of such Lender’s or
such Issuing Bank’s holding company with respect to capital adequacy), then from
time to time, subject to paragraphs (c) and (d) of this Section, the Borrower
will pay to such Lender or such Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or such Issuing Bank
or such Lender’s or such Issuing Bank’s holding company for any such reduction
suffered.
          (c) Certificates. A certificate of a Lender or any Issuing Bank
setting forth in reasonable detail the amount or amounts necessary to compensate
such Lender or such Issuing Bank or its holding company, as the case may be, as
specified in Section 5.01(a) or (b) shall be delivered to the Borrower and shall
be conclusive absent manifest error. The Borrower shall pay such Lender or such
Issuing Bank, as the case may be, the amount shown as due on any such
certificate within thirty (30) days after receipt thereof.
          (d) Effect of Failure or Delay in Requesting Compensation. Failure or
delay on the part of any Lender or any Issuing Bank to demand compensation
pursuant to this Section 5.01 shall not constitute a waiver of such Lender’s or
such Issuing Bank’s right to demand such compensation; provided that the
Borrower shall not be required to compensate such Lender or such Issuing Bank
pursuant to this Section 5.01 for any increased costs or reductions incurred
more than 270 days prior to the date that such Lender or such Issuing Bank, as
the case may be, delivers written notice to the Borrower of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or such
Issuing Bank’s intention to claim compensation therefor; provided further that
if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 270-day period referred to above shall be extended to
include the period of retroactive effect thereof.
     Section 5.02 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Loan into an ABR Loan other than on the last
day of the Interest Period applicable thereto, (c) the failure to borrow,
convert, continue or prepay any Eurodollar Loan on the date specified in any
notice delivered pursuant hereto, or (d) the assignment of any Eurodollar Loan
other than on the last

- 53 -



--------------------------------------------------------------------------------



 



day of the Interest Period applicable thereto as a result of a request by the
Borrower pursuant to Section 5.04(b), then, in any such event, the Borrower
shall compensate each Lender for the loss, cost and expense attributable to such
event. Such loss, cost or expense to any Lender shall be deemed to include an
amount determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the LIBO Rate that would have been applicable to such
Loan, for the period from the date of such event to the last day of the then
current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for dollar deposits of a
comparable amount and period from other banks in the Eurodollar market. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section 5.02 shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within ten (10) days
after receipt thereof.
     Section 5.03 Taxes.
          (a) Payments Free of Taxes. Any and all payments by or on account of
any obligation of the Borrower or any Guarantor under any Loan Document shall be
made free and clear of and without deduction for any Indemnified Taxes or Other
Taxes unless such deduction is required by applicable law; provided that if the
Borrower or any Guarantor shall be required by applicable law to deduct any
Indemnified Taxes or Other Taxes from such payments, then (i) to the extent that
the deduction is made on account of Indemnified Taxes or Other Taxes, the sum
payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 5.03(a)), the Administrative Agent, Lender or Issuing Bank (as the
case may be) receives an amount equal to the sum it would have received had no
such deductions been made, (ii) the Borrower or such Guarantor shall make such
deductions as are determined by it to be required based upon the documentation
it has received pursuant to Section 5.03(f), and (iii) the Borrower or such
Guarantor shall pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable law.
          (b) Payment of Other Taxes by the Borrower. The Borrower shall pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law.
          (c) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, a Lender or each Issuing Bank, within thirty (30) days
after written demand therefor, for the full amount of any Indemnified Taxes or
Other Taxes paid by the Administrative Agent, such Lender or such Issuing Bank,
as the case may be, on or with respect to any payment by or on account of any
obligation of the Borrower hereunder (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this
Section 5.03) and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate of the Administrative Agent, such Lender
or an Issuing Bank setting forth the type and rate of tax and the amount of such
payment or liability under this Section 5.03 shall be delivered to the

- 54 -



--------------------------------------------------------------------------------



 



Borrower and shall be conclusive absent manifest error. Notwithstanding any
provision to the contrary herein or in any other Loan Document, neither the
Borrower nor a Guarantor shall indemnify any Person for, or pay any additional
amounts with respect to, any Excluded Taxes, except to the extent provided in
the last sentence of this paragraph (c). The Borrower shall also indemnify the
Administrative Agent, within ten (10) days after demand therefor, for any amount
which a Lender for any reason fails to pay to the Administrative Agent as
required by Section 5.03(d)(ii) below, except to the extent such Taxes are paid
or payable by the Administrative Agent under Section 5.03(d)(ii) as a result of
its gross negligence or willful misconduct; provided that, such Lender shall
indemnify the Borrower to the extent of any such payment the Borrower makes to
the Administrative Agent pursuant to this sentence.
          (d) Indemnification by the Lenders. Each Lender shall severally
indemnify the Administrative Agent and any Obligor, within twenty (20) days
after demand therefor, for (i) with respect solely to the Administrative Agent,
any Indemnified Taxes or Other Taxes attributable to such Lender (but only to
the extent that the Borrower has not already indemnified the Administrative
Agent for such Indemnified Taxes or Other Taxes and without limiting the
obligation of the Borrower to do so) and (ii) any Excluded Taxes attributable to
such Lender, in each case, that are payable or paid by the Administrative Agent
or any Obligor, in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent or any Obligor shall be conclusive
absent manifest error. Each Lender hereby authorizes the Administrative Agent or
Obligors to set off and apply any and all amounts at any time owing to such
Lender under any Loan Document or otherwise payable by the Administrative Agent
or Obligors, as applicable, to the Lender from any other source against any
amount due to the Administrative Agent or Obligors under this Section 5.03(d) or
under the proviso in the last sentence of Section 5.03(c).
          (e) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower or a Guarantor to a
Governmental Authority pursuant to this Section 5.03, the Borrower shall deliver
to the Administrative Agent the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
          (f) Certain Lenders and Issuing Bank; Tax Documentation.
               (i) Any Lender (which, solely for purposes of this
Section 5.03(f), shall include the Administrative Agent, any Issuing Bank and
the Swingline Lender) that is entitled to an exemption from, or reduction of,
any applicable withholding Tax with respect to any payments under this Agreement
or any other Loan Document shall deliver to the Borrower and the Administrative
Agent, at the time or times prescribed by applicable law or reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation prescribed by applicable law or reasonably requested by
the Borrower or the Administrative Agent as will permit such payments to be made
without, or at a reduced rate of, withholding. In addition, any Lender, if
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative

- 55 -



--------------------------------------------------------------------------------



 



Agent to determine whether or not such Lender is subject to backup withholding
or information reporting requirements. Notwithstanding anything to the contrary
in the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 5.03(f)(ii)(A)
through (E) and (f)(iii) below) shall not be required if in the Lender’s
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender. If any form or certification
previously delivered pursuant to this Section expires or becomes obsolete or
inaccurate in any respect with respect to a Lender, such Lender shall promptly
notify the Borrower and the Administrative Agent in writing of such expiration,
obsolescence or inaccuracy and update the form or certification if it is legally
eligible to do so.
               (ii) Without limiting the generality of the foregoing, each
Lender shall, if it is legally eligible to do so, deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
party hereto whichever of the following is applicable:
                    (A) in the case of a Lender that is a U.S. Person, two
(2) duly completed and executed originals of IRS Form W-9 (or successor form)
certifying that such Lender is exempt from U.S. federal backup withholding tax;
                    (B) in the case of a Foreign Lender claiming the benefits of
an income tax treaty to which the United States is a party (1) with respect to
payments of interest under any Loan Document, two (2) duly completed and
executed originals of IRS Form W-8BEN (or successor form) establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“interest” article of such tax treaty and (2) with respect to any other
applicable payments under any Loan Document, two (2) duly completed and executed
originals of IRS Form W-8BEN (or successor form) establishing an exemption from,
or reduction of, U.S. federal withholding Tax pursuant to the “business profits”
or “other income” article of such tax treaty;
                    (C) in the case of a Foreign Lender for whom payments under
any Loan Document constitute income that is effectively connected with such
Lender’s conduct of a trade or business in the United States, two (2) duly
completed and executed originals of IRS Form W-8ECI (or successor form);
                    (D) in the case of a Foreign Lender claiming the benefits of
the exemption for portfolio interest under Section 881(c) of the Code, both
(1) two (2) duly completed and executed originals of IRS Form W-8BEN (or
successor form) and (2) a certificate substantially in the form of Exhibit I-1,
I-2, I-3 or I-4, as applicable (a “U.S. Tax Certificate”), to the effect that
such Lender is not (a) a “bank” within the meaning of Section 881(c)(3)(A) of
the Code, (b) a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code or (c) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code; or
                    (E) to the extent a Foreign Lender is not the beneficial
owner (for example, where the Foreign Lender is a partnership), two (2) duly
completed and executed originals of IRS Form W-8IMY, accompanied by a Form
W-8ECI, W-8BEN, U.S. Tax

- 56 -



--------------------------------------------------------------------------------



 



Certificate, Form W-9, and/or other certification documents from each beneficial
owner, as applicable; provided that if the Foreign Lender is a partnership and
one or more beneficial owners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S. Tax Certificate on
behalf of each such beneficial owner.
               (iii) If a payment made to a Lender under any Loan Document would
be subject to U.S. federal withholding Tax imposed by FATCA if such Lender were
to fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent, at the time
or times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent, such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA, to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from any such payments. Solely for purposes of
this clause (iii), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.
          (g) Tax Refunds. If the Administrative Agent, a Lender or any Issuing
Bank determines, in its sole discretion, that it has received a refund of any
Taxes or Other Taxes as to which it has been indemnified by the Borrower or with
respect to which the Borrower has paid additional amounts pursuant to this
Section 5.03, it shall pay over such refund to the Borrower (but only to the
extent of indemnity payments made, or additional amounts paid, by the Borrower
under this Section 5.03 with respect to the Taxes or Other Taxes giving rise to
such refund), net of all out-of-pocket expenses of the Administrative Agent,
such Lender or such Issuing Bank, as the case may be, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund); provided that the Borrower, upon the request of the
Administrative Agent, such Lender or such Issuing Bank, agrees to repay the
amount paid over to the Borrower pursuant to this Section 5.03(g) (plus any
penalties, additions to tax, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent, such Lender or such Issuing
Bank in the event the Administrative Agent, such Lender or such Issuing Bank is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this Section 5.03(g), in no event will the
Administrative Agent, Lender or Issuing Bank be required to pay any amount to
the Borrower pursuant to this Section 5.03(g) the payment of which would place
such Administrative Agent, Lender or Issuing Bank in a less favorable net
after-Tax position than such Administrative Agent, Lender or Issuing Bank would
have been in if the indemnification payments or additional amounts giving rise
to such refund had never been paid. This Section 5.03(g) shall not be construed
to require the Administrative Agent, any Lender or any Issuing Bank to make
available its tax returns (or any other information relating to its Taxes which
it deems confidential) to the Borrower or any other Person.
     Section 5.04 Mitigation Obligations; Replacement of Lenders.
          (a) Designation of Different Lending Office. If any Lender requests
compensation under Section 5.01, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to

- 57 -



--------------------------------------------------------------------------------



 



Section 5.03, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 5.01 or
Section 5.03, as the case may be, in the future and (ii) would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.
          (b) Replacement of Lenders. If (i) any Lender requests compensation
under Section 5.01, (ii) the Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 5.03, (iii) in connection with any consent to or approval of
any proposed amendment, waiver, consent or release with respect to any Loan
Document that requires the consent of each Lender or the consent of each Lender
affected thereby, the consent of the Majority Lenders shall have been obtained
but any Lender has not so consented to or approved such proposed amendment,
waiver, consent or release or (iv) any Lender becomes a Defaulting Lender, then
the Borrower may, at its sole expense and effort, upon notice to such Lender and
the Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 12.04(c)), all its interests, rights and obligations under this
Agreement to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (A) the
Borrower shall have received the prior written consent of the Administrative
Agent, which consent shall not unreasonably be withheld, delayed or conditioned,
(B) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts)
and (C) in the case of any such assignment resulting from a claim for
compensation under Section 5.01 or payments required to be made pursuant to
Section 5.03, such assignment will result in a reduction in such compensation or
payments. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.
     Section 5.05 Illegality. Notwithstanding any other provision of this
Agreement, in the event that it becomes unlawful for any Lender or its
Applicable Lending Office to honor its obligation to make or maintain Eurodollar
Loans either generally or having a particular Interest Period hereunder, then
(a) such Lender shall promptly notify the Borrower and the Administrative Agent
thereof and such Lender’s obligation to make such Eurodollar Loans shall be
suspended (the “Affected Loans”) until such time as such Lender may again make
and maintain such Eurodollar Loans and (b) all Affected Loans which would
otherwise be made by such Lender shall be made instead as ABR Loans (and, if
such Lender so requests by notice to the Borrower and the Administrative Agent,
all Affected Loans of such Lender then outstanding shall be automatically
converted into ABR Loans on the date specified by such Lender in such notice)
and, to the extent that Affected Loans are so made as (or converted into) ABR
Loans, all payments of principal which would otherwise be applied to such
Lender’s Affected Loans shall be applied instead to its ABR Loans.

- 58 -



--------------------------------------------------------------------------------



 



ARTICLE VI
Conditions Precedent
     Section 6.01 Effective Date. The effectiveness of this Agreement and the
obligation of the Lenders to make Loans and of each Issuing Bank to issue
Letters of Credit hereunder are subject to satisfaction (or waiver in accordance
with Section 12.02) of the following conditions:
          (a) the receipt by the Administrative Agent of the following
documents, each of which shall be reasonably satisfactory to the Administrative
Agent in form and substance:
               (i) a certificate of the Secretary or an Assistant Secretary (or
its equivalent) of each of the Borrower and each other Obligor, setting forth
(A) resolutions of its board of directors (or equivalent governing body) with
respect to the authorization of such Obligor to execute and deliver the Loan
Documents to which it is a party and to enter into the Transactions contemplated
in those documents, (B) the officers (or the equivalent thereof) of such Obligor
(I) who will be signing the Loan Documents to which such Obligor is a party and
(II) who will, until replaced by another officer or officers (or the equivalent
thereof) duly authorized for that purpose, act as a representative of such
Obligor for the purposes of signing documents and giving notices and other
communications in connection with this Agreement and the Transactions
contemplated hereby, (C) specimen signatures of the authorized officers (or the
equivalent thereof) referred to in clause (I), and (D) the Organization
Documents of such Obligor, certified as being true and complete. The
Administrative Agent and the Lenders may conclusively rely on such certificate
until the Administrative Agent receives notice in writing from such party to the
contrary;
               (ii) certificates with respect to the existence, qualification
and good standing of the Borrower and each other Obligor issued by the
appropriate state agencies in the jurisdiction of organization of such Obligor;
               (iii) a compliance certificate which shall be substantially in
the form of Exhibit D-1, duly and properly executed by a Responsible Officer of
the Borrower and dated as of the Effective Date;
               (iv) counterparts of this Agreement signed on behalf of each
party hereto (in such number as may be reasonably requested by the
Administrative Agent);
               (v) the Notes duly completed and executed for each Lender that
has requested a Note at least one Business Day prior to the Effective Date;
               (vi) the Security Instruments described on Exhibit F, duly
completed and executed in sufficient number of counterparts for recording, if
necessary;
               (vii) an opinion of Baker Botts L.L.P., special counsel to the
Obligors, in form and substance reasonably satisfactory to the Administrative
Agent, as to such matters incident to the Transactions herein contemplated as
the Administrative Agent may reasonably request;

- 59 -



--------------------------------------------------------------------------------



 



               (viii) (A) a summary of insurance coverage of the Borrower and
its Restricted Subsidiaries evidencing that they are carrying insurance in
accordance with Section 7.18, (B) certificates with respect to the insurance
carried by the Borrower and its Restricted Subsidiaries evidencing that the
Administrative Agent has been named as an additional insured pursuant to
Section 8.03(b) and (C) a Federal Emergency Management Agency Standard Flood
Hazard Determination with respect to any real property Collateral subject to a
Mortgage on which a building or a mobile home is located;
               (ix) copies of Requests for Information or Copies (Form UCC-11)
or equivalent commercially obtained reports, listing all effective financing
statements which name any Obligor (under their present names and any previous
names maintained within the previous five years) as debtor and which are filed
in all jurisdictions in which such Obligors are organized, together with copies
of such financing statements;
               (x) a Borrowing Request in the form of Exhibit B with respect to
any Borrowings to be made on the Effective Date, duly completed and executed by
the Borrower; and
               (xi) a Letter of Credit Agreement pertaining to each Letter of
Credit to be issued on the Effective Date, if any, duly completed and executed
by the Borrower.
          (b) The Borrower shall have paid (i) to the Administrative Agent and
the Lenders all fees payable to them on or prior to the Effective Date pursuant
to Section 3.05(c), the Fee Letter and the Administrative Agent Fee Letter,
(ii) to the Lenders all fees otherwise agreed upon by such parties to be paid to
the Lenders on or prior to the Effective Date, and (iii) to the extent Borrower
has received an invoice at or before 12:00 p.m., Eastern time, one Business Day
prior to the Effective Date, all out-of-pocket expenses required to be
reimbursed or paid by the Borrower pursuant to Section 12.03 or any other Loan
Document (including, without limitation, reasonable legal fees and expenses and
recording taxes and fees).
          (c) Except as set forth on Schedule 6.01(c), all Property in which the
Administrative Agent shall, at such time, be entitled to have a Lien pursuant to
this Agreement or any Security Instrument shall have been physically delivered
to the possession of the Administrative Agent or any bailee accepted by the
Administrative Agent to the extent that such possession is necessary for the
purpose of perfecting the Administrative Agent’s Lien in such Collateral.
          (d) Each document (including any Uniform Commercial Code financing
statement) required by this Agreement or under law or reasonably requested by
the Administrative Agent to be filed, registered or recorded in order to create
in favor of the Administrative Agent, for the benefit of the Lenders, a
perfected Lien on the Collateral described therein, prior and superior in right
to any other Person (other than Permitted Liens), shall be in proper form for
filing, registration or recordation.
          (e) The Administrative Agent shall have received such other documents
as the Administrative Agent or any Lender or special counsel to the
Administrative Agent may reasonably request.

- 60 -



--------------------------------------------------------------------------------



 



     The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans and of the Issuing
Bank to issue Letters of Credit hereunder shall not become effective unless each
of the foregoing conditions is satisfied (or waived pursuant to Section 12.02)
at or prior to 5:00 p.m., Eastern time, on August 31, 2011 (and, in the event
such conditions are not so satisfied or waived, the Aggregate Commitments shall
terminate at such time).
     Section 6.02 Each Credit Event. The obligation of each Lender to make a
Loan on the occasion of any Borrowing (including the initial funding), and of
the Issuing Bank to issue, amend, renew or extend any Letter of Credit, is
subject to the satisfaction of the following conditions:
          (a) At the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no Default or Event of Default shall have occurred and be
continuing.
          (b) On the date of the initial funding, the representations and
warranties of the Obligors set forth in this Agreement and in the other Loan
Documents shall be true and correct, except to the extent any such
representations and warranties are expressly limited to an earlier date, in
which case, on and as of the date of the initial funding, such representations
and warranties shall continue to be true and correct as of such specified
earlier date.
          (c) Except for the initial funding, the representations and warranties
of the Obligors set forth in this Agreement and in the other Loan Documents
shall be true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any representation or warranty that is
already qualified or modified by materiality in the text thereof) on and as of
the date of such Borrowing or the date of issuance, amendment, renewal or
extension of such Letter of Credit, as applicable, except to the extent any such
representations and warranties are expressly limited to an earlier date, in
which case, on and as of the date of such Borrowing or the date of issuance,
amendment, renewal or extension of such Letter of Credit, as applicable, such
representations and warranties shall continue to be true and correct in all
material respects as of such specified earlier date.
          (d) The receipt by the Administrative Agent of a Borrowing Request in
accordance with Section 2.03 or a request for the issuance, amendment, renewal
or extension of a Letter of Credit, as applicable, in accordance with
Section 2.07, as applicable.
     Each request for a Borrowing and each request for the issuance, amendment,
renewal or extension of any Letter of Credit shall be deemed to constitute a
representation and warranty by the Borrower on the date thereof as to the
matters specified in Section 6.02(a) and 6.02(b) or 6.02(c), as applicable.

- 61 -



--------------------------------------------------------------------------------



 



ARTICLE VII
Representations and Warranties
     Each of the Borrower and each Guarantor (by its execution of a Guaranty
Agreement) represents and warrants, with respect to itself, to the
Administrative Agent, the Issuing Banks and the Lenders as follows:
     Section 7.01 Legal Existence. Such Obligor and each of its Significant
Domestic Subsidiaries: (a) is a legal entity duly organized, legally existing
and in good standing (if applicable) under the laws of the jurisdiction of its
current organization, except as permitted by Section 9.06 or Section 9.11;
(b) has all requisite power, and has all material governmental licenses,
authorizations, consents and approvals necessary to own its assets and carry on
its business as now being or as proposed to be conducted; and (c) is qualified
to do business in all jurisdictions in which the nature of the business
conducted by it makes such qualification necessary and where failure so to
qualify would reasonably be expected to result in a Material Adverse Effect.
     Section 7.02 Financial Condition. Since December 31, 2010, no change,
event, development or circumstance has occurred or shall then exist that has had
a Material Adverse Effect.
     Section 7.03 Litigation. Except as disclosed to the Lenders in
Schedule 7.03 hereto, at the Effective Date there is no litigation, legal,
administrative or arbitral proceeding, investigation or other action of any
nature pending against or, to its knowledge, threatened against or affecting it
or any of its Subsidiaries as to which there is a reasonable likelihood of any
judgment or liability against it or any of its Subsidiaries which would
reasonably be expected to have a Material Adverse Effect. No litigation is
pending or, to its knowledge, threatened which enjoins, prohibits or restrains
or, with respect to any threatened litigation, seeks to enjoin, prohibit or
restrain, the making or repayment of any Loan, the issuance, amendment, renewal,
or extension of any Letter of Credit or the reimbursement of disbursements under
any Letter of Credit or the consummation of the Transactions contemplated by
this Agreement or any other Loan Document.
     Section 7.04 No Breach. Neither the execution and delivery of the Loan
Documents to which it or any of its Restricted Subsidiaries is a party, nor
compliance with the terms and provisions hereof, nor the borrowing of any Loan
or the issuance, amendment, renewal or extension of any Letter of Credit will
contravene or result in a breach of, the Organization Documents of such Obligor
or any of its Restricted Subsidiaries, or any Governmental Requirement or any
agreement or instrument to which it or any of its Restricted Subsidiaries is a
party or by which it is bound or to which it or its Properties are subject
(other than any agreement or instrument the contravention of which or breach of
which could not reasonably be expected to be materially adverse to any Secured
Party), or constitute a default under any such agreement or instrument, or
result in the creation or imposition of any Lien upon any of the revenues or
assets of it or any of its Restricted Subsidiaries pursuant to the terms of any
such agreement or instrument, other than the Liens created by the Loan
Documents.
     Section 7.05 Authority. Such Obligor and each of its Restricted
Subsidiaries has all necessary power and authority to execute, deliver and
perform its obligations under the Loan

- 62 -



--------------------------------------------------------------------------------



 



Documents to which it is a party; and the execution, delivery and performance by
such Obligor and each of its Restricted Subsidiaries of the Loan Documents to
which it is a party have been duly authorized by all necessary action on its
part; and the Loan Documents to which each Obligor and each of its Restricted
Subsidiaries is a party constitute the legal, valid and binding obligations of
such Obligor and each of its Restricted Subsidiaries, enforceable against such
Obligor and each of its Restricted Subsidiaries in accordance with their terms,
except to the extent that the enforceability thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws generally affecting creditors’ rights and by equitable principles
(regardless of whether enforcement is sought in equity or at law).
     Section 7.06 Approvals. No authorizations, approvals or consents of, and no
filings or registrations with, any Governmental Authority are necessary for the
execution, delivery or performance by such Obligor or any of its Restricted
Subsidiaries of the Loan Documents to which it is a party, for the borrowing of
any Loan or the issuance, amendment, renewal or extension of a Letter of Credit
hereunder, or for the validity or enforceability of any of the Loan Documents,
except for those that have been obtained or made and are in effect and except
for the recording and filing of the Security Instruments as required by this
Agreement.
     Section 7.07 Use of Loans and Letters of Credit. The Borrower will use the
proceeds of the Loans and Letters of Credit: (a) for working capital, to
reimburse drawings under Letters of Credit and for other general corporate
purposes (including capital expenditures, acquisitions permitted hereunder,
share repurchases, prepayment or refinancing of debt, dividends and payments in
connection with the termination of Hedging Agreements); (b) for refinancing
amounts payable under or in connection with the Existing Credit Agreement; and
(c) for paying fees and expenses in connection with the foregoing clauses
(a) and (b) and this Agreement. The Borrower is not engaged principally, or as
one of its important activities, in the business of extending credit for the
purpose, whether immediate, incidental or ultimate, of buying or carrying margin
stock (within the meaning of Regulation T, U or X of the Board), and no part of
the proceeds of any Loan hereunder will be used for any purposes which violates
the provisions of Regulation T, U or X of the Board).
     Section 7.08 ERISA. No ERISA Event has occurred or is reasonably expected
to occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of FASB Accounting Standard Codification 715) did not, as of the date of the
most recent financial statements reflecting such amounts, exceed by more than
$100,000 the fair market value of the assets of such Plan, and the present value
of all accumulated benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of FASB Accounting Standard Codification 715) did
not, as of the date of the most recent financial statements reflecting such
amounts, exceed by more than $100,000 the fair market value of the assets of all
such underfunded Plans, except in each case as could not reasonably be expected
to result in a Material Adverse Effect.
     Section 7.09 Taxes. Except as set forth in Schedule 7.09, such Obligor and
its Domestic Subsidiaries have filed all United States Federal income tax
returns and all other tax returns which are required to have been filed by them
and have paid all Taxes due pursuant to such returns, except (i) such Taxes as
are being contested in good faith by appropriate

- 63 -



--------------------------------------------------------------------------------



 



proceedings and for which such Obligor has set aside on its books adequate
reserves in accordance with GAAP or (ii) where failure to file such tax returns
and pay such Taxes would not reasonably be expected to result in a Material
Adverse Effect. The charges, accruals and reserves on the books of each Obligor
and its Domestic Subsidiaries in respect of Taxes and other governmental charges
are, in the opinion of such Obligor, adequate. No material tax lien has been
filed and, to the knowledge of such Obligor, no claim for the collection or
assessment of Taxes is being asserted which, if determined adversely to such
Obligor, would reasonably be expected to result in a Material Adverse Effect.
     Section 7.10 Title, Etc.
          (a) Except as set forth in Schedule 7.10, such Obligor and its
Restricted Subsidiaries have good and marketable title to their material
Properties, (i) except in cases where the failure to have said good and
marketable title would not reasonably be expected to result in a Material
Adverse Effect and (ii) free and clear of all Liens, except Permitted Liens.
          (b) All leases and agreements necessary for the conduct of the
business of such Obligor and its Restricted Subsidiaries are valid and
subsisting and in full force and effect except as would not reasonably be
expected to result in a Material Adverse Effect, and there exists no default, or
event or circumstance which with the giving of notice or the passage of time or
both would give rise to a default, under any such lease or agreement which would
reasonably be expected to result in a Material Adverse Effect.
     Section 7.11 No Material Misstatements. No written information, statement,
exhibit, certificate, document or report (other than projections) furnished to
the Administrative Agent and the Lenders (or any of them) by such Obligor or any
of its Restricted Subsidiaries in connection with the negotiation of this
Agreement, including the Information Memorandum, or delivered hereunder (as
modified or supplemented by other information so furnished), when taken as a
whole with all other written information, statements, exhibits, certificates,
documents and reports so furnished or delivered, contains any material
misstatement of fact or omits to state a material fact necessary to make the
statements contained therein not materially misleading in the light of the
circumstances in which made. To the knowledge of such Obligor, there is no fact
peculiar to such Obligor or any of its Restricted Subsidiaries which has a
Material Adverse Effect and which has not been set forth in this Agreement or
the other documents, certificates and statements furnished to the Administrative
Agent by or on behalf of such Obligor or any of its Restricted Subsidiaries or
otherwise prior to, or on, the Effective Date in connection with the
Transactions. The financial projections concerning the Borrower and its
Restricted Subsidiaries that have been made available to the Administrative
Agent and the Lenders (or any of them) by such Obligor or any of its Restricted
Subsidiaries pursuant hereto or any other Loan Document have been prepared in
good faith based upon assumptions believed by the Borrower to be reasonable at
the time made, it being understood that such projections are subject to
significant uncertainties, many of which are beyond the Borrower’s control, and
actual results may vary materially from the projections.
     Section 7.12 Investment Company Act. Neither the Borrower nor any of its
Subsidiaries is an “investment company” or a company “controlled” by an
“investment company,” within the meaning of the Investment Company Act of 1940,
as amended.

- 64 -



--------------------------------------------------------------------------------



 



     Section 7.13 Subsidiaries. As of the Effective Date, all Subsidiaries
listed on Schedule 7.13 are either Restricted Subsidiaries or Unrestricted
Subsidiaries as set forth therein.
     Section 7.14 Location of Business and Offices. The Borrower’s principal
place of business and chief executive office is located at the addresses stated
on its signature page to this Agreement (or as set forth in a notice delivered
to the Administrative Agent in writing pursuant to Section 12.01).
     Section 7.15 Defaults. Neither such Obligor nor any of its Restricted
Subsidiaries is in material default under, nor has any event or circumstance
occurred which, but for the expiration of any applicable grace period or the
giving of notice, or both, would constitute a material default under, any
material agreement or instrument to which such Obligor or any of its Restricted
Subsidiaries is a party or by which such Obligor or any of its Restricted
Subsidiaries is bound, which default would reasonably be expected to result in a
Material Adverse Effect. No Default hereunder has occurred and is continuing.
     Section 7.16 Environmental Matters. Except (a) as provided in a notice to
all Lenders or (b) as would not reasonably be expected to have a Material
Adverse Effect:
          (i) Neither any Property of such Obligor or any of its Subsidiaries
nor the operations conducted thereon violate any order or requirement of any
court or Governmental Authority or any Environmental Laws;
          (ii) Without limitation of clause (i) above, no Property of the
Borrower or any of its Subsidiaries nor the operations currently conducted
thereon or, to the best of its knowledge, by any prior owner or operator of such
Property or operation, are in violation of or subject to any existing, pending
or threatened action, suit, investigation, inquiry or proceeding by or before
any court or Governmental Authority concerning compliance with Environmental
Laws or to any remedial obligations under Environmental Laws;
          (iii) All notices, permits, licenses or similar authorizations, if
any, required by Environmental Laws to be obtained or filed by such Obligor or
any of its Subsidiaries in connection with the operation or use of any and all
Property of such Obligor or such Subsidiaries, including past or present
treatment, storage, disposal or release of a hazardous substance or solid waste
into the environment, have been duly obtained or filed by the Borrower or its
Subsidiaries or, to the best of its knowledge, by its customers, as the case may
be, and it and each of its Subsidiaries are in compliance with the terms and
conditions of all such notices, permits, licenses and similar authorizations
held by it and each of its Subsidiaries;
          (iv) To the best of its knowledge, all hazardous substances, solid
waste, and oil and gas exploration and production wastes, if any, generated at
any and all Property of such Obligor or any of its Subsidiaries have in the past
been transported, treated and disposed of in accordance with Environmental Laws
and all such transport carriers and treatment and disposal facilities have been
and are operating in compliance with Environmental Laws, and are not the subject
of any existing, pending or threatened action, investigation or inquiry by any
Governmental Authority in connection with any Environmental Laws;

- 65 -



--------------------------------------------------------------------------------



 



          (v) To the best of its knowledge, except in compliance with
Environmental Laws, no hazardous substances, solid waste, or oil and gas
exploration and production wastes, have been disposed of or otherwise released
and there has been no threatened release of any hazardous substances on or to
any Property of the Borrower or any of its Subsidiaries;
          (vi) To the extent applicable, all Property of such Obligor and each
of its Subsidiaries currently satisfies all design, operation and equipment
requirements imposed by OPA or scheduled as of the Effective Date to be imposed
by OPA during the term of this Agreement, and it does not have any reason to
believe that such Property, to the extent subject to OPA, will not be able to
maintain compliance with the OPA requirements during the term of this Agreement;
and
          (vii) Neither such Obligor nor any of its Subsidiaries has any known
contingent liability under Environmental Laws in connection with any release or
threatened release of any oil, hazardous substance or solid waste into the
environment.
     Section 7.17 Compliance with Laws. Neither such Obligor nor any of its
Subsidiaries has violated any Governmental Requirement or failed to obtain any
license, permit, franchise or other governmental authorization necessary for the
ownership of any of its Properties or the conduct of its business, which
violation or failure would (in the event such violation or failure were asserted
by any Person through appropriate action) reasonably be expected to result in a
Material Adverse Effect.
     Section 7.18 Insurance. Such Obligor has, and has caused all of its
Significant Domestic Subsidiaries to have, insurance policies sufficient for
compliance by each of them with all applicable requirements of law and of all
agreements to which such Obligor or any of its Significant Domestic Subsidiaries
is a party, except where non-compliance therewith would not reasonably be
expected to result in a Material Adverse Effect; such policies are valid,
outstanding and enforceable policies and provide insurance coverage in at least
such amounts and against at least such risks (but including in any event public
liability) as are usually insured against by companies engaged in the same or
similar businesses operating in the same or similar locations. The
Administrative Agent and the Lenders have been named as additional insureds in
respect of such liability insurance policies, and the Administrative Agent has
been named as loss payee with respect to property loss insurance, to the extent
any of the Obligors or their Restricted Subsidiaries have property loss
insurance. For the avoidance of doubt, unless an Event of Default has occurred
and is continuing, any property loss insurance proceeds received by the
Administrative Agent in its capacity as “loss payee” under the property loss
insurance policies of any of the Obligors or their Restricted Subsidiaries shall
be remitted to such Obligor or the applicable Restricted Subsidiary.
     Section 7.19 Hedging Agreements. Schedule 7.19 sets forth, as of the
Effective Date, a true and complete list of all Hedging Agreements (including
commodity price swap agreements, forward agreements or contracts of sale which
provide for prepayment for deferred shipment or delivery of oil, gas or other
commodities) of such Obligor and each of its Restricted Subsidiaries, the
material terms thereof (including the type, term, effective date, termination
date and notional amounts or volumes), the net mark-to-market value thereof as
of the last day of the immediately

- 66 -



--------------------------------------------------------------------------------



 



preceding calendar month, all credit support agreements relating thereto
(including any margin required or supplied), and the counterparty to each such
agreement.
     Section 7.20 Restriction on Liens. Except as set forth in Schedule 7.20 or
as permitted under Section 9.15, neither such Obligor nor any of its Restricted
Subsidiaries is a party to any agreement or arrangement (other than this
Agreement and the Security Instruments), or subject to any order, judgment, writ
or decree, which restricts or purports to restrict its ability to grant Liens
pursuant to this Agreement and the Security Instruments to the Administrative
Agent, for the benefit of the Secured Parties, on or in respect of its material
Properties.
     Section 7.21 Anti-Terrorism Law.
          (a) Neither such Obligor nor any of its Subsidiaries is, and to its
knowledge, none of its Affiliates, officers or directors are in violation in any
material respect of any applicable Governmental Requirement relating to
terrorism or money laundering (“Anti-Terrorism Laws”), including Executive Order
No. 13224 on Terrorist Financing, effective September 24, 2001 (the “Executive
Order”), the USA PATRIOT Act, and the Trading with the Enemy Act, 50 U.S.C. App.
1 et seq., in each case, as amended from time to time.
          (b) Neither such Obligor nor any of its Subsidiaries is, and to its
knowledge, none of its Affiliates, officers or directors are any of the
following:
               (i) a Person that is listed in the annex to, or is otherwise
subject to the provisions of, the Executive Order;
               (ii) a Person owned or controlled by, or acting for or on behalf
of, any Person that is listed in the annex to, or is otherwise subject to the
provisions of, Section 1 of the Executive Order;
               (iii) a Person with which any Lender is prohibited by any
Anti-Terrorism Law from dealing or otherwise engaging in any transaction;
               (iv) a Person that commits, threatens or conspires to commit or
supports “terrorism” as defined in the Executive Order; or
               (v) a Person that is named as a “specially designated national
and blocked Person” on the most currently published list by the U.S. Treasury
Department Office of Foreign Assets Control (“OFAC”) at its official website or
any replacement website or other replacement official publication of such list.
          (c) Neither such Obligor nor any of its Subsidiaries is, and to its
knowledge, none of it or its Subsidiaries’ brokers or other agents acting in any
capacity in connection with the Loans (i) conducts any business or engages in
making or receiving any contribution of funds, goods or services to or for the
benefit of any Person described in paragraph (b) above, (ii) deals in, or
otherwise engages in any transaction relating to, any Property or interests in
Property blocked pursuant to the Executive Order, or (iii) engages in or
conspires to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in any Anti-Terrorism Law.

- 67 -



--------------------------------------------------------------------------------



 



     Section 7.22 Security Instruments.
          (a) Collateral Agreement. The provisions of the Collateral Agreement
are effective to create, in favor of the Administrative Agent, for the benefit
of the Secured Parties, a legal, valid and enforceable Lien on, and security
interest in, all of the Collateral described therein, and (i) when financing
statements and other filings in appropriate form are filed in the offices
specified in the Collateral Agreement and (ii) upon the taking of possession or
control by the Administrative Agent of the Collateral described therein with
respect to which a security interest may be perfected only by possession or
control (which possession or control shall be given to the Administrative Agent
to the extent possession or control by the Administrative Agent is required by
the Collateral Agreement), the Liens created by the Collateral Agreement shall
constitute fully perfected first priority Liens on, and security interests in,
all right, title and interest of the Obligors in such Collateral (other than
such Collateral in which a Lien or a security interest cannot be perfected by
filing, possession or control under the Uniform Commercial Code as in effect at
the relevant time in the relevant jurisdiction), in each case free of all Liens
other than Permitted Liens, and prior and superior to all other Liens other than
Permitted Liens; provided that the representations in this paragraph (a) shall
not apply to any Collateral consisting of Equity Interests in Foreign
Subsidiaries.
          (b) Mortgages. Each Mortgage is effective to create, in favor of the
Administrative Agent (or such other trustee as may be required or desired under
local law) for the benefit of the Secured Parties, legal, valid and enforceable
Liens on, and security interests in, all of the Collateral described therein,
subject only to Permitted Liens, and when the Mortgages are filed in the offices
specified on Schedule 7.22 (or, in the case of any Mortgage executed and
delivered after the date hereof in accordance with the provisions of
Section 8.05 and Section 8.07, when such Mortgage is filed in the appropriate
offices), the Mortgages shall constitute fully perfected first priority Liens
on, and security interests in, all right, title and interest of the Obligors
party thereto in that portion of the Collateral described in such Mortgages
constituting real property and fixtures affixed or attached to such real
property, in each case prior and superior in right to any other person, other
than Permitted Liens.
          (c) Valid Liens. Each Security Instrument delivered pursuant to
Section 8.05 or Section 8.07, upon execution and delivery thereof, is effective
to create in favor of the Administrative Agent, for the benefit of the Secured
Parties, legal, valid and enforceable Liens on, and security interests in, all
of the Collateral described therein, and (i) when financing statements and other
filings in appropriate form are filed or recorded in the appropriate offices as
are required by such Security Instrument, and (ii) upon the taking of possession
or control by the Administrative Agent of the Collateral described therein with
respect to which a security interest may be perfected only by possession or
control, the Liens created by such Security Instrument will constitute fully
perfected first priority Liens on, and security interests in, all right, title
and interest of the Obligors that are parties to such Security Instrument in
such Collateral (other than such Collateral in which a Lien or security interest
cannot be perfected by filing, possession or control under the Uniform
Commercial Code as in effect at the relevant time in the relevant jurisdiction),
in each case free of all Liens other than Permitted Liens; provided that the
representations in this paragraph (c) shall not apply to any Collateral
consisting of Equity Interests in Foreign Subsidiaries.

- 68 -



--------------------------------------------------------------------------------



 



ARTICLE VIII
Affirmative Covenants
     The Borrower and each Guarantor (by its execution of a Guaranty Agreement)
covenants and agrees that, until all of the Commitments have expired or been
terminated and all Loans hereunder, all interest thereon and all other amounts
payable by the Borrower hereunder have been paid in full (other than indemnities
and other contingent obligations not then due and payable and as to which no
claim has been made at the time of determination) and all Letters of Credit have
expired or terminated (unless cash collateralized in accordance with
Section 2.07(a)):
     Section 8.01 Reporting Requirements. The Borrower shall deliver, or shall
cause to be delivered, to the Administrative Agent:
          (a) Financial Statements. (i) Within 30 days after the same is
required to be filed with the SEC or any successor agency (but in any event
within 90 days of the end of each Fiscal Year), a copy of each annual report and
any amendment to any annual report filed by the Borrower with the SEC or any
successor agency pursuant to Section 13 or 15(d) of the Exchange Act (currently
Form 10-K), as the same may be amended from time to time, (ii) within 30 days
after the same is required to be filed by the Borrower with the SEC or any
successor agency (but in any event within 60 days after the end of each of the
first three Fiscal Quarters), a copy of each quarterly report and any amendment
to any quarterly report filed by the Borrower with the SEC or any successor
agency pursuant to Section 13 or 15(d) of the Exchange Act (currently Form
10-Q), as the same may be amended from time to time, and (iii) promptly after
the same become publicly available, but in any event within 15 days following
the date the same are required to be filed with the SEC, all other reports,
notices, proxy statements or other documents that are distributed by the
Borrower to its shareholders generally and all regular and periodic final
reports (including reports on Form 8-K) filed by the Borrower with the SEC,
which are publicly available; provided, however, that the Borrower shall be
deemed to have furnished the information required by this Section 8.01(a) if the
Borrower shall have timely made the same available on “EDGAR” (or any successor
thereto) and/or on its home page on the worldwide web (at the date of this
Agreement located at http://www.exterran.com/); provided further, however, that
if the Administrative Agent is unable to access EDGAR (or any successor thereto)
or the Borrower’s home page on the worldwide web, the Borrower agrees to provide
the Administrative Agent with paper copies of the information required to be
furnished pursuant to this Section 8.01(a) promptly following notice from the
Administrative Agent.
          (b) Budget. Within 90 days following the end of each Fiscal Year of
the Borrower, a copy of the operating budget and capital budget of the Borrower
and its Restricted Subsidiaries prepared on a consolidated basis for the
succeeding Fiscal Year.
          (c) Notice of Default, Etc. Promptly after a Responsible Officer of
the Borrower obtains knowledge that any Default or Material Adverse Effect has
occurred, a notice of such Default or Material Adverse Effect, describing the
same in reasonable detail and the action the Borrower proposes to take with
respect thereto.
          (d) Management Letters. Promptly after the receipt thereof by the
Borrower or any Significant Domestic Subsidiary, a copy of any “management
letter” addressed to the

- 69 -



--------------------------------------------------------------------------------



 



board of directors of the Borrower or such Significant Domestic Subsidiary from
the Borrower’s certified public accountants.
          (e) Other Matters. From time to time such other information regarding
the business, affairs or financial condition of the Borrower or any Significant
Domestic Subsidiary (including any Plan or Multiemployer Plan and any reports or
other information required to be filed under ERISA) as the Administrative Agent
may reasonably request.
          (f) Labor Disputes. Promptly upon becoming aware of any labor dispute
which would result in a Material Adverse Effect, a notice of such dispute
describing such dispute in detail and the action the Borrower proposes to take
with respect thereto.
          (g) Compliance Certificate. The Borrower, within ten (10) Business
Days of any delivery or deemed delivery of any annual report or quarterly report
pursuant to paragraph (a) above, will furnish to the Administrative Agent (i) a
certificate substantially in the form of Exhibit D-2 executed by a Responsible
Officer of the Borrower (A) certifying as to the matters set forth therein and
stating that no Default has occurred and is continuing as of the date thereof
(or, if any Default has occurred and is continuing as of the date thereof,
describing the same in reasonable detail) and (B) setting forth in reasonable
detail the computations necessary to determine whether the Borrower is in
compliance with Section 9.10(a), (b) and (c), as applicable, as of the end of
the most recently ended Fiscal Quarter or Fiscal Year, as applicable; and (ii) a
report, in form and substance satisfactory to the Administrative Agent, setting
forth as of the date of such certificate a true and complete list of all Hedging
Agreements (including commodity price swap agreements, forward agreements or
contracts of sale which provide for prepayment for deferred shipment or delivery
of oil, gas or other commodities) to which any Obligor or any of its Restricted
Subsidiaries is a party, the material terms thereof (including the type, term,
effective date, termination date and notional amounts or volumes), the net mark
to market value therefor, any new credit support agreements relating thereto not
listed in Schedule 7.19, any margin required or supplied under any credit
support document, and the counterparty to each such agreement.
          (h) Consolidating Financials. If, for any Testing Period, the EBITDA
of all Unrestricted Subsidiaries of the Borrower (other than EXLP and its
Subsidiaries) for such Testing Period would represent greater than 5% of the
EBITDA of the Borrower and its Consolidated Subsidiaries for such Testing
Period, then the Borrower shall deliver, within 90 days after the end of each
Fiscal Year and within 60 days after the end of each of the first three Fiscal
Quarters, a consolidating balance sheet as of the last day of the most recently
ended Fiscal Quarter and a consolidating income statement for the most recently
ended Fiscal Quarter with respect to its Unrestricted Subsidiaries (other than
EXLP and its Subsidiaries).
     Section 8.02 Litigation. Such Obligor shall promptly give to the
Administrative Agent notice of any litigation or governmental investigation or
proceeding pending against it or any of its Subsidiaries which would result in a
Material Adverse Effect.
     Section 8.03 Maintenance, Etc.
          (a) Generally. Except as otherwise permitted by Section 9.06 or
Section 9.11, such Obligor shall, and shall cause each of its Significant
Domestic Subsidiaries to: (i) preserve

- 70 -



--------------------------------------------------------------------------------



 



and maintain its legal entity existence; (ii) preserve and maintain all of its
material rights, privileges, franchises, patents, trademarks, copyrights and
licenses unless the failure to do so could not reasonably be expected to result
in a Material Adverse Effect; (iii) comply with all Governmental Requirements if
the failure to comply with such requirements will have a Material Adverse
Effect; (iv) pay and discharge all Taxes, assessments and governmental charges
or levies imposed on it or on its income or profits or on any of its Property
prior to the date on which penalties attach thereto, except for (A) any such
Tax, assessment, charge or levy the payment of which is being contested in good
faith and by proper proceedings and against which adequate reserves are being
maintained in accordance with GAAP and (B) any such Tax, assessment, charge or
levy, the nonpayment of which could not reasonably be expected to result in a
Material Adverse Effect; and (v) upon reasonable notice and to the extent
reasonably requested by the Administrative Agent, permit representatives of the
Administrative Agent, during normal business hours, to examine, copy and make
extracts from its books and records, to inspect its Properties, and to discuss
its business and affairs with its officers. The Borrower shall keep its books of
record and account and the books of record and account of its Consolidated
Subsidiaries in accordance with GAAP.
          (b) Proof of Insurance. The Borrower shall, and shall cause each of
its Significant Domestic Subsidiaries to, maintain, with financially sound and
reputable insurance companies, insurance policies which (i) are sufficient for
compliance with all applicable requirements of law and of all agreements to
which it is a party, except where non-compliance therewith would not reasonably
be expected to result in a Material Adverse Effect; (ii) are valid, outstanding
and enforceable policies; and (iii) provide insurance coverage in at least such
amounts and against at least such risks (but including in any event public
liability) as are usually insured against by companies engaged in the same or
similar businesses operating in the same or similar locations. Within 90 days of
the end of each Fiscal Year, the Borrower will furnish or cause to be furnished
to the Administrative Agent a certificate of insurance coverage from the insurer
in form and substance satisfactory to the Administrative Agent and, if
requested, will furnish the Administrative Agent copies of the applicable
policies. Any insurance policy or policies insuring any of the Collateral shall
be endorsed in favor of and made payable to the Administrative Agent (including
by naming the Administrative Agent as “additional insured” and “loss payee”, as
applicable) and shall provide that the insurer will endeavor to give at least
30 days prior notice of any cancellation to the Administrative Agent. With
respect to each portion of real property Collateral that is subject to a
Mortgage on which a building or mobile home is located, the Borrower will, and
will cause each Restricted Subsidiary to, obtain flood insurance in such total
amount as the Administrative Agent or the Majority Lenders may from time to time
reasonably require, if at any time the area in which any such building or mobile
home is located is designated a “flood hazard area” in any Flood Insurance Rate
Map published by the Federal Emergency Management Agency (or any successor
agency), and otherwise comply with the National Flood Insurance Program as set
forth in the Flood Disaster Protection Act of 1973, as amended from time to
time.
          (c) Operation of Properties. Such Obligor will, and will cause each of
its Restricted Subsidiaries to, operate its Properties or cause such Properties
to be operated in a careful and efficient manner (i) in compliance with the
practices of the industry, (ii) in compliance with all applicable contracts and
agreements and (iii) in compliance in all material

- 71 -



--------------------------------------------------------------------------------



 



respects with all Governmental Requirements, except in each case where the
noncompliance therewith would not result in a Material Adverse Effect.
     Section 8.04 Environmental Matters.
          (a) Establishment of Procedures. Such Obligor will, and will cause
each of its Subsidiaries to, establish and implement such procedures as may be
reasonably necessary to assure that any failure of the following does not have a
Material Adverse Effect: (i) all Property of it and its Subsidiaries and the
operations conducted thereon and other activities of it and its Subsidiaries are
in compliance with and do not violate the requirements of any Environmental
Laws, (ii) no oil, hazardous substances or solid wastes are disposed of or
otherwise released on or to any Property owned by any such party except in
compliance with Environmental Laws and (iii) no hazardous substance will be
released on or to any such Property in a quantity equal to or exceeding that
quantity which requires reporting pursuant to Section 103 of CERCLA.
          (b) Notice of Action. Such Obligor will promptly notify the
Administrative Agent in writing of any threatened action, investigation or
inquiry by any Governmental Authority of which any of its Responsible Officers
has knowledge in connection with any Environmental Laws if such action,
investigation or inquiry would reasonably be expected to result in a Material
Adverse Effect.
     Section 8.05 Further Assurances. Upon the reasonable request of the
Administrative Agent, such Obligor will, and will cause each of its Restricted
Subsidiaries to, cure promptly any defects in the creation and issuance of the
Notes and the execution and delivery of the Security Instruments and this
Agreement. Upon the reasonable request of the Administrative Agent, the
Borrower, at its expense, will, and will cause each of its Restricted
Subsidiaries to, promptly execute and deliver to the Administrative Agent all
such other documents, agreements and instruments to comply with or accomplish
the covenants and agreements of any of the Obligors in the Security Instruments
and this Agreement, or to further evidence and more fully describe the
collateral intended as security for the Notes, or to correct any omissions in
the Security Instruments, or to state more fully the security obligations set
out herein or in any of the Security Instruments, or to perfect, protect or
preserve any Liens created pursuant to any of the Security Instruments, or to
make any recordings, to file any notices or obtain any consents, all as may be
reasonably necessary or appropriate in connection therewith.
     Section 8.06 Performance of Obligations under Loan Documents. The Borrower
will pay the Loans and the Notes according to the reading, tenor and effect
thereof; and the Borrower will, and will cause each of its Subsidiaries to, do
and perform every act and discharge all of the obligations to be performed and
discharged by them under the Security Instruments and this Agreement, at the
time or times and in the manner specified.
     Section 8.07 Collateral and Guarantees.
          (a) Collateral.
               (i) Subject to the proviso below, the Borrower shall, and shall
cause each other Obligor to, grant a Lien pursuant to the Security Instruments
on substantially all of its Property located in the United States now owned or
at any time hereafter acquired by it or any

- 72 -



--------------------------------------------------------------------------------



 



other Obligor, including all Equipment, Accounts, Chattel Paper, Documents,
General Intangibles, Instruments, and Inventory (as each such term is defined in
the UCC), all real property, the Equity Interests in each Domestic Subsidiary,
and the LP Units and Subordinated Units (and, to the extent certificated,
deliver original stock certificates or other certificates evidencing the capital
stock of such entity, together with an appropriate undated stock power for each
certificate, duly executed in blank by the registered owner thereof); and
               (ii) subject to the proviso below, upon the formation or
acquisition of any Significant Domestic Subsidiary or upon any Subsidiary
becoming a Significant Domestic Subsidiary after the Effective Date, the
Borrower shall promptly:
                    (A) cause such Significant Domestic Subsidiary to grant a
Lien pursuant to the Security Instruments on substantially all of its Property
located in the United States now owned or at any time hereafter acquired by it,
including, without limitation, all Equipment, Accounts, Chattel Paper,
Documents, General Intangibles, Instruments, and Inventory;
                    (B) pledge, or cause the appropriate Person to pledge, all
of the Equity Interests in such Significant Domestic Subsidiary (and, to the
extent certificated, deliver original stock certificates or other certificates
evidencing the capital stock of such entity, together with an appropriate
undated stock power for each certificate, duly executed in blank by the
registered owner thereof);
                    (C) cause such Significant Domestic Subsidiary to grant a
Mortgage on any real property owned by such Significant Domestic Subsidiary; and
                    (D) execute and deliver, or cause such Significant Domestic
Subsidiary to execute and deliver, such other additional documents and
certificates as shall reasonably be requested by the Administrative Agent; and
               (iii) upon the formation or acquisition of any Foreign Subsidiary
or any Domestic Subsidiary that is not a Significant Domestic Subsidiary after
the Effective Date, the Borrower shall promptly:
                    (A) pledge, or cause the appropriate Person to pledge,
(1) 65% of the capital stock of each first tier Foreign Subsidiary that is a CFC
(and, to the extent certificated and to the extent that delivery of such
certificates is not prohibited due to a Governmental Requirement, deliver
original stock certificates or other certificates evidencing 65% of the capital
stock of such entity, together with an appropriate undated stock power for each
certificate duly executed in blank by the registered owner thereof) and (2) 100%
of the capital stock of each Domestic Subsidiary that is not a Significant
Domestic Subsidiary (and, to the extent certificated, deliver original stock
certificates or other certificates evidencing the capital stock of such entity,
together with an appropriate undated stock power for each certificate duly
executed in blank by the registered owner thereof); and
                    (B) execute and deliver, or cause such Foreign Subsidiary or
Domestic Subsidiary, as applicable, to execute and deliver, such other
additional documents and certificates as shall reasonably be requested by the
Administrative Agent;

- 73 -



--------------------------------------------------------------------------------



 



provided that the foregoing clauses (i), (ii) and (iii) shall not require the
creation or perfection of pledges of, security interests in or Mortgages on,
(A) the Equity Interests in, and any Property of, any ABS Subsidiary, (B) any
real property that has a value of less than $15,000,000, (C) the GP Interests
and IDRs, (D) any Property as provided on Schedule 8.07, (E) the Equity
Interests owned by any Obligor or a Restricted Subsidiary in a Joint Venture to
the extent (but only to the extent) (i) the Organization Documents of such Joint
Venture or any other agreement relating to such Joint Venture prohibit the
granting of a Lien on such Equity Interests or (ii) such Equity Interests in
such Joint Venture are otherwise pledged as collateral as permitted by
Section 9.02(g), provided however, if any of the foregoing conditions cease to
be in effect for any reason, then the Equity Interests in such Joint Venture
shall automatically be subject to the lien and security interest pursuant to the
Collateral Agreement, (F) any Property that in the judgment of the
Administrative Agent, the cost of creating or perfecting such pledges, security
interests or Mortgages on such Property would be excessive in view of the
benefits to be obtained by the Lenders therefrom, (G) any assets, or more than
65% of the capital stock, of any CFC, (H) more than 65% of the Equity Interests
of any Excepted Subsidiary, (I) any Property subject to a Lien permitted by
Section 9.02(b), (d) or (e) or (J) Equity Interests in Hanover Cayman Limited or
Production Operators Cayman Inc.; provided further that the Borrower and any
Guarantor will have ninety (90) days to perfect Liens on Property acquired in an
acquisition. The Borrower will also deliver a Federal Emergency Management
Agency Standard Flood Hazard Determination with respect to each parcel of real
property that becomes Collateral subject to a Mortgage pursuant to this
Section 8.07(a) on which a building or a mobile home is located.
          (b) Guarantees; Designation of Significant Domestic Subsidiaries. All
Significant Domestic Subsidiaries as of the Effective Date shall guarantee the
Obligations pursuant to the execution and delivery of the Guaranty Agreement.
Upon the formation or acquisition of any Significant Domestic Subsidiary or upon
any Subsidiary becoming a Significant Domestic Subsidiary after the Effective
Date, such Significant Domestic Subsidiary shall (i) within ninety (90) days
from its creation or acquisition, with respect to any newly created or acquired
Significant Domestic Subsidiary or (ii) within thirty (30) days after the
delivery of the most recent Fiscal Year end financial statements, with respect
to any Subsidiary becoming a Significant Domestic Subsidiary, guarantee the
Obligations pursuant to the execution and delivery of a supplement to the
Guaranty Agreement. If, in the aggregate, the value of the Specified US Assets
of the Wholly-Owned Domestic Subsidiaries that are not Guarantors exceeds
$75,000,000 as of the last day of any Fiscal Quarter, then the Borrower shall,
within ten (10) days after delivery of the financial statements required to be
delivered for such Fiscal Quarter, designate as many of such Wholly-Owned
Domestic Subsidiaries as Guarantors as is necessary to ensure that the value of
the Specified US Assets of the Wholly-Owned Domestic Subsidiaries that are not
Guarantors does not exceed $75,000,000. If the Borrower shall fail to designate
such Wholly-Owned Subsidiaries as Guarantors within such time period, then
Wholly-Owned Domestic Subsidiaries that are not Guarantors shall automatically
be deemed to be Guarantors in descending order based on the value of such
Wholly-Owned Domestic Subsidiary’s Specified US Assets until the aggregate value
of the Specified US Assets of the Wholly-Owned Domestic Subsidiaries that are
not Guarantors no longer exceeds $75,000,000.
          (c) Release of Collateral.

- 74 -



--------------------------------------------------------------------------------



 



               (i) The Borrower and the Guarantors are hereby authorized by the
Administrative Agent and the Lenders to release any Liens granted by any of the
Obligors on any Collateral that is Transferred in compliance with Section 9.06,
Section 9.08 or Section 9.11; provided that the Lien in favor of the
Administrative Agent continues in the proceeds of such Transfer of such
Collateral, or to the extent such Collateral is Transferred to the Borrower or
any Guarantor, such Lien continues in such Collateral.
               (ii) Upon (A) a sale, transfer or other disposition permitted
under this Agreement (whether in a single transaction or a series of related
transactions and whether by merger, consolidation or otherwise) of all the
Equity Interests or Property of any Subsidiary (each such Subsidiary a
“Transferred Subsidiary”) to any Person that is not, at the time of such sale,
transfer or other disposition, the Borrower or a Subsidiary of the Borrower or
(B) the dissolution of any Subsidiary as permitted under this Agreement (each
such Subsidiary, a “Dissolved Subsidiary”), then such Transferred Subsidiary or
Dissolved Subsidiary, as the case may be, shall, upon the consummation of such
sale, transfer, other disposition or dissolution, be automatically released
without further action from its obligations under the applicable Guaranty
Agreement and its obligations to pledge and grant any Collateral owned by it
pursuant to any Security Instrument, and no Secured Party have any claim against
such Transferred Subsidiary or Dissolved Subsidiary, as the case may be, under
any Loan Document, and, in the case of a sale of all of the Equity Interests of
the Transferred Subsidiary, the pledge of such Equity Interests to the
Administrative Agent pursuant to the Security Instruments shall be automatically
released without further action.
               (iii) Upon a Significant Domestic Subsidiary no longer being a
Significant Domestic Subsidiary, then such Subsidiary shall (upon the
consummation of such change from being a Significant Domestic Subsidiary, notice
to the Administrative Agent of such change from being a Significant Domestic
Subsidiary and request of the Administrative Agent to release the Significant
Domestic Subsidiary) be released by the Administrative Agent from its
obligations under the applicable Guaranty Agreement and its obligations to
pledge and grant any Collateral owned by it pursuant to any Security Instrument,
and no Secured Party shall have any claim against such Subsidiary under such
Security Instruments. For the avoidance of doubt and subject to
Sections 8.07(c)(i), (ii), (iv) and (v), should such Subsidiary become a
Significant Domestic Subsidiary again at any time, such Subsidiary shall at such
time comply with the provisions of Section 8.07(a)(ii).
               (iv) All Collateral shall be automatically released without
further action from the Liens of the Administrative Agent and the Secured
Parties upon the Borrower’s receipt of an Investment Grade Rating with respect
to its Index Debt.
               (v) The Administrative Agent shall execute and deliver to the
Borrower all documents and instruments reasonably requested by the Borrower to
further evidence any release, discharge and termination pursuant to this
Section 8.07(c) of the liens, security interests and other rights in favor of
the Administrative Agent in and to the assets of the Obligors under the Loan
Documents.
     Section 8.08 Notice of an ERISA Event. The Borrower will promptly furnish
to the Administrative Agent written notice of the occurrence of any ERISA Event
that, alone or

- 75 -



--------------------------------------------------------------------------------



 



together with any other ERISA Events that have occurred, could reasonably be
expected to result in liability to it and its Subsidiaries in an aggregate
amount exceeding $50,000,000.
     Section 8.09 Ownership of the General Partner. The Borrower shall maintain
at all times, directly or indirectly, a majority of the legal and beneficial
ownership and majority voting control of the General Partner.
ARTICLE IX
Negative Covenants
     The Borrower and each Guarantor (by its execution of a Guaranty Agreement)
covenants and agrees that, until all of the Commitments have expired or been
terminated and all Loans hereunder, all interest thereon and all other amounts
payable by the Borrower hereunder have been paid in full (other than indemnities
and other contingent obligations not then due and payable and as to which no
claim has been made at the time of determination) and all Letters of Credit have
expired or terminated (unless cash collateralized in accordance with
Section 2.07(a)):
     Section 9.01 Debt. Such Obligor will not, nor will it permit any of its
Restricted Subsidiaries to, incur, create, assume or permit to exist any Debt,
except:
          (a) the Loans and any other Obligations and any guaranty of or
suretyship arrangement for the Loans or any other Obligations;
          (b) Debt (including unfunded commitments) existing on the Effective
Date which is reflected in the financial statements of the Borrower for the
Fiscal Year ended December 31, 2010 or disclosed in Schedule 9.01, including the
Existing Senior Notes, and any Permitted Refinancing Debt in respect of any of
the foregoing;
          (c) accounts payable (for the deferred purchase price of Property or
services) from time to time incurred in the ordinary course of business which,
if greater than 90 days past due, (i) are being contested in good faith by
appropriate proceedings if reserves adequate under GAAP shall have been
established therefor or (ii) would not exceed $25,000,000 in the aggregate
outstanding at any time;
          (d) Debt under Hedging Agreements which are for bona fide business
purposes and are not speculative;
          (e) other Debt of the Borrower and any Guarantor (other than any ABS
Subsidiary); provided that (i) no Default or Event of Default exists and is
continuing immediately before and immediately after giving pro forma effect to
the incurrence of such Debt, (ii) the maturity of such Debt is at least six
(6) months after the Maturity Date, (iii) the Weighted Average Life to Maturity
of such Debt is greater than the number of years (calculated to the nearest
one-twelfth) from the date of incurrence of such Debt to the Maturity Date and
(iv) such Debt either (A) has terms substantially similar to those customary in
high-yield debt offerings or (B) does not contain financial covenants that are
materially more restrictive, taken as a whole, than those contained herein;

- 76 -



--------------------------------------------------------------------------------



 



          (f) Debt (other than Debt of any ABS Subsidiary) evidenced by Capital
Lease Obligations and Purchase Money Indebtedness; provided that, except for
intercompany Capital Leases between Domestic Subsidiaries or between the
Borrower and any Domestic Subsidiary, in no event shall the aggregate principal
amount of Capital Lease Obligations and Purchase Money Indebtedness permitted by
this clause (f) exceed $50,000,000 at any time outstanding;
          (g) Debt with respect to surety bonds, appeal bonds or customs bonds
or associated with deposits, bank guarantees, customs, bids, performance, refund
and surety bonds or surety and similar obligations of the Borrower or any
Restricted Subsidiary required in the ordinary course of business or in
connection with the enforcement of rights or claims of the Borrower or any of
its Restricted Subsidiaries or in connection with judgments that do not result
in a Default or an Event of Default;
          (h) Debt meeting the qualifications set forth in Section 9.01(e)
assumed by the Borrower or one of its Restricted Subsidiaries (other than an ABS
Subsidiary), and Debt of a Restricted Subsidiary (other than an ABS Subsidiary)
acquired, pursuant to an acquisition or merger permitted pursuant to the terms
of this Agreement (and extensions, renewals, refundings and refinancings thereof
that do not increase the principal thereof except for costs incurring in
connection with such extensions, renewals, refundings and refinancings);
provided that up to $200,000,000 of such Debt outstanding at any time does not
need to meet the qualifications of Section 9.01(e)(ii), (iii) and (iv);
          (i) other Debt in an aggregate principal amount not to exceed
$75,000,000 at any time outstanding;
          (j) Debt of the Borrower or any of its Restricted Subsidiaries (other
than an ABS Subsidiary) owed to the Borrower or any of its Restricted
Subsidiaries (other than an ABS Subsidiary);
          (k) Debt of any Foreign Subsidiary used for such Foreign Subsidiary’s
and/or its Foreign Subsidiaries’ working capital and general business purposes
in an aggregate principal amount not to exceed $200,000,000 at any time
outstanding; provided that the aggregate principal amount of all such Debt which
is other than Non-Recourse Foreign Debt shall not exceed $100,000,000 at any
time outstanding;
          (l) Debt with respect to ABS Facilities (not including any Debt
permitted by Section 9.01(m)) subject to an intercreditor agreement satisfactory
to the Administrative Agent, in an aggregate principal amount not to exceed
$200,000,000 at any time outstanding; provided that neither the Borrower nor any
Domestic Subsidiary other than the ABS Subsidiaries is liable for such Debt;
          (m) Debt of any ABS Subsidiary owed to the Borrower or any of its
Restricted Subsidiaries (other than an ABS Subsidiary) not to exceed the amount
in Section 9.03(e); and
          (n) Debt of any ABS Subsidiary owed to any other ABS Subsidiary.

- 77 -



--------------------------------------------------------------------------------



 



     Section 9.02 Liens. No Obligor will, nor will it permit any of its
Restricted Subsidiaries to, create, incur, assume or permit to exist any Lien on
any of its Properties (now owned or hereafter acquired), except for the
following (herein referred to as “Permitted Liens”):
          (a) Liens arising under the Security Instruments securing the payment
of any Obligations;
          (b) Liens disclosed in Schedule 9.02;
          (c) Excepted Liens;
          (d) Liens securing Debt permitted under Sections 9.01(e), (h) or
(i) and Liens securing obligations that are not Debt; provided that (i) the sum
of the aggregate principal amount of Debt and the aggregate amount of
obligations that are not Debt secured by such Liens shall not exceed
$300,000,000 outstanding at any time, (ii) the aggregate fair market value of
all assets securing obligations that are not Debt shall not exceed $10,000,000
outstanding at any time, (iii) such Liens for Debt permitted under
Section 9.01(e) or Section 9.01(i) do not extend to or cover any Property other
than the Property that was acquired with such Debt (other than any repairs,
renewals, replacements, additions, accessions, betterments, improvements,
modifications or proceeds thereof or of the foregoing) and (iv) such Liens or
Debt permitted under Section 9.01(h) do not extend to or cover any Property
other than the Property that secured such Debt prior to the time it was acquired
or assumed (other than any repairs, renewals, replacements, additions,
accessions, betterments, improvements, modifications or proceeds thereof or of
the foregoing and any receivables, contract rights or intangibles related
thereto);
          (e) Liens securing Capital Lease Obligations and Purchase Money
Indebtedness described in Section 9.01(f); provided that such Liens may only
encumber the Property under lease or acquired, constructed or improved;
          (f) Liens on assets of Foreign Subsidiaries under Foreign Credit
Facilities;
          (g) Liens on Equity Interests in a Joint Venture owned by an Obligor
or a Restricted Subsidiary to secure Joint Venture Obligations;
          (h) Liens on Property held or pledged in connection with any ABS
Facility, provided that such Liens do not extend to or cover any Property of the
Borrower or any of its Restricted Subsidiaries other than Property of the ABS
Subsidiaries; and
          (i) Liens on Property of any Foreign Subsidiary in favor of the
Borrower or any Domestic Subsidiary securing obligations or Debt owing from any
Foreign Subsidiary to the Borrower or any Domestic Subsidiary.
     Section 9.03 Investments. No Obligor will, nor will it permit any of its
Restricted Subsidiaries to, make any Investments in any Person, except that the
foregoing restriction shall not apply to:
          (a) Cash Equivalents;

- 78 -



--------------------------------------------------------------------------------



 



          (b) Investments in connection with any acquisition of wholly owned
assets, business units or companies; provided, however, that (A) such
acquisition shall not be a hostile take over of a company and (B) both
immediately before and immediately after giving pro forma effect to such
acquisition and the Debt incurred to make such acquisition, no Default or Event
of Default shall exist and be continuing;
          (c) Investments reflected in the audited financial statements as of
and for the Fiscal Year ending December 31, 2010 or which are disclosed to the
Lenders in Schedule 9.03;
          (d) accounts receivable and notes receivable arising in the ordinary
course of business, and investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;
          (e) Investments by the Borrower or by any of its Restricted
Subsidiaries in any Restricted Subsidiary or in the Borrower; provided that the
aggregate amount of Investments (including the loans permitted under
Section 9.01(m)) in the ABS Subsidiaries by the Borrower and the other
Restricted Subsidiaries shall not exceed at any time an amount equal to the
value of the Property Transferred to the ABS Subsidiaries pursuant to
Section 9.11(d) (measured as of the date of the applicable Transfer);
          (f) Investments otherwise permitted by Section 9.01;
          (g) other Investments not to exceed $70,000,000 in the aggregate
outstanding at any time;
          (h) payroll advances and employee loans up to $10,000,000 in the
aggregate outstanding at any time;
          (i) except for Investments in the General Partner permitted under
Section 9.03(j), Investments in Unrestricted Subsidiaries, Joint Ventures,
minority interests in Persons or similar arrangements so long as after giving
effect to any such Investment, the Senior Secured Leverage Ratio is less than
3.75 to 1.00 as of the last day of the most recently ended Testing Period for
which financial statements are available. For purposes of this Section 9.03(i),
the Senior Secured Leverage Ratio shall include any Senior Secured Debt incurred
to make such Investment;
          (j) Investments in GP Interests to maintain the General Partner’s two
percent (2%) investment in EXLP and any Equity Interests in EXLP acquired
pursuant to Section 9.11(c); and
          (k) Investments in securities acquired in settlements of claims and
disputes.
     Section 9.04 Dividends, Distributions and Redemptions. The Borrower will
not declare or pay any dividend, purchase, redeem or otherwise acquire for value
any of its Equity Interests now or hereafter outstanding, return any capital to
its stockholders or make any distribution of assets to its stockholders; except
that (i) so long as there shall exist no Default or Event of Default (both
immediately before and immediately after giving effect to the payment thereof),
the Borrower may declare or pay any dividend, purchase, redeem or otherwise
acquire for value

- 79 -



--------------------------------------------------------------------------------



 



any of its Equity Interests now or hereafter outstanding, return any capital to
its stockholders or make any distribution of assets to its stockholders so long
as the Senior Secured Leverage Ratio is less than 3.75 to 1.00 as of the last
day of the most recently ended Testing Period for which financial statements are
available and (ii) the Borrower may purchase, redeem or otherwise acquire for
value any of its Equity Interests held by any current or former officers,
directors or employees of the Borrower or any of the Restricted Subsidiaries in
connection with the exercise or vesting of any equity compensation (including,
without limitation, stock options, restricted stock and phantom stock) in order
to satisfy any tax withholding obligation with respect to such exercise or
vesting. For purposes of this Section 9.04, the Senior Secured Leverage Ratio
shall include any Senior Secured Debt incurred to make such dividend, purchase,
redemption or acquisition.
     Section 9.05 Nature of Business. No Obligor will, nor will it permit any of
its Restricted Subsidiaries to, allow any material change to be made in the
character of the business of the Borrower and its Restricted Subsidiaries, taken
as a whole, other than businesses reasonably related or ancillary thereto
including natural gas gathering, processing, treating and transportation.
     Section 9.06 Mergers, Etc. No Obligor will, nor will it permit any of its
Restricted Subsidiaries to, merge into or with or consolidate with any other
Person, or Transfer (whether in one transaction or in a series of transactions)
all or substantially all of the Property of the Borrower and its Restricted
Subsidiaries, taken as a whole, to any other Person except that (a) any
Restricted Subsidiary may be merged into or consolidated with or Transfer all or
substantially all of the Property of the Borrower and its Restricted
Subsidiaries, taken as a whole, to (i) the Borrower, so long as the Borrower is
the surviving business entity, or (ii) another Restricted Subsidiary, (b) the
Borrower may merge into or consolidate with any Person so long as
(i) immediately after giving effect thereto, no Default or Event of Default
shall have occurred and be continuing and (ii) the Borrower is the surviving
business entity (or, so long as no Change of Control shall have occurred, the
surviving entity is a Person organized under the laws of the United States or
any state thereof that assumes all of the obligations and liabilities applicable
to the Borrower under this Agreement) and (c) any Restricted Subsidiary may
liquidate or dissolve so long as it determines in good faith that such
liquidation or dissolution is in its best interest.
     Section 9.07 Proceeds of Loans; Letters of Credit. The Borrower will not
permit the proceeds of the Loans or Letters of Credit to be used for any purpose
other than those permitted by Section 7.07. Neither the Borrower nor any Person
acting on behalf of the Borrower has taken or will take any action which might
cause any of the Loan Documents to violate Regulation T, U or X or any other
regulation of the Board of Governors of the Federal Reserve System or to violate
Section 7 of the Exchange Act or any rule or regulation thereunder, in each case
as now in effect or as the same may hereinafter be in effect.
     Section 9.08 Sale or Discount of Receivables. No Obligor will, nor will it
permit any of its Restricted Subsidiaries to, discount or sell (with or without
recourse) any of its notes receivable or accounts receivable, except (i) in the
ordinary course of business or (ii) in connection with any ABS Facility, so long
as such Transfer is permitted pursuant to Section 9.11(d).

- 80 -



--------------------------------------------------------------------------------



 



     Section 9.09 Fiscal Year Change. The Borrower will not permit any change in
its Fiscal Year.
     Section 9.10 Certain Financial Covenants.
          (a) Interest Coverage Ratio. The Borrower will not permit the Interest
Coverage Ratio as of the last day of any Testing Period to be less than 2.25 to
1.00.
          (b) Total Leverage Ratio. The Borrower will not permit the Total
Leverage Ratio as of the last day of any Testing Period to be greater than 5.00
to 1.00.
          (c) Senior Secured Leverage Ratio. The Borrower will not permit the
Senior Secured Leverage Ratio as of the last day of any Testing Period to be
greater than 4.00 to 1.00.
     Section 9.11 Transfer of Properties. No Obligor will, nor will it permit
any of its Restricted Subsidiaries to, Transfer any Property to any Person other
than to the Borrower or to any of its Restricted Subsidiaries (other than an ABS
Subsidiary), except that:
          (a) the Borrower and its Restricted Subsidiaries may Transfer any
Property which, in the reasonable judgment of such Person, is obsolete, worn out
or otherwise no longer useful in the conduct of such Person’s business;
          (b) the Borrower and its Restricted Subsidiaries may Transfer
inventory or equipment in the ordinary course of business;
          (c) so long as no Event of Default has occurred and is continuing or
would result therefrom, the Borrower and its Restricted Subsidiaries may
Transfer Properties to EXLP or any of EXLP’s Subsidiaries for cash, cash
equivalents, assumed obligations or Equity Interests in EXLP or pursuant to the
Omnibus Agreement; provided that the Borrower is in pro forma compliance with
the financial covenants in Section 9.10 immediately before and immediately after
giving effect to such Transfer;
          (d) the Borrower and its Restricted Subsidiaries may Transfer Property
to an ABS Subsidiary to serve as collateral for Debt of such ABS Subsidiary
permitted by Section 9.01(l) so long as, immediately after giving effect to any
such Transfer, the aggregate fair market value of all collateral securing Debt
of the ABS Subsidiaries payable to a Person other than the Borrower or any
Restricted Subsidiary does not exceed 155% of the aggregate outstanding
principal amount of all Debt of the ABS Subsidiaries payable to a Person other
than the Borrower or a Restricted Subsidiary at such time;
          (e) any ABS Subsidiary may Transfer Property to the Borrower or any
Restricted Subsidiary;
          (f) the Borrower and its Restricted Subsidiaries may Transfer Property
as otherwise permitted by Section 9.03(g) or 9.03(i);
          (g) the Borrower and its Restricted Subsidiaries (other than any ABS
Subsidiary) may Transfer the property listed on Schedule 9.11(g);

- 81 -



--------------------------------------------------------------------------------



 



          (h) any expropriation, taking, sale, lease, conveyance or other
disposition of assets located in the Bolivarian Republic of Venezuela or the
claims related thereto (including any receipt of proceeds related thereto or the
subsequent sale or other disposition of any non-cash consideration received
therefrom) shall be permitted by this Section 9.11;
          (i) the Borrower and its Restricted Subsidiaries may Transfer LP
Units; provided that the number of LP Units Transferred by the Borrower and its
Restricted Subsidiaries after the Effective Date shall not exceed the number of
LP Units received by the Borrower and its Restricted Subsidiaries after the
Effective Date as consideration for Transfers permitted by Section 9.11(c); and
          (j) in addition to Transfers permitted by clauses (a) through
(i) above, may Transfer any other Properties, subject to reduction of the
Aggregate Commitments as set forth in Section 2.06(b)(ii);
provided that all Transfers made pursuant to paragraphs (c), (d), (i) and
(j) above (other than leases entered into pursuant to paragraph (c) above) shall
be made for fair market value or in the case of paragraph (c) approved by the
board of directors of the Borrower.
     Section 9.12 Environmental Matters. No Obligor will, nor will it permit any
of its Restricted Subsidiaries to, cause or permit any of its Property to be in
violation of, or do anything or permit anything to be done which will subject
any such Property to any remedial obligations under any Environmental Laws,
assuming disclosure to the applicable Governmental Authority of all relevant
facts, conditions and circumstances, if any, pertaining to such Property, in
each case to the extent such violations or remedial obligations would reasonably
be expected to have a Material Adverse Effect.
     Section 9.13 Transactions with Affiliates. No Obligor will, nor will it
permit any of its Restricted Subsidiaries to, enter into any transaction,
including any purchase, sale, lease or exchange of Property or the rendering of
any service, with any Affiliate unless such transaction is permitted by the
terms of this Agreement and is upon fair and reasonable terms that such Obligor
or such Restricted Subsidiary reasonably believes to be comparable to those
available in an arm’s length transaction with a Person not an Affiliate;
provided that this Section 9.13 shall not apply to (a) transactions contemplated
by the Omnibus Agreement, (b) transactions between or among the Borrower and any
of its Restricted Subsidiaries not involving any other Affiliate,
(c) transactions described on Schedule 9.13, and (d) with respect to any Person
serving as an officer, director, employee or consultant of the Borrower or any
Guarantor, (i) the payment of reasonable compensation, benefits or
indemnification liabilities in connection with his or her services in such
capacity, (ii) the making of advances for travel or other business expenses in
the ordinary course of business or (iii) such Person’s participation in any
benefit or compensation plan.
     Section 9.14 Subsidiaries; Unrestricted Subsidiaries.
          (a) The Obligors will not, and will not permit any Restricted
Subsidiary to, create or acquire any additional Restricted Subsidiary or
redesignate an Unrestricted Subsidiary as a Restricted Subsidiary unless such
Obligor or such Restricted Subsidiary complies with Section 8.07, and in the
case of a redesignation, Section 9.14(c).

- 82 -



--------------------------------------------------------------------------------



 



          (b) The Borrower shall not designate any Subsidiary as an Unrestricted
Subsidiary unless:
               (i) neither such Subsidiary nor any of its Subsidiaries has any
Debt except Non-Recourse Debt;
               (ii) neither such Subsidiary nor any of its Subsidiaries is a
party to any agreement, arrangement, understanding or other transaction with the
Borrower or any Restricted Subsidiary, except those agreements and other
transactions entered into in writing upon fair and reasonable terms that the
Borrower or such Restricted Subsidiary reasonably believes to be comparable to
those available in an arm’s length transaction with a Person not an Affiliate;
               (iii) neither such Subsidiary nor any of its Subsidiaries is a
Guarantor or has any outstanding Letters of Credit issued for its account;
               (iv) at the time of such designation and immediately after giving
effect thereto, no Default shall have occurred and be continuing;
               (v) the Borrower would have been in compliance with Section 9.10
on the last day of its most recently ended Fiscal Quarter had such Subsidiary
been an Unrestricted Subsidiary on such day;
               (vi) neither such Subsidiary nor any of its Subsidiaries owns any
Debt (excluding any accounts payable in the ordinary course of business) or
Equity Interest of, or is the beneficiary of any Lien on any property of, the
Borrower or any Restricted Subsidiary;
               (vii) such designation is deemed to be an Investment in an
Unrestricted Subsidiary in an amount equal to the fair market value as of the
date of such designation of the Borrower’s or any Restricted Subsidiary’s direct
and indirect Equity Interests in such Subsidiary and such Investment would be
permitted to be made at the time of such designation under Section 9.03; and
               (viii) at or immediately prior to such designation, the Borrower
delivers a certificate to the Administrative Agent certifying (i) the names of
such Subsidiary and all of its Subsidiaries and (ii) that all requirements of
this Section 9.14(b) have been met for such designation.
          (c) the Borrower shall not designate any Unrestricted Subsidiary as a
Restricted Subsidiary unless:
               (i) the representations and warranties of the Borrower and the
Guarantors set forth in this Agreement and in the other Loan Documents shall be
true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any representation or warranty that is
already qualified or modified by materiality in the text thereof) on and as of
the date of such designation, except to the extent any such representations and
warranties are expressly limited to an earlier date, in which case, on and as of
the date of such designation, such representations and warranties shall continue
to be true and correct in all material respects as of such specified earlier
date;

- 83 -



--------------------------------------------------------------------------------



 



               (ii) at the time of such designation and immediately after giving
effect thereto, no Default shall have occurred and be continuing; and
               (iii) at or immediately prior to such designation, the Borrower
delivers a certificate to the Administrative Agent certifying (i) the names of
such Subsidiary and all of its Subsidiaries and (ii) that all requirements of
Section 9.14(a) and (c) have been met for such designation.
     Section 9.15 Restrictive Agreements. Except as permitted by this Agreement,
no Obligor nor any of its Restricted Subsidiaries will create, incur, assume or
permit to exist any contract or agreement (other than this Agreement and the
Security Instruments or, with respect to an ABS Subsidiary only, the documents
evidencing or governing an ABS Facility) which in any way prohibits or restricts
the granting, conveying, creation or imposition of any Lien on any of its
property in favor of the Administrative Agent and the Secured Parties as may be
required in connection with this Agreement or restricts any of its Restricted
Subsidiaries from paying dividends to the Borrower, or which requires the
consent of other Persons in connection therewith, except for (a) any such
contract or agreement existing as of the Effective Date and any extensions,
renewals or replacements of any contracts or agreements permitted hereunder;
provided that such prohibitive terms of such contract or agreement are no more
restrictive than the terms reflected in such contract or agreement existing as
of the Effective Date, (b) restrictions contained in any agreement or instrument
relating to property existing at the time of the acquisition thereof in a
transaction permitted by this Agreement, so long as such restrictions relate
only to the property so acquired and were not added in contemplation of such
acquisition, (c) restrictions contained in any agreement to which any Restricted
Subsidiary is a party at the time such Restricted Subsidiary is merged or
consolidated with or into, or acquired by, the Borrower or a Restricted
Subsidiary or becomes a Restricted Subsidiary, so long as such restrictions
relate only to the property of such Restricted Subsidiary and are not created in
contemplation thereof, (d) restrictions contained in any agreement effecting a
renewal, extension, refinancing or replacement of debt issued under an agreement
referred to in clauses (b) and (c) above, so long as the applicable restrictions
contained in any such renewal, extension, refinancing or replacement agreement
are no more restrictive than those set forth in the agreement being renewed,
extended, refinanced or replaced, (e) customary provisions restricting
subletting or assignment of any leases of the Borrower or any Restricted
Subsidiary or provisions in agreements entered into in the ordinary course of
business that restrict the assignment of such agreement, (f) temporary
restrictions with respect to any Restricted Subsidiary or any of its property
under an agreement that has been entered into for the disposition of all or
substantially all of the outstanding Equity Interests of or assets of such
Restricted Subsidiary or for the disposition of such property, provided that
such disposition is otherwise permitted hereunder, (g) restrictions contained in
any agreement governing Debt of any Foreign Subsidiary, which restrictions are
not applicable to any Person, or the properties or assets of any Person other
than such Foreign Subsidiary and its Subsidiaries, (h) encumbrances or
restrictions contained in the Organization Documents of Joint Ventures permitted
by Section 9.03 restricting the disposition or distribution of assets or
Property of such Joint Venture, if such encumbrances or restrictions are not
applicable to the Property or assets of any other Person, (i) restrictions
imposed by any Governmental Authority or under any Governmental Requirement or
(j) restrictions imposed by any agreement relating to secured Debt permitted by
Sections 9.01 and 9.02 if such restrictions apply only to the property or assets
securing such Debt.

- 84 -



--------------------------------------------------------------------------------



 



     Section 9.16 The General Partner. The Borrower will not permit the General
Partner to (i) create, incur, assume or permit to exist any Debt or Liens on
behalf of the General Partner (other than Debt owing to an Obligor) or (ii)
conduct any business other than serving as the general partner of EXLP.
     Section 9.17 Convertible Notes. Neither the Borrower nor any Restricted
Subsidiary will make any voluntary or mandatory prepayment of, or purchase,
redeem, retire, defease or otherwise acquire for value, any principal of its
Convertible Notes other than with the proceeds of Permitted Refinancing Debt or
with the proceeds of the issuance of Equity Interests of the Borrower, unless
both immediately before and immediately after giving effect to such prepayment,
purchase, redemption, retirement, defeasance or acquisition, no Event of Default
has occurred and is continuing.
ARTICLE X
Events of Default; Remedies
     Section 10.01 Events of Default. One or more of the following events which
continue beyond any applicable cure period shall constitute an “Event of
Default”:
          (a) the Borrower shall default in the payment or prepayment when due
of any principal of or interest on any Loan, or any reimbursement obligation for
a disbursement made under any Letter of Credit, or any fees or other amount
payable by it hereunder or under any other Loan Document and such default, other
than a default of a payment or prepayment of principal (which shall have no cure
period), shall continue unremedied for a period of five (5) Business Days;
          (b) the Borrower or any Restricted Subsidiary shall default in the
payment when due of any principal of or interest on any of its other Debt
aggregating $50,000,000 or more and such default extends beyond any applicable
grace period with respect thereto, or any event or condition occurs that results
in such Debt becoming due prior to its scheduled maturity or that requires such
Debt to be prepaid, repurchased or redeemed prior to its scheduled maturity, or
that enables or permits the holder or holders of such Debt or any trustee or
agent on its or their behalf to cause such Debt to become due prior to its
scheduled maturity;
          (c) any representation, warranty or certification made or deemed made
herein or in any Security Instrument by the Borrower or any Subsidiary, or any
certificate furnished by or on behalf of the Borrower or any Subsidiary to any
Lender or the Administrative Agent pursuant to the provisions hereof or any
Security Instrument, shall prove to have been false or misleading in any
material respect as of the time made or furnished, and such false or misleading
representation, warranty or certification shall continue unremedied for a period
of thirty (30) days after an officer of the Borrower has actual knowledge that
such representation, warranty or certification was false or misleading when
made;
          (d) (i) any Obligor shall default in the performance of any of its
obligations under this Agreement contained in ARTICLE IX (other than
Section 9.14); or (ii) any Obligor shall default in the performance of any of
its obligations under this Agreement (other than those specified in clauses
(a) and (d)(i) of this Section 10.01) or any Security Instrument and such
default shall continue unremedied for a period of thirty (30) days after the
earlier to occur of (A)

- 85 -



--------------------------------------------------------------------------------



 



notice thereof to the Borrower by the Administrative Agent or any Lender
(through the Administrative Agent), or (B) a Responsible Officer of the Borrower
otherwise becoming aware of such default;
          (e) the Borrower, any Significant Domestic Subsidiary or any
Significant Foreign Subsidiary shall admit in writing its inability to, or be
generally unable to, pay its debts as such debts become due;
          (f) the Borrower, any Significant Domestic Subsidiary or any
Significant Foreign Subsidiary shall (i) apply for or consent to the appointment
of, or the taking of possession by, a receiver, custodian, trustee or liquidator
of itself or of all or a substantial part of its Property, (ii) make a general
assignment for the benefit of its creditors, (iii) commence a voluntary case
under the Bankruptcy Code, (iv) file a petition seeking to take advantage of any
other law relating to bankruptcy, insolvency, reorganization, winding-up,
liquidation or composition or readjustment of debts, (v) fail to controvert in a
timely and appropriate manner, or acquiesce in writing to, any petition filed
against it in an involuntary case under the Bankruptcy Code or (vi) take any
corporate action for the purpose of effecting any of the foregoing;
          (g) a proceeding or case shall be commenced, without the application
or consent of the Borrower, any Significant Domestic Subsidiary or any
Significant Foreign Subsidiary, in any court of competent jurisdiction, seeking
(i) its liquidation, reorganization, dissolution or winding-up, or the
composition or readjustment of its debts, (ii) the appointment of a trustee,
receiver, custodian, liquidator or the like of the Borrower, any Significant
Domestic Subsidiary or any Significant Foreign Subsidiary or all or any
substantial part of its assets, or (iii) similar relief in respect of the
Borrower, any Significant Domestic Subsidiary or any Significant Foreign
Subsidiary under any law relating to bankruptcy, insolvency, reorganization,
winding-up, or composition or adjustment of debts, and such proceeding or case
shall continue undismissed, or an order, judgment or decree approving or
ordering any of the foregoing shall be entered and continue unstayed and in
effect, for a period of 60 days; or (iv) an order for relief against the
Borrower, any Significant Domestic Subsidiary or any Significant Foreign
Subsidiary shall be entered in an involuntary case under the Bankruptcy Code;
          (h) a judgment or judgments for the payment of money in excess of
insurance coverage aggregating $50,000,000 or more at any one time outstanding
shall be rendered by a court against the Borrower or any Restricted Subsidiary
and the same shall not be discharged (or provision shall not be made for such
discharge), or a stay of execution thereof shall not be procured, within sixty
(60) days from the date of entry thereof and the Borrower or such Restricted
Subsidiary shall not, within said period of 60 days, or such longer period
during which execution of the same shall have been stayed, appeal therefrom and
cause the execution thereof to be stayed during such appeal;
          (i) the Loan Documents after delivery thereof shall for any reason,
except to the extent permitted by the terms thereof, cease to be in full force
and effect and valid, binding and enforceable in accordance with their terms,
or, with respect to the Security Instruments, shall cease to create a valid and
perfected Lien of the priority required thereby on any of the Collateral
purported to be covered thereby, except to the extent permitted by the terms of
this Agreement, or the Borrower or any Restricted Subsidiary shall so state in
writing;

- 86 -



--------------------------------------------------------------------------------



 



          (j) a Change in Control shall occur; or
          (k) an ERISA Event shall have occurred that, in the opinion of the
Majority Lenders, when taken together with all other ERISA Events that have
occurred, could reasonably be expected to result in liability of the Borrower
and any of its Restricted Subsidiaries in an aggregate amount exceeding
$50,000,000 for all periods.
     Section 10.02 Remedies.
          (a) In the case of an Event of Default other than one referred to in
clause (f) or (g) of Section 10.01, the Administrative Agent, upon request of
the Majority Lenders, shall, by notice to the Borrower, cancel the Aggregate
Commitments and/or declare the principal amount then outstanding of, and the
accrued interest on, the Loans and all other amounts payable by the Borrower
hereunder and under the Notes (including without limitation the payment of cash
collateral to secure the LC Exposure as provided in Section 2.07(e)(ii)) to be
forthwith due and payable, whereupon such amounts shall be immediately due and
payable without presentment, demand, protest, notice of intent to accelerate,
notice of acceleration or other formalities of any kind, all of which are hereby
expressly waived by the Borrower.
          (b) In the case of the occurrence of an Event of Default referred to
in clause (f) or (g) of Section 10.01, the Aggregate Commitments shall be
automatically canceled and the principal amount then outstanding of, and the
accrued interest on, the Loans and all other amounts payable by the Borrower
hereunder and under the Notes (including without limitation, the payment of cash
collateral to secure the LC Exposure as provided in Section 2.07(e)(ii)) shall
become automatically immediately due and payable without presentment, demand,
protest, notice of intent to accelerate, notice of acceleration or other
formalities of any kind, all of which are hereby expressly waived by the
Borrower.
          (c) Hedging Agreements between the Borrower or any of its Restricted
Subsidiaries and any Secured Hedging Providers and Treasury Management
Agreements between the Borrower or any of its Restricted Subsidiaries and any
Secured Treasury Management Counterparty are secured by the Security Instruments
pari passu with all other Obligations. As such, proceeds from Security
Instruments shall be shared pro rata on all Obligations. Any proceeds received
by the Administrative Agent in respect of any sale of, collection from or other
realization upon all or any part of the Collateral pursuant to the exercise by
the Administrative Agent of its rights and remedies provided under the Loan
Documents or at law or equity shall be applied by the Administrative Agent in
the following order: (i) first, to reimbursement of expenses and indemnities
provided for in this Agreement and the other Loan Documents; (ii) second, to
accrued interest on the Loans; (iii) third to fees; (iv) fourth pro rata to (A)
principal outstanding on the Loans, (B) outstanding Obligations referred to in
clause (b) of the definition of Obligations owing to any Secured Hedging
Provider, (C) outstanding Obligations referred to in clause (c) of the
definition of Obligations owing to a Secured Treasury Management Counterparty,
and (D) to serve as cash collateral to be held by the Administrative Agent to
secure the LC Exposure; (v) fifth, pro rata to any other Obligations; and (vi)
sixth, any excess shall be paid to the Borrower or as otherwise required by any
Governmental Requirement.
          (d) Acceleration and termination of all Hedging Agreements and
Treasury Management Agreements involving the Administrative Agent or Lenders or
the Lender

- 87 -



--------------------------------------------------------------------------------



 



Affiliates shall be governed by the terms of such Hedging Agreements and
Treasury Management Agreements.
ARTICLE XI
The Agents
     Section 11.01 Appointment; Powers. Each of the Lenders and the Issuing
Banks hereby irrevocably appoints the Administrative Agent as its agent and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof and the other Loan Documents, together with such actions and powers as
are reasonably incidental thereto.
     Section 11.02 Duties and Obligations of Administrative Agent. The
Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing (the use of the term “agent” herein and in the other Loan
Documents with reference to the Administrative Agent is not intended to connote
any fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law; rather, such term is used merely as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties), (b) the Administrative
Agent shall have no duty to take any discretionary action or exercise any
discretionary powers, except as provided in Section 11.03, and (c) except as
expressly set forth herein, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrower or any of its Subsidiaries that is communicated to or
obtained by the bank serving as Administrative Agent or any of its Affiliates in
any capacity. The Administrative Agent shall be deemed not to have knowledge of
any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and shall not be responsible
for or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or under any other Loan Document or in connection herewith
or therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or in any other Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement, any other Loan Document or any other agreement, instrument or
document, (v) the satisfaction of any condition set forth in ARTICLE VI or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent or as to those conditions precedent
expressly required to be to the Administrative Agent’s satisfaction, (vi) the
existence, value, perfection or priority of any collateral security or the
financial or other condition of the Borrower and its Subsidiaries or any other
obligor or guarantor, or (vii) any failure by the Borrower or any other Person
(other than itself) to perform any of its obligations hereunder or under any
other Loan Document or the performance or observance of any covenants,
agreements or other terms or conditions set forth herein or therein. For
purposes of determining compliance with the conditions specified in ARTICLE VI,
each Lender shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received

- 88 -



--------------------------------------------------------------------------------



 



written notice from such Lender prior to the proposed closing date specifying
its objection thereto.
     Section 11.03 Action by Administrative Agent. The Administrative Agent
shall have no duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise in writing as directed by the Majority Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 12.02) and in all cases the Administrative
Agent shall be fully justified in failing or refusing to act hereunder or under
any other Loan Documents unless it shall (a) receive written instructions from
the Majority Lenders or the Lenders, as applicable, (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 12.02) specifying the action to be taken and (b) be
indemnified to its satisfaction by the Lenders against any and all liability and
expenses which may be incurred by it by reason of taking or continuing to take
any such action. The instructions as aforesaid and any action taken or failure
to act pursuant thereto by the Administrative Agent shall be binding on all of
the Lenders. If a Default has occurred and is continuing, then the
Administrative Agent shall take such action with respect to such Default as
shall be directed by the requisite Lenders in the written instructions (with
indemnities) described in this Section 11.03, provided that, unless and until
the Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default as it shall deem advisable in
the best interests of the Lenders. In no event, however, shall the
Administrative Agent be required to take any action which exposes the
Administrative Agent to personal liability or which is contrary to this
Agreement, the Loan Documents or applicable law. If a Default has occurred and
is continuing, the Co-Syndication Agents shall have any obligation to perform
any act in respect thereof. The Administrative Agent shall not be liable for any
action taken or not taken by it with the consent or at the request of the
Majority Lenders or the Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in Section
12.02), and otherwise the Administrative Agent shall not be liable for any
action taken or not taken by it hereunder or under any other Loan Document or
under any other document or instrument referred to or provided for herein or
therein or in connection herewith or therewith INCLUDING ITS OWN ORDINARY
NEGLIGENCE, except for its own gross negligence or willful misconduct.
     Section 11.04 Reliance by Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing believed by it to be genuine and to have been signed or sent by
the proper Person. The Administrative Agent also may rely upon any statement
made to it orally or by telephone and believed by it to be made by the proper
Person, and shall not incur any liability for relying thereon and each of the
Borrower, the Lenders and the Issuing Banks hereby waives the right to dispute
the Administrative Agent’s record of such statement, except in the case of gross
negligence or willful misconduct by the Administrative Agent. The Administrative
Agent may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts. The Administrative Agent may deem and
treat the payee of any Note as the holder thereof for all purposes hereof unless
and until a written notice of the

- 89 -



--------------------------------------------------------------------------------



 



assignment or transfer thereof permitted hereunder shall have been filed with
the Administrative Agent.
     Section 11.05 Subagents. The Administrative Agent may perform any and all
its duties and exercise its rights and powers by or through any one or more
sub-agents appointed by the Administrative Agent. The Administrative Agent and
any such sub-agent may perform any and all its duties and exercise its rights
and powers through their respective Related Parties. The exculpatory provisions
of the preceding Sections of this ARTICLE XI shall apply to any such sub-agent
and to the Related Parties of the Administrative Agent and any such sub-agent,
and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.
     Section 11.06 Resignation or Removal of Administrative Agent. Subject to
the appointment and acceptance of a successor Administrative Agent as provided
in this Section 11.06, (a) the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Banks and the Borrower, (b) the
Administrative Agent may be removed at any time with or without cause by the
Majority Lenders and (c) the Borrower may remove the Administrative Agent upon
the Administrative Agent becoming subject to any of the events described in
clause (e) of the definition of “Defaulting Lender.” Upon any such resignation
or removal, the Majority Lenders shall have the right, in consultation with the
Borrower, to appoint a successor. If no successor shall have been so appointed
by the Majority Lenders and shall have accepted such appointment within 30 days
after the retiring Agent gives notice of its resignation or removal of the
retiring Agent, then the retiring Agent may, on behalf of the Lenders and the
Issuing Banks, appoint a successor Agent. Upon the acceptance of its appointment
as Agent hereunder by a successor, such successor shall succeed to and become
vested with all the rights, powers, privileges and duties of the retiring Agent,
and the retiring Agent shall be discharged from its duties and obligations
hereunder. The fees payable by the Borrower to a successor Agent shall be the
same as those payable to its predecessor unless otherwise agreed between the
Borrower and such successor. After the Agent’s resignation hereunder, the
provisions of this ARTICLE XI and Section 12.03 shall continue in effect for the
benefit of such retiring Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while it was acting as Agent.
     Section 11.07 Agents as Lenders. Each bank serving as an Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not an Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not an Agent hereunder.
     Section 11.08 No Reliance. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent, any other
Agent or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement and each other Loan Document to which it is a party. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent, any other Agent or any other Lender and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document, any related agreement or any
document furnished hereunder or thereunder. The Agents shall not be

- 90 -



--------------------------------------------------------------------------------



 



required to keep themselves informed as to the performance or observance by the
Borrower or any of its Subsidiaries of this Agreement, the Loan Documents or any
other document referred to or provided for herein or to inspect the Properties
or books of the Borrower or its Subsidiaries. Except for notices, reports and
other documents and information expressly required to be furnished to the
Lenders by the Administrative Agent hereunder, neither any Agent nor the Joint
Lead Arrangers shall have any duty or responsibility to provide any Lender with
any credit or other information concerning the affairs, financial condition or
business of the Borrower (or any of their Affiliates) which may come into the
possession of such Agent or any of its Affiliates. In this regard, each Lender
acknowledges that Vinson & Elkins L.L.P. is acting in this transaction as
special counsel to the Administrative Agent only, except to the extent otherwise
expressly stated in any legal opinion or any Loan Document. Each other party
hereto will consult with its own legal counsel to the extent that it deems
necessary in connection with the Loan Documents and the matters contemplated
therein.
     Section 11.09 Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to the Borrower or any of its Subsidiaries, the
Administrative Agent (irrespective of whether the principal of any Loan shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:
          (a) to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Section 12.03) allowed in such judicial proceeding;
and
          (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 12.03.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.
     Section 11.10 Authority of Administrative Agent to Release Collateral and
Liens. Each Lender and each Issuing Bank hereby authorizes the Administrative
Agent to release any

- 91 -



--------------------------------------------------------------------------------



 



collateral that is permitted to be sold or otherwise disposed of or released
pursuant to the terms of the Loan Documents. Each Lender and each Issuing Bank
hereby authorizes the Administrative Agent to execute and deliver to the
Borrower, at the Borrower’s sole cost and expense, any and all releases of
Liens, termination statements, assignments or other documents reasonably
requested by the Borrower in connection with (a) any sale or other disposition
of Property to the extent such sale or other disposition is permitted by the
terms of Section 9.11 or is otherwise not prohibited by the terms of the Loan
Documents and (b) the release of the Lien granted under the Collateral Agreement
on Equity Interests owned by any Obligor or a Restricted Subsidiary in a Joint
Venture if and to the extent such Equity Interests are otherwise pledged to
another Person as permitted by Section 9.02(g). Each Lender and each Issuing
Bank hereby further authorizes the Administrative Agent to execute and deliver
to the Borrower, at the Borrower’s sole cost and expense, any and all releases
of Liens, termination statements, assignments or other documents reasonably
requested by the Borrower upon the expiration or termination of the Commitments
and the payment in full of all Loans hereunder, all interest thereon and all
other amounts payable by the Borrower hereunder (other than indemnities and
other contingent obligations not then due and payable and as to which no claim
has been made at the time of determination) and the expiration or termination of
all Letters of Credit (unless cash collateralized in accordance with
Section 2.07(a)).
     Section 11.11 The Joint Lead Arrangers and the Co-Syndication Agents. The
Joint Lead Arrangers and the Co-Syndication Agents shall have no duties,
responsibilities or liabilities under this Agreement and the other Loan
Documents other than their duties, responsibilities and liabilities in their
capacity as Lenders hereunder.
ARTICLE XII
Miscellaneous
     Section 12.01 Notices.
          (a) Except in the case of notices and other communications expressly
permitted to be given by telephone or by electronic communication (and subject
to paragraph (b) below), all notices and other communications provided for
herein and in the other Loan Documents shall be in writing and shall be
delivered by fax, courier, U.S. Mail or hand delivery to the intended recipient
at the “Address for Notices” specified below its name on the signature pages
hereof or in the other Loan Documents, except that for notices and other
communications to the Administrative Agent other than payment of money, the
Borrower need only send such notices and communications to the Administrative
Agent care of the Houston address of Wells Fargo; or, as to any party, at such
other address as shall be designated by such party in a notice to each other
party. Except as otherwise provided in this Agreement or in the other Loan
Documents, all such communications shall be deemed to have been duly given when
transmitted, if transmitted before 1:00 p.m. local time on a Business Day
(otherwise on the next succeeding Business Day) by overnight courier, telex or
facsimile and evidence or confirmation of receipt is obtained, or personally
delivered or, in the case of a mailed notice, three (3) Business Days after the
date deposited in the mails, postage prepaid, in each case given or addressed as
aforesaid.
          (b) Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent. The Administrative Agent or any Obligor
may, in its discretion, agree to

- 92 -



--------------------------------------------------------------------------------



 



accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.
     Section 12.02 Waivers; Amendments.
          (a) No failure on the part of the Administrative Agent, any other
Agent, any Issuing Bank or any Lender to exercise and no delay in exercising,
and no course of dealing with respect to, any right, power or privilege, or any
abandonment or discontinuance of steps to enforce such right, power or
privilege, under any of the Loan Documents shall operate as a waiver thereof,
nor shall any single or partial exercise of any right, power or privilege under
any of the Loan Documents preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies of the
Administrative Agent, any other Agent, any Issuing Bank and the Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or any other Loan Document or consent to any
departure by the Borrower therefrom shall in any event be effective unless the
same shall be permitted by Section 12.02(b), and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any other Agent, any
Lender or any Issuing Bank may have had notice or knowledge of such Default at
the time.
          (b) Neither this Agreement nor any provision hereof nor any provision
of any Security Instrument may be amended, modified or waived except pursuant to
an agreement or agreements in writing entered into by the Borrowers and the
Majority Lenders or by the Borrower and the Administrative Agent with the
consent of the Majority Lenders; provided that (i) no amendment, modification or
waiver that (A) forgives or reduces the principal amount of any Obligations or
Letter of Credit reimbursement obligation outstanding under this Agreement shall
be effective without the consent of each Lender adversely affected thereby,
(B) releases all or substantially all of the Collateral (excluding Transfers of
Properties permitted hereunder) or the Guarantors shall be effective without the
consent of each Lender (other than any Defaulting Lender) or (C) changes
Section 4.01(b) or (c) or Section 10.02(c) in a manner that would alter the
manner in which payments are shared or any other provision in this Agreement in
a manner that would alter the pro rata sharing of payments among Lenders,
changes Section 12.02, permits an Interest Period with a duration in excess of
six months or modifies the definition of “Majority Lenders” or any other
provision hereof specifying the number or percentage of Lenders required to
waive, amend, or modify any rights hereunder or under or under any other Loan
Document shall be effective without consent of all Lenders; (ii) no amendment,
modification or waiver which extends any scheduled payment date or the Maturity
Date, reduces the interest rate applicable to the Revolving Loans or the fees
payable to the Lenders or extends the time for payment of such interest or fees
shall be effective without the consent of each Lender adversely affected thereby
(in lieu of the consent of the Majority Lenders); (iii) no amendment,
modification or waiver which increases the Commitment of any Lender shall be
effective without the consent of such Lender; (iv) no amendment, modification or
waiver which changes the terms of clause (b) of the definition of “Obligations”,
the definition of “Secured Hedging Provider”, the definition of “Secured
Parties”, or any of the provisions of this Section

- 93 -



--------------------------------------------------------------------------------



 



12.02(b) without the consent of each Lender that is, or is an Affiliate of, any
such adversely affected Secured Hedging Provider and (v) no amendment,
modification or waiver which modifies the rights, duties or obligations of the
Administrative Agent, any Issuing Bank or the Swingline Lender hereunder or
under any other Loan Document shall be effective without the consent of the
Administrative Agent, such Issuing Bank or the Swingline Lender, as the case may
be.
     Section 12.03 Expenses, Indemnity; Damage Waiver.
          (a) The Borrower agrees:
               (i) whether or not the Transactions hereby contemplated are
consummated, to pay all reasonable and documented expenses of the Administrative
Agent in the administration (both before and after the execution hereof and
including advice of counsel as to the rights and duties of the Administrative
Agent and the Lenders with respect thereto) of, and in connection with the
negotiation, syndication, investigation, preparation, execution and delivery of,
recording or filing of, preservation of rights under, enforcement of, and
refinancing, renegotiation or restructuring of, the Loan Documents and any
amendment, waiver or consent, whether or not effective, relating thereto
(including, without limitation, travel, photocopy, mailing, courier, telephone
and other similar expenses of the Administrative Agent, ongoing Collateral
monitoring and protection, Collateral releases and workout matters, the cost of
environmental audits, surveys and appraisals, the reasonable and documented fees
and disbursements of counsel and other outside consultants for the
Administrative Agent and, in the case of enforcement, the reasonable fees and
disbursements of counsel for the Administrative Agent and any of the Lenders
(including the Swingline Lender)); and to promptly reimburse the Administrative
Agent for all amounts expended, advanced or incurred by the Administrative Agent
to satisfy any obligation of the Borrower under this Agreement or any Security
Instrument, including without limitation, all costs and expenses of foreclosure;
                (ii) To indemnify the Administrative Agent, each Issuing Bank
and each Lender and each Related Party of any of the foregoing Persons
(collectively, the “Indemnified Parties”) against and hold each of them harmless
from any and all losses, claims, liabilities, damages and reasonable costs and
expenses which may be incurred by or asserted against any Indemnified Party
(whether or not such Indemnified Party is designated a party thereto and whether
brought by a third party or an Obligor or a Related Party thereof) as a result
of, arising out of or in any way related to (a) any actual or proposed use by
the Borrower of the proceeds of any of the Loans or Letters of Credit, (b) the
execution, delivery and performance of the Loan Documents, (c) the operations of
the business of the Borrower and its Subsidiaries, (d) the failure of the
Borrower or any Subsidiary to comply with the terms of this Agreement or any
other Loan Document, or with any Governmental Requirement, (e) any inaccuracy of
any representation or any breach of any warranty of the Borrower or any other
Obligor set forth in any of the Loan Documents, (f) the issuance, execution and
delivery or transfer of any Letter of Credit, (g) any refusal by any Issuing
Bank to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit, (h) the payment of a

- 94 -



--------------------------------------------------------------------------------



 



drawing under any Letter of Credit notwithstanding the non-compliance,
non-delivery or other improper presentation of the manually executed draft(s)
and certification(s), (i) any assertion that the Lenders were not entitled to
receive the proceeds of collateral received pursuant to the Security Instruments
and other Loan Documents or (j) any other aspect of the Loan Documents,
including, without limitation, the reasonable fees and disbursements of counsel
and all other expenses incurred in connection with investigating, defending or
preparing to defend any action, suit, proceeding (including any investigations,
litigation or inquiries) or claim relating to any of the foregoing, and
including any such losses, claims, liabilities, damages and reasonable costs and
expenses arising by reason of the ordinary negligence of any Indemnified Party;
provided that the foregoing indemnity shall not, as to any Indemnified Party, be
available to the extent that such losses, claims, liabilities, damages and
reasonable costs and expenses (x) arise solely by reason of claims between the
Lenders not involving (1) a negligent or wrongful act or omission or a breach of
the Loan Documents by the Borrower or any of its Related Parties or (2) a claim
against the Administrative Agent, Swingline Lender or any Issuing Bank in such
capacity or (y) by reason of the gross negligence, willful misconduct or bad
faith on the part of such Indemnified Party or the material breach of such
Indemnified Party’s obligations under the Loan Documents, in each case, as
determined in a final nonappealable decision of a court of competent
jurisdiction; and
               (iii) To indemnify and hold harmless from time to time the
Indemnified Parties from and against any and all losses, claims, liabilities,
damages and reasonable costs and expenses to which any such Person may become
subject (a) under any Environmental Law applicable to the Borrower or any
Subsidiary or any of their properties, including without limitation, the
treatment or disposal of hazardous substances on any of their properties, (b) as
a result of the breach or non-compliance by the Borrower or any Subsidiary with
any Environmental Law applicable to the Borrower or any Subsidiary, (C) due to
past ownership by the Borrower or any Subsidiary of any of their properties or
past activity on any of their properties which, though lawful and fully
permissible at the time, could result in present liability, (d) the presence,
use, release, storage, treatment or disposal of Hazardous Substances on or at
any of the Properties owned or operated by the Borrower or any Subsidiary, or
(E) any other environmental, health or safety condition in connection with the
Loan Documents; provided, however, no indemnity shall be afforded under this
Section 12.03(a)(iii) in respect of any property for any occurrence arising from
the acts or omissions of any Indemnified Party after the date on which the
Borrower or any Subsidiary is divested of ownership of such property (whether by
foreclosure or deed in lieu of foreclosure, as mortgagee-in-possession or
otherwise) or, to the extent such losses, claims, liabilities, damages and
reasonable costs and expenses arise by reason of the gross negligence, willful
misconduct or bad faith on the part of such Indemnified Party or the material
breach of such Indemnified Party’s obligations under the Loan Documents, in each
case, as determined in a final nonappealable decision of a court of competent
jurisdiction.

- 95 -



--------------------------------------------------------------------------------



 



          (b) To the extent that the Borrower fails to pay any amount required
to be paid by it to any Agent, the Joint Lead Arrangers, any Issuing Bank or the
Swingline Lender under Section 12.03(a), but without affecting such payment
obligations of the Borrower, each Lender severally agrees to pay to such Agent
or the Joint Lead Arrangers and each Lender severally agrees to pay such Issuing
Bank or the Swingline Lender, as the case may be, such Lender’s pro rata portion
or such Lender’s Applicable Percentage, as the case may be, (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount; provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against such Agent, the Joint Lead Arrangers,
such Issuing Bank or the Swingline Lender in its capacity as such.
          (c) No Indemnified Party may settle any claim to be indemnified
without the consent of the indemnitor, such consent not to be unreasonably
withheld; provided, that the indemnitor may not reasonably withhold consent to
any settlement that an Indemnified Party proposes, if the indemnitor does not
have the financial ability to pay all its obligations outstanding and asserted
against the indemnitor at that time, including the maximum potential claims
against the Indemnified Party to be indemnified pursuant to this Section 12.03.
          (d) In the case of any indemnification hereunder, the Administrative
Agent or Lender, as appropriate shall give notice to the Borrower of any such
claim or demand being made against the Indemnified Party and the Borrower shall
have the non-exclusive right to join in the defense against any such claim or
demand provided that if the Borrower provides a defense, the Indemnified Party
shall bear its own cost of defense unless there is a conflict between the
Borrower and such Indemnified Party.
          (e) Subject to the limitations described herein, the foregoing
Indemnities shall extend to the Indemnified Parties notwithstanding the sole or
concurrent negligence of every kind or character whatsoever, whether active or
passive, whether an affirmative act or an omission, including without
limitation, all types of negligent conduct identified in the Restatement
(Second) of Torts of one or more of the Indemnified Parties or by reason of
strict liability imposed without fault on any one or more of the Indemnified
Parties. To the extent that an Indemnified Party is found by a final
nonappealable judgment of a court of competent jurisdiction to have committed an
act of gross negligence, willful misconduct or bad faith or to have materially
breached such Indemnified Party’s obligations under the Loan Documents, the
contractual obligation of indemnification set forth in this Section 12.03 shall
continue but shall only extend to the portion of the claim that is deemed to
have occurred by reason of events other than the gross negligence, willful
misconduct or bad faith of the Indemnified Party or the material breach of such
Indemnified Party’s obligations under the Loan Documents.
          (f) The Borrower’s obligations under this Section 12.03 shall survive
any termination of this Agreement and the payment of the Notes and shall
continue thereafter in full force and effect.
          (g) The Borrower shall pay any amounts due under this Section 12.03
within thirty (30) days of the receipt by the Borrower of notice of the amount
due.

- 96 -



--------------------------------------------------------------------------------



 



     Section 12.04 Successors and Assigns.
          (a) This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and permitted assigns.
          (b) The Borrower may not assign its rights or obligations hereunder or
under the Notes or any Letters of Credit without the prior consent of all of the
Lenders and the Administrative Agent (other than an assignment by the Borrower
of any of its obligations hereunder in respect of Loans made to it as
consideration for Property Transferred pursuant to Section 9.11(c), so long as
such obligations are repaid immediately after giving effect to such assignment).
          (c) Any Lender may assign to one or more assignees, all or a portion
of its rights and obligations under this Agreement pursuant to an Assignment and
Assumption substantially in the form of Exhibit E upon the written consent
(which consent shall not be unreasonably withheld or delayed) of (A) the
Administrative Agent and the Issuing Bank, provided that no such consent shall
be required for an assignment to an assignee that is an Affiliate of such Lender
or a Lender immediately prior to giving effect to such assignment and (B) the
Borrower, provided that the Borrower shall be deemed to have consented to any
such assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof, and provided further that no such consent shall be required for an
assignment to an assignee that is an Affiliate of such Lender or a Lender
immediately prior to giving effect to such assignment, or if an Event of Default
has occurred and is continuing, any other assignee; provided, however, that
(i) any such assignment shall be in the amount of at least $5,000,000 (or the
remaining portion of the assigning Lender’s rights and obligations under this
Agreement) or such lesser amount to which the Borrower has consented; (ii) the
assignee or assignor shall pay to the Administrative Agent a processing and
recordation fee of $3,500 for each assignment that is not to an Affiliate of
such assignor; (iii) any assignee shall not be a competitor of the Borrower or
any of its Subsidiaries in any of the lines of business permitted under
Section 9.05; (iv) no such assignment shall be to the Borrower or its respective
Subsidiaries or Affiliates; and (v) notwithstanding anything to the contrary
contained in this Agreement, if such assignment is made at a time when an Event
of Default has occurred and is continuing, the Borrower shall have the right to
withhold all Taxes required by law to be withheld from payments made hereunder,
and shall pay such Taxes to the relevant taxing authority or other Governmental
Authority in accordance with applicable law. Any such assignment will become
effective upon the execution and delivery to the Administrative Agent of the
applicable Assignment and Assumption and the consents required above. Promptly
after receipt of an executed Assignment and Assumption, the Administrative Agent
shall send to the Borrower a copy of such executed Assignment and Assumption.
Upon receipt of such executed Assignment and Assumption, if requested by the
applicable assignor and/or assignee, the Borrower, will, at its own expense,
execute and deliver new Notes to each assignor and/or assignee, as appropriate,
in accordance with their respective interests as they appear after giving effect
to such Assignment and Assumption. Upon the effectiveness of any assignment
pursuant to this Section 12.04(c), the assignee will become a “Lender,” if not
already a “Lender,” for all purposes of this Agreement and the Security
Instruments. The assignor shall be relieved of its obligations hereunder to the
extent of such assignment (and if the assigning Lender no longer holds any
rights or obligations under this Agreement, such assigning Lender shall cease to
be a

- 97 -



--------------------------------------------------------------------------------



 



“Lender” hereunder except that its rights under Sections 5.01, 5.02, 5.03 and
12.03 shall not be affected). The Administrative Agent, acting solely for this
purpose as an agent of the Borrower, shall maintain at one of its offices a copy
of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the principal amount
of the Loans and LC Exposure owing to each Lender pursuant to the terms hereof
from time to time (the “Register”). Upon its receipt of an Assignment and
Assumption in compliance with the requirements of this Section together with any
other documents or certificates required to be delivered hereunder or reasonably
requested by the Administrative Agent, and including any fees payable with
respect to such assignment, the Administrative Agent shall accept such
Assignment and Assumption and record it in the Register. The entries in the
Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent, the Issuing Bank and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register.
          (d) Each Lender may transfer, grant or assign participations in all or
any part of such Lender’s interests hereunder pursuant to this Section 12.04(d)
to any Person that satisfies the requirements of Section 12.04(c)(iii), provided
that: (A) such Lender shall remain a “Lender” for all purposes of this Agreement
and the transferee of such participation shall not constitute a “Lender”
hereunder; (B) such Lender’s obligations under this Agreement shall remain
unchanged, (C) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, (D) the Borrower, the
Administrative Agent, the Issuing Banks and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement and (E) no participant under any
such participation shall have rights to approve any amendment to or waiver of
any of the Loan Documents; provided that such participation agreement may
provide that such Lender will not, without the consent of such participant,
agree to any amendment, modification or waiver described in clauses (i), (ii) or
(iii) of the proviso to Section 12.02(b) that affects such participant, and all
amounts payable by the Borrower hereunder shall be determined as if such Lender
had not sold such participation. In addition, each agreement creating any
participation must include an agreement by the participant to be bound by the
provisions of Section 12.11. Subject to Section 12.04(e), each participant shall
be entitled to receive additional amounts under Sections 5.01, 5.02 and 5.03 on
the same basis as if it were a Lender that had acquired its interest by
assignment pursuant to Section 12.04(c) and be indemnified under Section 12.03
as if it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as an agent of the Borrower, maintain a register on
which it enters the name and address of each participant and the principal
amounts (and stated interest) of each participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register to any Person except to the extent that such
disclosure is necessary to establish that such Loans or other obligations under
the Loan Documents are in registered form for United States federal income tax
purposes. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

- 98 -



--------------------------------------------------------------------------------



 



          (e) No participant under any participation agreement shall be entitled
to receive any greater payment under Section 5.01 or Section 5.03 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
participant shall not be entitled to the benefits of Section 5.03 unless the
Borrower is notified of the participation sold to such participant and such
participant agrees, for the benefit of the Borrower, to comply with
Sections 5.03(c), (d), (f) and (g) and be subject to Section 5.04 as though it
were a Lender.
          (f) The Lenders may furnish any information concerning the Borrower in
the possession of the Lenders from time to time to assignees and participants
(including prospective assignees and participants); provided that, such Persons
agree to be bound by the provisions of Section 12.11.
          (g) Notwithstanding anything in this Section 12.04 to the contrary,
any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including, without limitation, any pledge or assignment to secure obligations to
a Federal Reserve Bank; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
          (h) Notwithstanding any other provisions of this Section 12.04, no
transfer or assignment of the interests or obligations of any Lender or any
grant of participations therein shall be permitted if such transfer, assignment
or grant would require the Borrower to file a registration statement with the
SEC or to qualify the Loans under the “Blue Sky” laws of any state.
     Section 12.05 Survival; Revival; Reinstatement.
          (a) All covenants, agreements, representations and warranties made by
the Borrower herein and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, any other Agent, any Issuing Bank or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement is outstanding and
unpaid or any Letter of Credit is outstanding (except to the extent described in
Section 2.07(a)) and so long as the Aggregate Commitments have not expired or
terminated. The provisions of Sections 5.01, 5.02 and 5.03, ARTICLE XI and
Section 12.03 shall survive and remain in full force and effect regardless of
the consummation of the Transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the Aggregate
Commitments or the termination of this Agreement, any other Loan Document or any
provision hereof or thereof.

- 99 -



--------------------------------------------------------------------------------



 



          (b) To the extent that any payments on the Obligations or proceeds of
any Collateral are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, debtor in
possession, receiver or other Person under any bankruptcy law, common law or
equitable cause, then to such extent, the Obligations so satisfied shall be
revived and continue as if such payment or proceeds had not been received and
the Administrative Agent’s and the Lenders’ Liens, security interests, rights,
powers and remedies under this Agreement and each Loan Document shall continue
in full force and effect. In such event, each Loan Document shall be
automatically reinstated and the Borrower shall take such action as may be
reasonably requested by the Administrative Agent and the Lenders to effect such
reinstatement.
     Section 12.06 Counterparts; Integration; Effectiveness.
          (a) This Agreement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute one and the same
instrument.
          (b) This Agreement, the other Loan Documents and any separate letter
agreements with respect to fees payable to the Administrative Agent constitute
the entire contract among the parties relating to the subject matter hereof and
thereof and supersede any and all previous agreements and understandings, oral
or written, relating to the subject matter hereof and thereof. THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES
HERETO AND THERETO AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
          (c) Except as provided in Section 6.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by facsimile or other electronic
transmission shall be effective as delivery of a manually executed counterpart
of this Agreement.
     Section 12.07 Severability. Any provision of this Agreement or any other
Loan Document held to be invalid, illegal or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof or thereof; and the invalidity
of a particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.
     Section 12.08 Right of Setoff. The Borrower agrees that, in addition to
(and without limitation of) any right of set-off, bankers’ lien or counterclaim
a Lender may otherwise have, each Lender shall have the right and be entitled
(after consultation with the Administrative Agent), at its option, to offset
balances held by it or by any of its Affiliates for account of the Borrower at
any of its offices, in dollars or in any other currency, against any principal
of or interest on any of such Lender’s Loans, or any other amount payable to
such Lender hereunder,

- 100 -



--------------------------------------------------------------------------------



 



which is not paid when due (including applicable grace periods) (regardless of
whether such balances are then due to the Borrower), in which case it shall
promptly notify the Borrower and the Administrative Agent thereof, provided that
such Lender’s failure to give such notice shall not affect the validity thereof.
Notwithstanding anything to the contrary contained in this Agreement, the
Lenders hereby agree that they shall not set off any funds in any lock boxes
whatsoever in connection with this Agreement, except for such lock boxes which
may be established in connection with this Agreement.
     Section 12.09 Governing Law; Jurisdiction; Consent to Service of Process.
          (a) This Agreement and the Notes shall be governed by, and construed
in accordance with, the laws of the State of Texas except to the extent that
United States federal law permits any Lender to charge interest at the rate
allowed by the laws of the state where such Lender is located. Ch. 346 of the
Texas Finance Code (which regulates certain revolving credit loan accounts and
revolving tri-party accounts) shall not apply to this Agreement or the Notes.
          (b) Any legal action or proceeding with respect to the Loan Documents
shall be brought in the courts of the State of Texas sitting in Harris County or
of the United States of America for the Southern District of Texas, and, by
execution and delivery of this Agreement, each party hereto hereby accepts for
itself and (to the extent permitted by law) in respect of its Property,
generally and unconditionally, the jurisdiction of the aforesaid courts. Each
party hereto hereby irrevocably waives any objection, including, without
limitation, any objection to the laying of venue or based on the grounds of
forum non conveniens, which it may now or hereafter have to the bringing of any
such action or proceeding in such respective jurisdictions. This submission to
jurisdiction is non-exclusive and does not preclude any party hereto from
obtaining jurisdiction any other party hereto in any court otherwise having
jurisdiction.
          (c) Each party hereto irrevocably consents to the service of process
of any of the aforementioned courts in any such action or proceeding by the
mailing of copies thereof by registered or certified mail, postage prepaid, to
such party at its address located on the signature page hereto or as updated
from time to time, such service to become effective thirty (30) days after such
mailing.
          (d) Nothing herein shall affect the right of any party hereto or any
holder of a Note to serve process in any other manner permitted by law or to
commence legal proceedings or otherwise proceed against any other party hereto
in any other jurisdiction.
          (e) Each party hereto hereby (i) irrevocably and unconditionally
waives, to the fullest extent permitted by law, trial by jury in any legal
action or proceeding relating to this Agreement or any other Loan Document and
for any counterclaim therein; (ii) irrevocably waives, to the maximum extent not
prohibited by law, any right it may have to claim or recover in any such
litigation any special, exemplary, punitive or consequential damages, or damages
other than, or in addition to, actual damages; (iii) certifies that no party
hereto

- 101 -



--------------------------------------------------------------------------------



 



nor any representative of the Administrative Agent or counsel for any party
hereto has represented, expressly or otherwise, or implied that such party would
not, in the event of litigation, seek to enforce the foregoing waivers, and
(iv) acknowledges that it has been induced to enter into this Agreement, the
other Loan Documents and the transactions contemplated hereby and thereby by,
among other things, the mutual waivers and certifications contained in this
Section 12.09.
     Section 12.10 Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
     Section 12.11 Confidentiality. For the purposes of this Section 12.11,
“Confidential Information” means information about the Borrower or any of its
Subsidiaries furnished by the Borrower or its Affiliates (collectively, the
“Disclosing Parties”) to the Administrative Agent or any of the Lenders,
including, but not limited to, any actual or pending agreement, business plans,
budgets, projections, ecological data and accounting records, financial
statements, or other financial data of any kind, any title documents, reports or
other information relating to matters of title, any projects or plans, whether
actual or prospective, and any other documents or items embodying any such
Confidential Information; provided that such term does not include information
that (a) was publicly known or otherwise known prior to the time of such
disclosure, (b) subsequently becomes publicly known through no act or omission
by the Administrative Agent or the Lenders or any Person acting on behalf
thereof, (c) otherwise becomes known to the Administrative Agent or Lenders
other than through disclosure by the Disclosing Parties or a party known to be
subject to a confidentiality agreement or (d) constitutes financial statements
delivered to the Administrative Agent and the Lenders under Section 8.01(a) that
are otherwise publicly available. The Administrative Agent and the Lenders will
maintain the confidentiality of such Confidential Information delivered to such
Person, provided that each such Person (a “Restricted Person”) may deliver or
disclose Confidential Information to (i) such Restricted Person’s directors,
officers, employees, accountants, attorneys, other professional advisors,
trustees and Affiliates, who agree to hold confidential the Confidential
Information substantially in accordance with the terms of this Section 12.11,
(ii) any other party to any Loan Document, (iii) any pledgee referred to in
Section 12.04, any potential assignee or any assignee to which such Restricted
Person sells or offers to sell its Note or any part thereof or any participation
or potential participation therein (if such Person has agreed in writing prior
to its receipt of such Confidential Information to be bound by the provisions of
this Section 12.11), (iv) any Governmental Authority having jurisdiction or any
self-regulatory body claiming to have authority over such Restricted Person, or
(v) any other Person to which such delivery or disclosure may be necessary or
appropriate (A) to effect compliance with any Governmental Requirement
applicable to such Restricted Person, (B) in response to any subpoena or other
legal process; provided that such Restricted Person (I) promptly notifies such
Disclosing Party prior to any such disclosure to the extent practicable and
permitted by law, (II) reasonably cooperates with such Disclosing Party in any
attempts such Disclosing Party makes to obtain a protective order or other
appropriate assurance that confidential treatment will be afforded to the
Confidential Information, and (III) if no such protective order is obtained and
disclosure is required, furnish only that portion of the Confidential
Information that, in the opinion of such Restricted Person’s counsel, such
Restricted Person is legally compelled to disclose, or (C) if an

- 102 -



--------------------------------------------------------------------------------



 



Event of Default has occurred and is continuing, to the extent such Restricted
Person may reasonably determine such delivery and disclosure to be necessary or
appropriate in the enforcement or for the protection of its rights and remedies
under the Notes and this Agreement.
     Section 12.12 Interest Rate Limitation. It is the intention of the parties
hereto that each Lender shall conform strictly to usury laws applicable to it.
Accordingly, if the Transactions contemplated hereby would be usurious as to any
Lender under laws applicable to it (including the laws of the United States of
America and the State of Texas or any other jurisdiction whose laws may be
mandatorily applicable to such Lender notwithstanding the other provisions of
this Agreement), then, in that event, notwithstanding anything to the contrary
in any of the Loan Documents or any agreement entered into in connection with or
as security for the Loans, it is agreed as follows: (i) the aggregate of all
consideration which constitutes interest under law applicable to any Lender that
is contracted for, taken, reserved, charged or received by such Lender under any
of the Loan Documents or agreements or otherwise in connection with the Loans
shall under no circumstances exceed the maximum amount allowed by such
applicable law, and any excess shall be canceled automatically and if
theretofore paid shall be credited by such Lender on the principal amount of the
Obligations (or, to the extent that the principal amount of the Obligations
shall have been or would thereby be paid in full, refunded by such Lender to the
Borrower); and (ii) in the event that the maturity of the Loans is accelerated
by reason of an election of the holder thereof resulting from any Event of
Default under this Agreement or otherwise, or in the event of any required or
permitted prepayment, then such consideration that constitutes interest under
law applicable to any Lender may never include more than the maximum amount
allowed by such applicable law, and excess interest, if any, provided for in
this Agreement or otherwise shall be canceled automatically by such Lender as of
the date of such acceleration or prepayment and, if theretofore paid, shall be
credited by such Lender on the principal amount of the Obligations (or, to the
extent that the principal amount of the Obligations shall have been or would
thereby be paid in full, refunded by such Lender to the Borrower). All sums paid
or agreed to be paid to any Lender for the use, forbearance or detention of sums
due hereunder shall, to the extent permitted by law applicable to such Lender,
be amortized, prorated, allocated and spread throughout the stated term of the
Loans until payment in full so that the rate or amount of interest on account of
any Loans hereunder does not exceed the maximum amount allowed by such
applicable law. If at any time and from time to time (i) the amount of interest
payable to any Lender on any date shall be computed at the Highest Lawful Rate
applicable to such Lender pursuant to this Section 12.12 and (ii) in respect of
any subsequent interest computation period the amount of interest otherwise
payable to such Lender would be less than the amount of interest payable to such
Lender computed at the Highest Lawful Rate applicable to such Lender, then the
amount of interest payable to such Lender in respect of such subsequent interest
computation period shall continue to be computed at the Highest Lawful Rate
applicable to such Lender until the total amount of interest payable to such
Lender shall equal the total amount of interest which would have been payable to
such Lender if the total amount of interest had been computed without giving
effect to this Section 12.12. To the extent that Chapter 303 of the Texas
Finance Code is relevant for the purpose of determining the Highest Lawful Rate
applicable to a Lender, such Lender elects to determine the applicable rate
ceiling under such Chapter by the weekly ceiling from time to time in effect.
Chapter 346 of the Texas Finance Code does not apply to the Borrower’s
obligations hereunder. The Loans are not primarily for personal, family or
household use.

- 103 -



--------------------------------------------------------------------------------



 



     Section 12.13 Exculpation Provisions. Each Of The Parties Hereto
Specifically Agrees That It Has A Duty To Read This Agreement And The Other Loan
Documents And Agrees That It Is Charged With Notice And Knowledge Of The Terms
Of This Agreement And The Other Loan Documents; That It Has In Fact Read This
Agreement And Is Fully Informed And Has Full Notice And Knowledge Of The Terms,
Conditions And Effects Of This Agreement; That It Has Been Represented By
Independent Legal Counsel Of Its Choice Throughout The Negotiations Preceding
Its Execution Of This Agreement And The Other Loan Documents; And Has Received
The Advice Of Its Attorney In Entering Into This Agreement And The Other Loan
Documents; And That It Recognizes That Certain Of The Terms Of This Agreement
And The Other Loan Documents Result In One Party Assuming The Liability Inherent
In Some Aspects Of The Transaction And Relieving The Other Party Of Its
Responsibility For Such Liability. Each Party Hereto Agrees And Covenants That
It Will Not Contest The Validity Or Enforceability Of Any Exculpatory Provision
Of This Agreement And The Other Loan Documents On The Basis That The Party Had
No Notice Or Knowledge Of Such Provision Or That The Provision Is Not
“Conspicuous.”
     Section 12.14 Collateral Matters; Hedging Agreements; Treasury Management
Agreements. Except as provided in Section 12.02(b)(iv), no Lender or any
Affiliate of a Lender shall have any voting rights under any Loan Document as a
result of the existence of obligations owed to it under any Hedging Agreement or
Treasury Management Agreement. The benefit of the Security Instruments and of
the provisions of this Agreement relating to any Collateral securing the
Obligations shall also extend to and be available to Secured Hedging Providers
and the Secured Treasury Management Counterparties on a pro rata basis (subject
to the priorities set out in Section 10.02(c)) in respect of any obligations of
the Borrower or any Restricted Subsidiary which arises under any Hedging
Agreement or Treasury Management Agreement. Each Lender, on behalf of itself and
its Affiliates who are Secured Hedging Providers, and each Secured Hedging
Provider, by accepting the benefits of the Collateral, hereby agrees that the
Obligors may grant security interests, covering all rights of the Obligors in
Hedging Agreements with any Lender or Secured Hedging Provider, to the
Administrative Agent under the Security Instruments to secure the Obligations,
notwithstanding any restriction on such security interests under any Hedging
Agreement.
     Section 12.15 No Third Party Beneficiaries. This Agreement, the other Loan
Documents, and the agreement of the Lenders to make Loans and the Issuing Banks
to issue, amend, renew or extend Letters of Credit hereunder are solely for the
benefit of the Borrower, and no other Person (including, without limitation, any
Subsidiary of the Borrower, any obligor, contractor, subcontractor, supplier or
materialman) shall have any rights, claims, remedies or privileges hereunder or
under any other Loan Document against the Administrative Agent, any other Agent,
any Issuing Bank or any Lender for any reason whatsoever. There are no third
party beneficiaries.
     Section 12.16 USA PATRIOT Act Notice. Each Lender hereby notifies the
Borrower that pursuant to the requirements of the USA PATRIOT Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “USA PATRIOT Act”), it
is required to obtain, verify and record information that identifies the
Borrower and its Subsidiaries, which information includes the name and address
of the Borrower and such Subsidiaries and other information that will

- 104 -



--------------------------------------------------------------------------------



 



allow such Lender to identify the Borrower and such Subsidiaries in accordance
with the USA PATRIOT Act. The Borrower agrees to promptly provide such
information upon request.
     Section 12.17 No Fiduciary Duty. Each Lender and its respective Affiliates
(collectively, solely for purposes of this Section 12.17, the “Lenders”) may
have economic interests that conflict with those of the Obligors. Each Obligor
agrees that nothing in any Loan Document, any Hedging Agreement with any Secured
Hedging Provider or any Treasury Management Agreement will be deemed to create
an advisory, fiduciary or agency relationship between the Lenders and the
Obligors, their partners or their Affiliates. Each Obligor acknowledges and
agrees that (a) the transactions with the Lenders contemplated by the Loan
Documents, the Hedging Agreements with Secured Hedging Providers and the
Treasury Management Agreements are arm’s-length commercial transactions between
the Lenders, on the one hand, and the applicable Obligors, on the other, (b) in
connection therewith and with the process leading to such transactions each
Lender is acting solely as a principal and not the agent or fiduciary of any
Obligor, or of any Obligor’s management, partners, creditors or other
Affiliates, (c) no Lender has assumed a fiduciary responsibility in favor of any
Obligor with respect to the transactions with Lenders contemplated by the Loan
Documents, any Hedging Agreement or any Treasury Management Agreements or the
process leading thereto (irrespective of whether any Lender or any of its
Affiliates has advised or is currently advising any Obligor on other matters)
and (d) such Person has consulted its own legal and financial advisors to the
extent it deemed appropriate. Each Obligor further acknowledges and agrees that
it is responsible for making its own independent judgment with respect to such
transactions and the process leading thereto. Each Obligor agrees that it will
not claim that any Lender owes a fiduciary duty to such Person in connection
with the Loan Documents, any Hedging Agreement or any Treasury Management
Agreement or the process leading thereto.
[Signatures Begin Next Page]

- 105 -



--------------------------------------------------------------------------------



 



     The parties hereto have caused this Agreement to be duly executed as of the
day and year first above written.

              BORROWER:   EXTERRAN HOLDINGS, INC.    
 
           
 
  By:   /s/ J. Michael Anderson    
 
                Name: J. Michael Anderson
Title:   Senior Vice President and Chief Financial Officer    
 
                Address for Notices:    
 
                16666 Northchase Drive
Houston, Texas 77060    
 
                Facsimile No.: (281) 836-8039
Telephone No.: (281) 836-7000
e-mail: kelly.battle@exterran.com
Attention: Associate General Counsel    
 
                Copy to:    
 
                General Counsel
Facsimile No: (281) 836-8061
e-mail: donald.wayne@exterran.com    
 
                Copy to:    
 
                Herschel Hamner
Baker Botts L.L.P.
910 Louisiana Street
Houston, Texas 77002
Facsimile No.: (713) 229-2049
Telephone No.: (713) 229-7749    



 



--------------------------------------------------------------------------------



 



     
ADMINISTRATIVE AGENT,
  WELLS FARGO BANK, NATIONAL
ISSUING BANK, SWINGLINE
  ASSOCIATION, Individually and as
LENDER AND LENDER:
  Administrative Agent

             
 
  By:   /s/ Donald W. Herrick, Jr.    
 
                Name: Donald W. Herrick, Jr.
Title:   Director    

     
 
  Lending Office for ABR Loans and
 
  Eurodollar Loans:
 
   
 
  301 South College Street
 
  23rd Floor NC 0680
 
  Charlotte, North Carolina 28288
 
  Facsimile No.: (704) 383-0288
 
   
 
  Address for Notices:
 
  Wells Fargo Bank, National Association
 
   
 
  1000 Louisiana, 9th Floor
 
  Houston, Texas 77002
 
  Attention: Donald Herrick
 
  Facsimile No.: (713) 739-1087

 



--------------------------------------------------------------------------------



 



              CO-SYNDICATION AGENT   BNP PARIBAS,     AND LENDER:   as
Co-Syndication Agent and Lender    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

 



--------------------------------------------------------------------------------



 



              CO-SYNDICATION AGENT   CREDIT AGRICOLE CORPORATE     AND LENDER:  
AND INVESTMENT BANK,         as Co-Syndication Agent and Lender    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

 



--------------------------------------------------------------------------------



 



              CO-SYNDICATION AGENT   ROYAL BANK OF CANADA,     AND LENDER:   as
Co-Syndication Agent and Lender    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

     
 
  Lending Office for ABR Rate Loans and
Eurodollar Loans:
 
   
 
  Royal Bank of Canada — WFC Branch
 
  Three World Financial Center
 
  200 Vesey Street
 
  New York, NY 10281-8098
 
  Attention: US Specialized Service Officer
 
  Telephone: (416) 955-6599
 
  Fax: (212) 428-2372
 
   
 
  Address for Notices:
 
   
 
  Royal Bank of Canada
 
  Attention: US Specialized Service Officer
 
  New York Branch
 
  One Liberty Plaza, 3rd Floor
 
  New York, NY 10006-1404
 
  Telephone: (416) 955-6599
 
  Fax: (212) 428-2372
 
  Telex: ROYBAN 62519
 
   
 
  With copy to:
 
   
 
  Royal Bank of Canada
 
  Attention: Jason York
 
  3900 Williams Tower
 
  2800 Post Oak Blvd.
 
  Houston, TX 77056
 
  Telephone: (713) 403-5679
 
  Fax: (713) 403-5624

 



--------------------------------------------------------------------------------



 



              CO-SYNDICATION AGENT   THE ROYAL BANK OF SCOTLAND PLC,     AND
LENDER:   as Co-Syndication Agent and Lender    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                Lending Office for ABR Rate Loans and
Eurodollar Loans:    
 
                Address for Notices:    
 
                600 Travis Street, Suite 6500         Houston, Texas 77002    
 
                Facsimile No.: (713) 221-2488    

 



--------------------------------------------------------------------------------



 



              LENDER:   BANK OF AMERICA, N.A.,         as a Lender    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                Lending Office for ABR Rate Loans and
Eurodollar Loans:    
 
                Srikanth Rajyam         Phone: 415.436.3685 ext. 64345        
Facsimile No.: 972.728.4373    
 
                Address for Notices:    
 
                2001 Clayton Rd. Bldg B
Concord, CA 94520    

 



--------------------------------------------------------------------------------



 



              LENDER:   JP MORGAN CHASE BANK, N.A.,         as a Lender    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

 



--------------------------------------------------------------------------------



 



              LENDER:   CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as a Lender    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                Lending Office for ABR Rate Loans and
Eurodollar Loans:    
 
                Attention: Eric Ceglowski
Facsimile No.: 866-469-3871    
 
                Address for Notices:    
 
                Attention: Eric Ceglowski
Facsimile No.: 866-469-3871    

 



--------------------------------------------------------------------------------



 



              LENDER:   COMPASS BANK,
as a Lender    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                Lending Office for ABR Rate Loans and
Eurodollar Loans:    
 
                Compass Bank
Attention: Keri Seadler
Facsimile No.: 205-524-0385    
 
                Address for Notices:           24 Greenway Plaza Ste 1400B
Houston,
Texas 77046
Attention: Keri Seadler
Facsimile No.205-524-0385    

 



--------------------------------------------------------------------------------



 



              LENDER:   BARCLAYS BANK PLC,
as a Lender    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                Lending Office for ABR Rate Loans and
Eurodollar Loans:    
 
                Barclays Bank PLC
Attention: Malomo, Tunde
Facsimile No.: 917 522-0568    
 
                Address for Notices:    
 
                Same as above    

 



--------------------------------------------------------------------------------



 



            LENDER:   SUMITOMO MITSUI BANKING CORPORATION,       as a Lender  
 
         
 
  By:      
 
         
 
  Name:      
 
         
 
  Title:      
 
         
 
         
 
  By:      
 
         
 
  Name:      
 
         
 
  Title:      
 
         
 
              Lending Office for ABR Rate Loans and
Eurodollar Loans:  
 
              Sumitomo Mitsui Banking Corporation       277 Park Avenue      
New York, NY 10172       Attention: Arlene Hebron       Facsimile No.:
212-224-4391  
 
              Address for Notices:  
 
              Sumitomo Mitsui Banking Corporation       277 Park Avenue      
New York, NY 10172       Attention: Arlene Hebron       Facsimile No.:
212-224-4391  

 



--------------------------------------------------------------------------------



 



            LENDER:   PNC BANK, NATIONAL ASSOCIATION,       as a Lender  
 
         
 
  By:      
 
         
 
  Name:      
 
         
 
  Title:      
 
         

 



--------------------------------------------------------------------------------



 



            LENDER:   BRANCH BANKING AND TRUST COMPANY,       as a Lender  
 
         
 
  By:      
 
         
 
  Name:      
 
         
 
  Title:      
 
         
 
         
 
  By:      
 
         
 
  Name:      
 
         
 
  Title:      
 
         
 
              Lending Office for ABR Rate Loans and
Eurodollar Loans:  
 
              BB&T       200 W 2nd Street       Winston Salem, NC 27101      
Attention: Beth Cook       Facsimile No.: 336-733-2740  
 
              Address for Notices:  
 
              BB&T       200 W 2nd Street       Winston Salem, NC 27101      
Attention: Beth Cook       Facsimile No.: 336-733-2740  

 



--------------------------------------------------------------------------------



 



            LENDER:   THE BANK OF NOVA SCOTIA,       as a Lender  
 
         
 
  By:      
 
         
 
  Name:      
 
         
 
  Title:      
 
         

 



--------------------------------------------------------------------------------



 



            LENDER:   RAYMOND JAMES BANK, FSB,       as a Lender  
 
         
 
  By:      
 
         
 
  Name:      
 
         
 
  Title:      
 
         
 
              Lending Office for ABR Rate Loans and
Eurodollar Loans:  
 
              710 Carillon Parkway       St. Petersburg, FL 33716  
 
              Attention: Loan Ops/CML       Facsimile No.: 866-597-4002  
 
              Address for Notices:  
 
              710 Carillon Parkway       St. Petersburg, FL 33716  
 
              Attention: Garrett T. McKinnon       Facsimile No.: 866-205-1396  

 



--------------------------------------------------------------------------------



 



            LENDER:   CITIBANK, N.A.,       as a Lender  
 
         
 
  By:      
 
         
 
  Name:      
 
         
 
  Title:      
 
         
 
         
 
  By:      
 
         
 
  Name:      
 
         
 
  Title:      
 
         

 



--------------------------------------------------------------------------------



 



            LENDER:   GOLDMAN SACHS,       as a Lender  
 
         
 
  By:      
 
         
 
  Name:      
 
         
 
  Title:      
 
         
 
         
 
  By:      
 
         
 
  Name:      
 
         
 
  Title:      
 
         

 



--------------------------------------------------------------------------------



 



ANNEX I
AGGREGATE COMMITMENTS

          Name of Lender   Revolving Commitment
Wells Fargo Bank, National Association
  $ 115,000,000.00  
Royal Bank of Canada
  $ 100,000,000.00  
The Royal Bank of Scotland PLC
  $ 100,000,000.00  
BNP Paribas
  $ 100,000,000.00  
Credit Agricole Corporate and Investment Bank
  $ 100,000,000.00  
Bank of America, N.A.
  $ 100,000,000.00  
JP Morgan Chase Bank, N.A.
  $ 85,000,000.00  
Citibank
  $ 65,000,000.00  
Credit Suisse AG, Cayman Islands Branch
  $ 50,000,000.00  
Compass Bank
  $ 50,000,000.00  
Barclays Bank PLC
  $ 45,000,000.00  
Sumitomo Mitsui Banking Corporation
  $ 35,000,000.00  
PNC Bank, National Association
  $ 35,000,000.00  
Branch Banking and Trust
  $ 35,000,000.00  
The Bank of Nova Scotia
  $ 35,000,000.00  
Goldman Sachs Bank USA
  $ 30,000,000.00  
Raymond James Bank, FSB
  $ 20,000,000.00  
TOTAL
  $ 1,100,000,000.00  

Annex  I



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF NOTE

      $___________________   _____________, 201[•]

     FOR VALUE RECEIVED, EXTERRAN HOLDINGS, INC., a Delaware corporation (the
“Borrower”), hereby promises to pay to ____________________ (the “Lender”) or
registered assigns, at the office of WELLS FARGO BANK, NATIONAL ASSOCIATION, as
the Administrative Agent (the “Administrative Agent”), at 301 South College
Street, Charlotte, North Carolina 28288-0608, the principal sum of
_____________________________ US Dollars ($____________) (or such lesser amount
as shall equal the aggregate unpaid principal amount of the Revolving Loans made
by the Lender to the Borrower under the Credit Agreement, as hereinafter
defined), in lawful money of the United States of America and in immediately
available funds, on the dates and in the principal amounts provided in the
Credit Agreement, and to pay interest on the unpaid principal amount of each
such Revolving Loan, at such office, in like money and funds, for the period
commencing on the date of such Revolving Loan until such Revolving Loan shall be
paid in full, at the rates per annum and on the dates provided in the Credit
Agreement.
     The date, amount, Type, interest rate, Interest Period and maturity of each
Revolving Loan made by the Lender to the Borrower, and each payment made on
account of the principal thereof, shall be recorded by the Lender on its books.
     This Note is one of the Notes referred to in the Senior Secured Credit
Agreement dated as of July 8, 2011, among the Borrower, the Administrative Agent
and the other Agents and Lenders from time to time party thereto (including the
Lender) (as the same may be amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), and evidences the Revolving
Loans made by the Lender thereunder. Capitalized terms used in this Note and not
defined herein have the respective meanings assigned to them in the Credit
Agreement.
     This Note is issued pursuant to the Credit Agreement and is entitled to the
benefits provided for in the Credit Agreement and the Security Instruments. The
Credit Agreement provides for the acceleration of the maturity of this Note upon
the occurrence of certain events and for prepayments of Revolving Loans upon the
terms and conditions specified therein and other provisions relevant to this
Note.
[Signature Page Follows]

Exhibit A-1



--------------------------------------------------------------------------------



 



     THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF TEXAS.

            EXTERRAN HOLDINGS, INC.
      By:           Name:           Title:      

Exhibit A-2



--------------------------------------------------------------------------------



 



         

EXHIBIT B
FORM OF BORROWING REQUEST

[           ], 201[       ]
     EXTERRAN HOLDINGS, INC., a Delaware corporation (the “Borrower”), pursuant
to the Senior Secured Credit Agreement dated as of July 8, 2011, among the
Borrower, the Administrative Agent and the other Agents and Lenders from time to
time party thereto (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), hereby makes the
requests indicated below (unless otherwise defined herein, each capitalized term
used herein is defined in the Credit Agreement):
     1. [Revolving/Swingline] Loans:
(a) The aggregate amount of new [Revolving/Swingline] Loans to be borrowed is
$______________________;
(b) The requested funding date for such Borrowing is _________________, _____;1
(c) $_____________________ of such Revolving Borrowings are to be ABR Loans;2
(d) $_____________________ of such Revolving Borrowings are to be Eurodollar
Loans; and
(i) The length of the initial Interest Period for Eurodollar Loans is:
________________________.3
(e) The location and number of the account to which funds are to be disbursed
is:
_____________________.4
2. The undersigned hereby represents and warrants on behalf of the Borrower
that, after giving effect to the Borrowing contemplated herein, the Total
Revolving Credit Exposure will not exceed the Aggregate Commitments.
[Signature page follows.]
 

1   Must be a Business Day.   2   Not applicable if a Swingline Loan is
requested.   3   Not applicable if a Swingline Loan is requested.   4   In the
case of a Swingline Loan, account shall be the general deposit account of the
Borrower with the Swingline Lender.

Exhibit B-1



--------------------------------------------------------------------------------



 



The undersigned certifies that he/she is the _____________________ of the
_____________________ and that he/she is authorized to execute this Borrowing
Request on behalf of the Borrower. The undersigned further certifies, represents
and warrants on behalf of the Borrower that the Borrower is entitled to receive
the proceeds of the requested Borrowing under the terms and conditions of the
Credit Agreement.

            EXTERRAN HOLDINGS, INC.
      By:           Name:           Title:      

Exhibit B-2



--------------------------------------------------------------------------------



 



         

EXHIBIT C
FORM OF INTEREST ELECTION REQUEST

[            ], 201[       ]
     EXTERRAN HOLDINGS, INC., a Delaware corporation (the “Borrower”), pursuant
to Section 2.04 of the Senior Secured Credit Agreement dated as of July 8, 2011,
among the Borrower, the Administrative Agent and the other Agents and Lenders
from time to time party thereto (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
hereby gives you notice pursuant to Section 2.04 of the Credit Agreement that it
elects to [continue the Borrowing listed below, or a portion thereof as
described below] [convert the Borrowing listed below, or a portion thereof as
described below, to a different Type], and in that connection sets forth below
the terms on which such [conversion] [continuation] is to be made.

                    (a )  
The amount of the Borrowing to which this Interest Election Request applies1:
                                  
 
             
 
          (b )  
The effective date of the election (which is a Business Day):
                                  
 
             
 
          (c )  
Type of Borrowing following [conversion] [continuation]:
  [ABR] [Eurodollar]        
 
          (d )  
Interest Period and the last day thereof2:
                                  
 
     

[Signature page follows.]
 

1   If different options are being elected with respect to different portions of
such Borrowing, specify the portions thereof to be allocated to each resulting
Borrowing and specify the information requested in clauses (b), (c) and (d) for
each resulting Borrowing.   2   For Eurodollar Borrowing only. Shall be subject
to the definition of “Interest Period” in the Credit Agreement.

Exhibit C-1



--------------------------------------------------------------------------------



 



The undersigned certifies that he/she is the _____________________ of the
_____________________ and that he/she is authorized to execute this certificate
on behalf of the Borrower. The undersigned further certifies, represents and
warrants on behalf of the Borrower that the Borrower is entitled to make the
requested continuation or conversion under the terms and conditions of the
Credit Agreement.

            EXTERRAN HOLDINGS, INC.
      By:           Name:           Title:      

Exhibit C-2



--------------------------------------------------------------------------------



 



         

EXHIBIT D-1
FORM OF EFFECTIVE DATE COMPLIANCE CERTIFICATE
July 8, 2011
     The undersigned hereby certifies that he/she is the ________________ of
Exterran Holdings, Inc., a Delaware corporation (the “Borrower”). With reference
to the Senior Secured Credit Agreement dated as of the date hereof, among the
Borrower, the Administrative Agent and the other Agents and Lenders from time to
time party thereto (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), the undersigned
represents and warrants, in his/her capacity as the ________________ of the
Borrower and not in his/her individual capacity, as follows (each capitalized
term used herein having the same meaning given to it in the Credit Agreement
unless otherwise specified):

  (a)   The representations and warranties of the Borrower and the Guarantors
contained in Article VII of the Credit Agreement and in the Security Instruments
are true and correct as of the date hereof, except to the extent any such
representations and warranties are expressly limited to an earlier date in which
case, on and as of the date hereof, such representations and warranties continue
to be true and correct as of such specified earlier date.     (b)   The Borrower
and each Guarantor have performed and complied with all agreements and
conditions contained in the Credit Agreement and in the Security Instruments
required to be performed or complied with by it prior to or at the time of
delivery hereof.     (c)   Since December 31, 2010, no change, event,
development or circumstance has occurred or exists that has had a Material
Adverse Effect.     (d)   As of the date hereof, no Default has occurred and is
continuing under the Credit Agreement.

[Signature page follows.]

Exhibit D-1-1



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has duly executed this Effective Date
Compliance Certificate as of the date first set forth above.

            EXTERRAN HOLDINGS, INC.
      By:           Name:           Title:        

Exhibit D-1-2



--------------------------------------------------------------------------------



 



EXHIBIT D-2
FORM OF ONGOING COMPLIANCE CERTIFICATE
[           ], 201[   ]
     The undersigned hereby certifies that he/she is the                      
of                        and he/she is authorized to execute this Ongoing
Compliance Certificate on behalf of Exterran Holdings, Inc., a Delaware
corporation (the “Borrower”). With reference to the Senior Secured Credit
Agreement dated as of July 8, 2011, among the Borrower, the Administrative Agent
and the other Agents and Lenders from time to time party thereto (as the same
may be amended, restated, supplemented or otherwise modified from time to time,
the “Credit Agreement”), the undersigned represents and warrants on behalf of
the Borrower as follows (each capitalized term used herein having the same
meaning given to it in the Credit Agreement unless otherwise specified):

  (a)   As of the date hereof, no Default has occurred and is continuing under
the Credit Agreement [except as described below] 1.         [           
                                                    ]     (b)   Attached hereto
are the computations in reasonable detail necessary to determine whether the
Borrower is in compliance with 9.10(a), (b) and (c) of the Credit Agreement as
of the end of the [fiscal quarter][fiscal year] ending [    ].

[Signature page follows.]
 

1   If any Default has occurred and is continuing as of the date hereof,
describe the same in reasonable detail in the space provided below part (a).

Exhibit D-2-1



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has duly executed this Ongoing
Compliance Certificate as of the date first set forth above.

            EXTERRAN HOLDINGS, INC.
      By:           Name:           Title:      

Exhibit D-2-2



--------------------------------------------------------------------------------



 



         

EXHIBIT E
FORM OF ASSIGNMENT AND ASSUMPTION
     This Assignment and Assumption (the “Assignment and Assumption”) is dated
as of the Effective Date set forth below and is entered into by and between
[Insert name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.
     For an agreed consideration, the Assignor hereby irrevocably sells and
assigns to the Assignee, and the Assignee hereby irrevocably purchases and
assumes from the Assignor, subject to and in accordance with the Standard Terms
and Conditions and the Credit Agreement, as of the Effective Date inserted by
the Administrative Agent below (i) all of the Assignor’s rights and obligations
in its capacity as a Lender under the Credit Agreement and any other documents
or instruments delivered pursuant thereto to the extent related to the amount
and percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including any letters of credit and guarantees included in such facilities) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as the
“Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

         
1.
  Assignor:                                                                
                       
 
       
2.
  Assignee:                                                                
                       
[and is an Affiliate of [identify Lender]1]
 
       
3.
  Borrower:   Exterran Holdings, Inc., a Delaware corporation
 
       
4.
  Administrative Agent:   Wells Fargo Bank, National Association, as the
administrative agent under the Credit Agreement
 
       
5.
  Credit Agreement:   The Senior Secured Credit Agreement dated as of July 8,
2011 among the Borrower, the Administrative Agent and the other Agents and
Lenders from time to time party thereto (as the same

 

1   Select as applicable.

Exhibit E-1



--------------------------------------------------------------------------------



 



         
 
      may be amended, restated, supplemented or otherwise modified from time to
time)
 
       
6.
  Assigned Interest:    

                              Aggregate Amount of   Amount of   Percentage
Assigned Commitment/Loans   Commitment/Loans   Commitment/Loans   of Assigned2  
for all Lenders   Assigned   Commitment/Loans3
 
  $       $         %  
 
  $       $         %  
 
  $       $         %  

Effective Date:                      ___, 201__ [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:

            ASSIGNOR

[NAME OF ASSIGNOR]
      By:           Name:           Title:           ASSIGNEE

[NAME OF ASSIGNEE]
      By:           Name:           Title:        

 

2   Fill in the appropriate terminology for the types of Commitments and/or
Loans under the Credit Agreement that are being assigned under this Assignment
(e.g. “Revolving Commitment,” etc.)   3   Set forth, to at least 9 decimals, as
a percentage of the Commitment/Loans of all Lenders thereunder.

Exhibit E-2



--------------------------------------------------------------------------------



 



          [Consented to by:]4

WELLS FARGO, NATIONAL ASSOCIATION, as
Administrative Agent
     By:           Name:           Title:           [NAME OF ISSUING BANK], as
Issuing Bank
      By:           Name:           Title:           [Consented to by:]5

EXTERRAN HOLDINGS, INC., as Borrower
      By:          Name:          Title:         

 

4   To be added only if the consent of the Administrative Agent and the Issuing
Bank is required by the terms of the Credit Agreement.   5   To be added only if
the consent of the Borrower is required by the terms of the Credit Agreement.

Exhibit E-3



--------------------------------------------------------------------------------



 



ANNEX 1
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
          1. Representations and Warranties.
          1.1 Assignor. The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Loan Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
the Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by the Borrower, any of its Subsidiaries or Affiliates or any other Person of
any of their respective obligations under any Loan Document.
          1.2. Assignee. The Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
satisfies the requirements, if any, specified in the Credit Agreement that are
required to be satisfied by it in order to acquire the Assigned Interest and
become a Lender, (iii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment and Assumption and to purchase the Assigned Interest on the
basis of which it has made such analysis and decision independently and without
reliance on the Administrative Agent or any other Lender, and (v) if it is a
Foreign Lender, attached to the Assignment and Assumption is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.
          2. Payments. From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Effective Date and to the
Assignee for amounts which have accrued from and after the Effective Date.
ANNEX 1 to
Exhibit E

 



--------------------------------------------------------------------------------



 



          3. General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy or other electronic transmission shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption. This Assignment
and Assumption shall be governed by, and construed in accordance with, the laws
of the State of Texas.
ANNEX 1 to
Exhibit E

 



--------------------------------------------------------------------------------



 



EXHIBIT F
SECURITY INSTRUMENTS
1. Collateral Agreement dated as of July 8, 2011 among the Borrower, EES Leasing
LLC, a Delaware limited liability company (“EES Leasing”), EXH GP LP LLC, a
Delaware limited liability company (“EXH GP LP LLC”), EXH MLP LP LLC, a Delaware
limited liability company (“EXH MLP LP LLC”), and Exterran Energy Solutions,
L.P., a Delaware limited partnership (“EESLP”), and the Administrative Agent (as
amended, restated, supplemented or otherwise modified from time to time, the
“Collateral Agreement”).
2. UCC-1 Financing Statements for the Borrower, EES Leasing, EXH GP LP LLC, EXH
MLP LP LLC and EESLP, relating to the Collateral Agreement.
3. Guaranty Agreement dated as of July 8, 2011 among EES Leasing, EXH GP LP LLC,
EXH MLP LP LLC and EESLP and the Administrative Agent, as amended, restated,
supplemented or otherwise modified from time to time.
4. Deed of Trust, Security Agreement, Assignment of Rents and Leases, Fixture
Filing and Financing Statement dated as of July 8, 2011, executed and delivered
by the Grantor (as defined therein) in favor of the trustee named therein.
5. Pledge Agreement dated as of July 8, 2011, executed and delivered by the
Pledgors (as defined therein) in favor of the Administrative Agent.

Exhibit F-1



--------------------------------------------------------------------------------



 



EXHIBIT G-1
FORM OF COMMITMENT INCREASE CERTIFICATE
[          ], 201[   ]

To:   Wells Fargo Bank, National Association,
as Administrative Agent

     Exterran Holdings, Inc., a Delaware corporation (the “Borrower”), the
Administrative Agent, the other Agents and certain Lenders have heretofore
entered into the Senior Secured Credit Agreement dated as of July 8, 2011 (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”). Capitalized terms not otherwise defined herein
shall have the meaning given to such terms in the Credit Agreement.
     This Commitment Increase Certificate is being delivered pursuant to
Section 2.06(c)(ii)(F) of the Credit Agreement. Please be advised that:
     (a) the amount of the requested increase in the Aggregate Commitments is
$[   ];
     (b) each of the undersigned Lenders has agreed (i) to increase its
Revolving Commitment under the Credit Agreement effective [          ], 201[   ]
so that, after giving effect hereto, its Revolving Commitment will be equal to
the amount set forth opposite its name in Annex I attached hereto and (ii) that
it shall continue to be a party in all respects to the Credit Agreement and the
other Loan Documents;
     (c) attached is a new Annex I that replaces the outstanding Annex I to the
Credit Agreement, reflecting the new Aggregate Commitments after giving effect
to the increase in the Revolving Commitments contemplated hereby.
Delivery of an executed counterpart of this Commitment Increase Certificate by
facsimile or other electronic transmission shall be effective as delivery of an
original executed counterpart of this Commitment Increase Certificate.

            Very truly yours,

EXTERRAN HOLDINGS, INC.
      By:           Name:           Title:        

Accepted and Agreed:

Exhibit G-1-1



--------------------------------------------------------------------------------



 



         Wells Fargo Bank, National Association,
as Administrative Agent
      By:          Name:           Title:          Accepted and Agreed:

[NAME OF LENDER], as Lender
      By:           Name:          Title:       

Exhibit G-1-2



--------------------------------------------------------------------------------



 



         

EXHIBIT G-2
FORM OF ADDITIONAL LENDER CERTIFICATE
[          ], 201[   ]

To:   Wells Fargo Bank, National Association,
as Administrative Agent

     Exterran Holdings, Inc., a Delaware corporation (the “Borrower”), the
Administrative Agent, the other Agents and certain Lenders have heretofore
entered into the Senior Secured Credit Agreement dated as of July 8, 2011 (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”). Capitalized terms not otherwise defined herein
shall have the meaning given to such terms in the Credit Agreement.
     This Additional Lender Certificate is being delivered pursuant to
Section 2.06(c)(ii)(G) of the Credit Agreement.
     Please be advised that the undersigned has agreed (a) to become a Lender
under the Credit Agreement effective [          ], 201[   ] with a Revolving
Commitment of $[          ] and (b) that it shall be a party in all respects to
the Credit Agreement and the other Loan Documents.
     This Additional Lender Certificate is being delivered to the Administrative
Agent together with (i) if the Additional Lender is a Foreign Lender, any
documentation required to be delivered by such Additional Lender pursuant to
Section 5.03(f) of the Credit Agreement, duly completed and executed by the
Additional Lender, and (ii) an Administrative Questionnaire in the form supplied
by the Administrative Agent, duly completed by the Additional Lender.

            Very truly yours,

EXTERRAN HOLDINGS, INC.
      By:           Name:           Title:      

Exhibit G-2-1



--------------------------------------------------------------------------------



 



         

          Accepted and Agreed:

Wells Fargo Bank, National Association,
as Administrative Agent
      By:          Name:           Title:           Accepted and Agreed:

[NAME OF ADDITIONAL LENDER],
as Additional Lender
      By:          Name:           Title:         

Exhibit G-2-2



--------------------------------------------------------------------------------



 



EXHIBIT H-1
FORM OF U.S. TAX CERTIFICATE
(For Foreign Lenders That For U.S. Federal Tax Purposes Are Not (i) Partnerships
or (ii)
Disregarded Entities Whose Tax Owner is a Partnership)
     Reference is made to that certain Credit Agreement, dated as of [________],
2011 (together with all amendments, if any, from time to time made thereto, the
“Credit Agreement”), among Exterran Holdings, Inc., a corporation formed under
the laws of the state of Delaware (“Borrower”); Wells Fargo Bank, National
Association, as Administrative Agent, Credit Agricole Corporate and Investment
Bank, Royal Bank of Canada and The Royal Bank of Scotland plc as Co-Syndication
Agents; the Lenders from time to time party thereto; and Wells Fargo Securities,
LLC, Credit Agricole Corporate and Investment Bank, RBC Capital Markets and RBS
Securities Inc. as the Joint Lead Arrangers and Joint Book Runners.
     Pursuant to the provisions of Section 5.03(f) of the Credit Agreement, the
undersigned (or if the Lender is a disregarded entity for U.S. federal tax
purposes, the Lender’s tax owner (“Tax Owner”)) hereby certifies that (i) the
Lender is the sole record owner of the Loan(s) (as well as any note(s)
evidencing such Loan(s)) in respect of which it is providing this certificate,
(ii) the Lender (or its Tax Owner) is the sole beneficial owner of such Loan(s)
(as well as any note(s) evidencing such Loan(s)), and (iii) the Lender (and, if
the Lender is a disregarded entity for U.S. federal tax purposes, its Tax Owner)
is not a (A) bank within the meaning of Section 881(c)(3)(A) of the Code,
(B) ten percent shareholder of Borrower within the meaning of
Section 871(h)(3)(B) of the Code, or (C) controlled foreign corporation related
to Borrower as described in Section 881(c)(3)(C) of the Code.
     The undersigned (or its Tax Owner) has furnished the Administrative Agent
and Borrower with two (2) duly completed and executed original certificates of
its non-U.S. Person status on IRS Form W-8BEN. By executing this certificate,
the undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform Borrower and the
Administrative Agent and (2) the undersigned shall have at all times furnished
Borrower and the Administrative Agent with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.
     Unless otherwise defined herein, terms defined in the Credit Agreement and
used herein shall have the meanings given to them in the Credit Agreement.

Exhibit H-1



--------------------------------------------------------------------------------



 



          [NAME OF LENDER] (the “Lender”)
    By:         Name:         Title:   [Tax Owner, if the Lender is a
disregarded entity]     

Date: ________ __, 201[ ]

         

Exhibit H-1



--------------------------------------------------------------------------------



 



EXHIBIT H-2
FORM OF U.S. TAX CERTIFICATE
(For Foreign Lenders That For U.S. Federal Tax Purposes Are (i) Partnerships, or
(ii) Disregarded
Entities Whose Tax Owner is a Partnership)
     Reference is made to that certain Credit Agreement, dated as of July 8,
2011 (together with all amendments, if any, from time to time made thereto, the
“Credit Agreement”), among Exterran Holdings, Inc., a corporation formed under
the laws of the state of Delaware (“Borrower”); Wells Fargo Bank, National
Association, as Administrative Agent, Credit Agricole Corporate and Investment
Bank, Royal Bank of Canada and The Royal Bank of Scotland plc as Co-Syndication
Agents; the Lenders from time to time party thereto; and Wells Fargo Securities,
LLC, Credit Agricole Corporate and Investment Bank, RBC Capital Markets and RBS
Securities Inc. as the Joint Lead Arrangers and Joint Book Runners.
     Pursuant to the provisions of Section 5.03(f) of the Credit Agreement, the
undersigned (or if the Lender is a disregarded entity for U.S. federal tax
purposes, the Lender’s tax owner (“Tax Owner”)) hereby certifies that (i) the
Lender is the sole record owner of the Loan(s) (as well as any note(s)
evidencing such Loan(s)) in respect of which it is providing this certificate,
(ii) the Lender’s (or its Tax Owner’s) direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to the
Credit Agreement or any other Loan Document, neither the Lender, its Tax Owner
(if the Lender is a disregarded entity for U.S. federal tax purposes) nor any of
the Lender’s (or its Tax Owner’s) direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of the Lender’s direct or indirect partners/members (and, if
the Lender is a disregarded entity for U.S. federal tax purposes, none of its
Tax Owner’s direct or indirect partners/members) is a ten percent shareholder of
Borrower within the meaning of Section 871(h)(3)(B) of the Code, and (v) none of
the Lender’s partners/members (and, if the Lender is a disregarded entity for
U.S. federal tax purposes, none of its Tax Owner’s direct or indirect
partners/members) is a controlled foreign corporation related to Borrower as
described in Section 881(c)(3)(C) of the Code.
     The undersigned (or its Tax Owner) has furnished the Administrative Agent
and Borrower with IRS Form W-8IMY accompanied by one of the following forms from
each of its (or its Tax Owner’s) partners/members claiming the portfolio
interest exemption: (i) an IRS Form W-8BEN or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
Borrower and the Administrative Agent and (2) the undersigned shall have at all
times furnished Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Exhibit H-2



--------------------------------------------------------------------------------



 



     Unless otherwise defined herein, terms defined in the Credit Agreement and
used herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER] (the “Lender”)

              By:         Name:         Title:   [Tax Owner, if the Lender is a
disregarded entity]     

Date:_____________,201[_]

Exhibit H-2



--------------------------------------------------------------------------------



 



EXHIBIT H-3
FORM OF U.S. TAX CERTIFICATE
(For Foreign Participants That For U.S. Federal Income Tax Purposes Are Not
(i) Partnerships or
(ii) Disregarded Entities Whose Tax Owner is a Partnership)
     Reference is made to that certain Credit Agreement, dated as of July 8,
2011 (together with all amendments, if any, from time to time made thereto, the
“Credit Agreement”), among Exterran Holdings, Inc., a corporation formed under
the laws of the state of Delaware (“Borrower”); Wells Fargo Bank, National
Association, as Administrative Agent, Credit Agricole Corporate and Investment
Bank, Royal Bank of Canada and The Royal Bank of Scotland plc as Co-Syndication
Agents; the Lenders from time to time party thereto; and Wells Fargo Securities,
LLC, Credit Agricole Corporate and Investment Bank, RBC Capital Markets and RBS
Securities Inc. as the Joint Lead Arrangers and Joint Book Runners.
     Pursuant to the provisions of Section 5.03(f) of the Credit Agreement, the
undersigned (or if the Participant is a disregarded entity for U.S. federal tax
purposes, the Participant’s tax owner (“Tax Owner”)) hereby certifies that
(i) the Participant is the sole record owner of the participation in respect of
which it is providing this certificate, (ii) the Participant (or, if the
Participant is a disregarded entity for U.S. federal tax purposes, its Tax
Owner) is the sole beneficial owner of such participation, and (iii) the
Participant (and, if the Participant is a disregarded entity for U.S. federal
tax purposes, its Tax Owner) is not a (A) bank within the meaning of
Section 881(c)(3)(A) of the Code, (B) ten percent shareholder of Borrower within
the meaning of Section 871(h)(3)(B) of the Code, or (C) controlled foreign
corporation related to Borrower as described in Section 881(c)(3)(C) of the
Code.
     The undersigned (or its Tax Owner) has furnished its participating Lender
with two (2) duly completed and executed original certificates of its non-U.S.
Person status on IRS Form W-8BEN. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform such Lender in writing and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.
     Unless otherwise defined herein, terms defined in the Credit Agreement and
used herein shall have the meanings given to them in the Credit Agreement.

Exhibit H-3



--------------------------------------------------------------------------------



 



[NAME OF PARTICIPANT] (the “Participant”)

              By:         Name:         Title:   [Tax Owner, if the Participant
is a disregarded entity]     

Date: ________ __, 201[ ]

Exhibit H-3



--------------------------------------------------------------------------------



 



EXHIBIT H-4
FORM OF U.S. TAX CERTIFICATE
(For Foreign Participants That For U.S. Federal Tax Purposes Are
(i) Partnerships or (ii)
Disregarded Entities Whose Tax Owner is a Partnership )
     Reference is made to that certain Credit Agreement, dated as of July 8,
2011 (together with all amendments, if any, from time to time made thereto, the
“Credit Agreement”), among Exterran Holdings, Inc., a corporation formed under
the laws of the state of Delaware (“Borrower”); Wells Fargo Bank, National
Association, as Administrative Agent, Credit Agricole Corporate and Investment
Bank, Royal Bank of Canada and The Royal Bank of Scotland plc as Co-Syndication
Agents; the Lenders from time to time party thereto; and Wells Fargo Securities,
LLC, Credit Agricole Corporate and Investment Bank, RBC Capital Markets and RBS
Securities Inc. as the Joint Lead Arrangers and Joint Book Runners.
     Pursuant to the provisions of Section 5.03(f) of the Credit Agreement, the
undersigned (or if the Participant is a disregarded entity for U.S. federal tax
purposes, the Participant’s tax owner (“Tax Owner”)) hereby certifies that
(i) the Participant is the sole record owner of the participation in respect of
which it is providing this certificate, (ii) the Participant’s (or its Tax
Owner’s) direct or indirect partners/members are the sole beneficial owners of
such participation, (iii) with respect to such participation, neither the
undersigned, its Tax Owner (if the Participant is a disregarded entity for U.S.
federal tax purposes) nor any of its (or its Tax Owner’s) direct or indirect
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of the Participant’s direct or
indirect partners/members (and, if the Participant is a disregarded entity for
U.S. federal tax purposes, none of its Tax Owner’s direct or indirect
partners/members) is a ten percent shareholder of Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (v) none of the Participant’s direct or
indirect partners/members (and, if the Participant is a disregarded entity for
U.S. federal tax purposes, none of its Tax Owner’s direct or indirect
partners/members) is a controlled foreign corporation related to Borrower as
described in Section 881(c)(3)(C) of the Code.
     The undersigned (or its Tax Owner) has furnished its participating Lender
with IRS Form W-8IMY accompanied by one of the following forms from each of its
(or its Tax Owner’s) partners/members claiming the portfolio interest exemption:
(i) an IRS Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN from each of such partner’s/member’s beneficial owners that is claiming
the portfolio interest exemption. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform such Lender and (2) the undersigned shall
have at all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

Exhibit H-4



--------------------------------------------------------------------------------



 



     Unless otherwise defined herein, terms defined in the Credit Agreement and
used herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT] (the “Participant”)

              By:         Name:         Title:   [Tax Owner, if the Participant
is a disregarded entity]     

Date: ________ __, 201[ ]

Exhibit H-4



--------------------------------------------------------------------------------



 



Schedule 1.01(a)
Specified Foreign Asset Transfer
*   *   *   *   *   *
Schedule 1.01(a) — 1

 



--------------------------------------------------------------------------------



 



Schedule 1.01(b)
Unrestricted Subsidiaries
None.
Schedule 1.01(b) — 1

 



--------------------------------------------------------------------------------



 



Schedule 1.02
Existing Letters of Credit
*   *   *   *   *   *
Schedule 1.02 — 1

 



--------------------------------------------------------------------------------



 



Schedule 6.01(c)
Excepted Property
Certificates and stock powers not held by the Administrative Agent pursuant to
the provisos in Section 8.07(a) of the Credit Agreement.
Schedule 6.01(c) — 1

 



--------------------------------------------------------------------------------



 



Schedule 7.03
Litigation
None.
Schedule 7.03 — 1

 



--------------------------------------------------------------------------------



 



Schedule 7.09
Taxes
None.
Schedule 7.09 — 1

 



--------------------------------------------------------------------------------



 



Schedule 7.10
Titles, Etc.
Various lease agreements for equipment contain purchase options at specified
intervals during the contract term.
Schedule 7.10 — 1

 



--------------------------------------------------------------------------------



 



Schedule 7.13
Subsidiaries

              Jurisdiction of         Incorporation/   Restricted or Subsidiary
  Organization   Unrestricted
Arabian European Mechanical Company Ltd.
  Saudi Arabia   Restricted
B.T. Engineering Pte Ltd
  Singapore   Restricted
B.T.I. Holdings Pte Ltd
  Singapore   Restricted
Belleli Energia CPE do Brasil Ltda.
  Brazil   Restricted
Belleli Energy B.V.
  Netherlands   Restricted
Belleli Energy Critical Process Equipment S.r.l.
  Italy   Restricted
Belleli Energy F.Z.E.
  Dubai   Restricted
Belleli Energy S.r.l.
  Italy   Restricted
Compression Services de Mexico, S.A. de C.V.
  Mexico   Restricted
EES GP, L.P.
  Delaware   Restricted
EES Leasing LLC
  Delaware   Restricted
Enterra Compression Investment Company
  Delaware   Restricted
Enterra Global Holdings LLC
  Delaware   Restricted
Excel Energy Services Limited
  Nigeria   Restricted
EXH Cayman Ltd.
  Cayman Islands   Restricted
EXH GP LP LLC
  Delaware   Restricted
EXH MLP LP LLC
  Delaware   Restricted
EXLP Leasing LLC
  Delaware   Unrestricted
EXLP Operating LLC
  Delaware   Unrestricted
Exterran (Australia) Pty Ltd
  Australia   Restricted
Exterran (Beijing) Energy Equipment Company Ltd.
  China   Restricted
Exterran (Poland) Sp. z.o.o.
  Poland   Restricted
Exterran (Singapore) Pte. Ltd.
  Singapore   Restricted
Exterran (Thailand) Ltd.
  Thailand   Restricted
Exterran (UK) Ltd.
  United Kingdom   Restricted
Exterran Argentina S.r.l.
  Argentina   Restricted

Schedule 7.13 — 1



--------------------------------------------------------------------------------



 



              Jurisdiction of         Incorporation/   Restricted or Subsidiary
  Organization   Unrestricted
Exterran Bolivia S.r.l.
  Bolivia   Restricted
Exterran Canada, Limited Partnership
  Nova Scotia, Canada   Restricted
Exterran Canadian Partnership Holdings GP ULC
  Alberta, Canada   Restricted
Exterran Canadian Partnership Holdings LP Company
  Nova Scotia, Canada   Restricted
Exterran Colombia Leasing LLC
  Delaware   Restricted
Exterran Eastern Hemisphere F.Z.E.
  Dubai   Restricted
Exterran Egypt LLC
  Egypt   Restricted
Exterran Energy Corp.
  Delaware   Restricted
Exterran Energy de Mexico, S.A. de C.V.
  Mexico   Restricted
Exterran Energy Middle-East LLC
  Oman   Restricted
Exterran Energy Solutions Compania Limitada
  Chile   Restricted
Exterran Energy Solutions India Private Limited
  India   Restricted
Exterran Energy Solutions, L.P.
  Delaware   Restricted
Exterran Egypt Oil & Gas Services LLC
  Egypt   Restricted
Exterran Finance Company Ltd.
  Barbados   Restricted
Exterran General Holdings LLC
  Delaware   Restricted
Exterran General Partner, L.P.
  Delaware   Restricted
Exterran GP LLC
  Delaware   Restricted
Exterran HL LLC
  Delaware   Restricted
Exterran Holding Company NL B.V.
  Netherlands   Restricted
Exterran Holdings HL LLC
  Delaware   Restricted
Exterran Holdings, Inc.
  Delaware   Restricted
Exterran International Holdings LLC
  Delaware   Restricted
Exterran International SA
  Switzerland   Restricted
Exterran Kazakhstan LLP
  Kazakhstan   Restricted
Exterran Malta Holding Limited
  Malta   Restricted
Exterran Manutencao Industrial Ltda.
  Brazil   Restricted
Exterran Middle East LLC
  Oman   Restricted

Schedule 7.13 — 2



--------------------------------------------------------------------------------



 



              Jurisdiction of         Incorporation/   Restricted or Subsidiary
  Organization   Unrestricted
Exterran Nigeria Limited
  Nigeria   Restricted
Exterran North Africa Limited
  Malta   Restricted
Exterran Pakistan (Private) Limited
  Pakistan   Restricted
Exterran Partners, L.P.
  Delaware   Unrestricted
Exterran Peru S.R.L.
  Peru   Restricted
Exterran Peru Selva S.r.l.
  Peru   Restricted
Exterran Services (UK) Ltd.
  United Kingdom   Restricted
Exterran Services B.V.
  Netherlands   Restricted
Exterran Services de Mexico, S. de R.L. de C.V.
  Mexico   Restricted
Exterran Servicos de Oleo e Gas Ltda.
  Brazil   Restricted
Exterran Venezuela, C.A.
  Venezuela   Restricted
Exterran Water Management Services, LLC
  Wyoming   Restricted
Exterran Water Solutions ULC
  Alberta, Canada   Restricted
Exterran Energy Solutions Ecuador Cia Ltda.
  Ecuador   Restricted
H.C.C. Compressor de Venezuela, C.A.
  Venezuela   Restricted
Hanover Asia, Inc.
  Delaware   Restricted
Hanover Canada Corporation
  Alberta, Canada   Restricted
Hanover Cayman Limited
  Cayman Islands   Restricted
Hanover Compressor Peru, SAC
  Peru   Restricted
Hanover de Mexico, S. de R.L. de C.V.
  Mexico   Restricted
Hanover Ecuador LLC
  Delaware   Restricted
HC Leasing, Inc.
  Delaware   Restricted
Production Operators Cayman Inc.
  Cayman Islands   Restricted
PT. Exterran Indonesia
  Indonesia   Restricted
Quimex S.A.
  Switzerland   Restricted
Servi-Compresores, C.A.
  Venezuela   Restricted
UCO Compression Holding, L.L.C.
  Delaware   Restricted
Universal Compression Bolivia Ltda.
  Bolivia   Restricted
Universal Compression Cayman Ltd.
  Cayman Islands   Restricted

Schedule 7.13 — 3



--------------------------------------------------------------------------------



 



              Jurisdiction of         Incorporation/   Restricted or Subsidiary
  Organization   Unrestricted
Universal Compression International Holdings, S.L.U.
  Spain   Restricted
Universal Compression International Ltd.
  Cayman Islands   Restricted
Universal Compression International, Inc.
  Delaware   Restricted
Universal Compression Mauritius
  Mauritius   Restricted
Universal Compression of Colombia Ltd.
  Cayman Islands   Restricted
Universal Compression Services de Venezuela C.A.
  Venezuela   Restricted
Universal Compression Services, LLC
  Delaware   Restricted
Uniwhale Ltd.
  Cayman Islands   Restricted

Schedule 7.13 — 4



--------------------------------------------------------------------------------



 



Schedule 7.19
Hedging Agreements

                                                              EFFECTIVE        
          NOTIONAL   MTM COUNTERPARTY   TYPE   DATE   MATURITY   RATE   AMOUNT  
3/31/2011
Scotia Capital
  Interest rate   31-Dec-08   30-Dec-11     2.3400 %   $ 100,000,000     $
(1,534,876 )
Sun Trust
  Interest rate   20-Sep-07   20-Jul-12     4.6675 %   $ 150,000,000     $
(8,445,160 )
Wells Fargo
  Interest rate   21-Dec-09   20-Aug-12     3.4850 %   $ 45,000,000     $
(1,908,803 )
Wells Fargo
  Interest rate   22-Feb-10   20-Aug-12     3.2800 %   $ 40,000,000     $
(1,579,114 )
Wells Fargo
  Interest rate   20-Apr-10   20-Aug-12     4.6750 %   $ 70,000,000     $
(4,163,891 )
Wells Fargo
  Interest rate   21-Jun-10   20-Aug-12     4.6750 %   $ 35,000,000     $
(2,081,946 )
Wells Fargo
  Interest rate   20-Jul-10   20-Aug-12     4.6750 %   $ 55,000,000     $
(3,271,629 )
Wells Fargo
  Interest rate   20-Aug-10   20-Jul-12     4.7440 %   $ 70,000,000     $
(4,017,175 )
TOTAL
                                  $ 565,000,000     $ (27,002,593 )

Schedule 7.19 — 1

 



--------------------------------------------------------------------------------



 



Schedule 7.20
Restrictions on Liens
See Schedule 9.02.
Schedule 7.20 — 1

 



--------------------------------------------------------------------------------



 



Schedule 7.22
Jurisdictions for Security Instrument Filings

      Location   Filing Office
4444 Brittmoore Rd.,
Houston, Texas 77041
Harris County
(Brittmoore Facility)
  Harris County Clerk’s Office

Schedule 7.22 — 1

 



--------------------------------------------------------------------------------



 



Schedule 8.07
Excluded Collateral
Each reference to Collateral or to any relevant type or item of Property
constituting Collateral shall be deemed to exclude (i) tangible Property that is
not located in the continental United States (including its possessions),
(ii) motor vehicles, forklifts, trailers photocopiers or any property which may
be covered by a certificate of title, (iii) the Equity Interests owned by any
Obligor or a Restricted Subsidiary in a Joint Venture to the extent (but only to
the extent) (A) the Organization Documents of such Joint Venture or any other
agreement relating to such Joint Venture prohibit the granting of a Lien on such
Equity Interests or (B) such Equity Interests in such Joint Venture are
otherwise pledged as collateral as permitted by Section 9.02(g) of this
Agreement, provided however, if any of the foregoing conditions cease to be in
effect for any reason, then the Equity Interests in such Joint Venture shall
automatically be subject to the lien and security interest pursuant to the
Collateral Agreement, (iv) any assets, or more than 65% of the capital stock, of
any CFC, (v) more than 65% of the Equity Interests of any Excepted Subsidiary,
(vi) any lease, license, contract, property rights or agreement to which the
Borrower or any Subsidiary is a party or any of its rights or interests
thereunder if and for so long as the grant of such security interest shall
constitute or result in (A) the abandonment, invalidation or unenforceability of
any right, title or interest of such Person therein or (B) in a breach or
termination pursuant to the terms of, or a default under, any such lease,
license, contract property rights or agreement (other than to the extent that
any such term would be rendered ineffective pursuant to Sections 9-406, 9-407,
9-408 or 9-409 of the Uniform Commercial Code); provided, however that such
security interest shall, unless otherwise not excluded from the Collateral under
the Loan Documents, attach immediately at such time as the condition causing
such abandonment, invalidation or unenforceability shall be remedied and to the
extent severable, shall attach immediately to any portion of such lease,
license, contract, property rights or agreement that does not result in any of
the consequences specified in (A) or (B) above, (vii) any Property subject to a
Lien permitted by Section 9.02(b), (d) or (e) of this Agreement, (viii) any
Property owned EXLP or its Subsidiaries, (ix) the Equity Interests in, and any
Property of, any ABS Subsidiary, (x) the GP Interests and IDRs and (xi) Equity
Interests in Hanover Cayman Limited and Production Operators Cayman Inc.
Schedule 8.07 — 1

 



--------------------------------------------------------------------------------



 



Schedule 9.01
Debt

1.   Miscellaneous equipment leases and other equipment financings as noted on
Schedule 9.02, Item 2.   2.   Debt reflected on the financial statements of the
Borrower as of March 31, 2011.

Schedule 9.01 — 1

 



--------------------------------------------------------------------------------



 



Schedule 9.02
Liens

1.   Liens securing the Existing Senior Notes.   2.   The following UCC filings
securing obligations under equipment leases and other equipment financings:

          Listed Debtor   Original Instrument No.   Jurisdiction
Exterran Holdings, Inc.
  2008 81499530   Delaware
Exterran Holdings, Inc.
  2008 82232567   Delaware
Exterran Energy Solutions, L.P.
  2005 53287902
(as amended)   Delaware
Exterran Energy Solutions, L.P.
  2006 63356409
(as amended)   Delaware
Exterran Energy Solutions, L.P.
  2009 90222254
(as amended)   Delaware
Exterran Energy Solutions, L.P.
  2009 93080949   Delaware
Exterran Energy Solutions, L.P.
  2010 01341803   Delaware
Exterran Energy Solutions, L.P.
  2010 01359524   Delaware
Exterran Energy Solutions, L.P.
  2010 01362098   Delaware
Exterran Energy Solutions, L.P.
  2010 01365711   Delaware
Exterran Energy Solutions, L.P.
  2010 03163239
(as amended)   Delaware

3.   Other Existing Liens

  a.   Liens, including pledge by Hanover Cayman Limited of its interest in
WilPro Energy Sevices (PIGAP II) Limited to secure the non-recourse project
financing obtained by WilPro Energy Services (El Furrial) Limited.     b.  
Liens, including pledge by Production Operators Cayman Inc. of its interest in
WilPro Energy Services (El Furrial) Limited to secure a non-recourse project
financing.     c.   Liens securing letters of credit, insurance premium
financing, capital lease obligations, Hedging Agreements, guarantees and surety
bonds of US Borrower and its Subsidiaries.

Schedule 9.02 — 1

 



--------------------------------------------------------------------------------



 



Schedule 9.03
Investments, Loans and Advances

1.   Investments in Subsidiaries including in EXLP and any Subsidiary of EXLP.  
2.   Investments in WilPro Energy Services (PigapII) Limited and WilPro Energy
Services (El Furrial) Limited.

Schedule 9.03 — 1

 



--------------------------------------------------------------------------------



 



Schedule 9.11(h)
Permitted Transfers of Property
*   *   *   *   *   *
Schedule 9.11(h) — 1

 



--------------------------------------------------------------------------------



 



Schedule 9.13
Transactions with Affiliates

1.   Transactions with Affiliates disclosed in the existing SEC filings of the
Borrower or its Subsidiaries.   2.   Various intercompany payables and
receivables between one or more of the Obligors, on the one hand, and one or
more of EXLP and any Subsidiary of EXLP, on the other hand.

Schedule 9.13 — 1

 